 


115 HR 4426 IH: Sustainable Energy Development Reform Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 4426 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2017 
Mr. Grijalva (for himself, Mr. Lowenthal, Mr. Beyer, Mr. Soto, Mrs. Napolitano, Ms. Tsongas, Mr. Gomez, Mr. Huffman, Ms. Bordallo, Mr. Connolly, Ms. Norton, Ms. Barragán, Ms. Lee, Mr. McEachin, Ms. Eshoo, Ms. Schakowsky, Mr. Polis, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, Agriculture, Education and the Workforce, Ways and Means, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reform Federal onshore and offshore fossil fuel leasing, exploration, and development; promote renewable energy on public lands; prepare for the impacts of climate change; increase industry accountability; improve returns to taxpayers for the development of Federal energy resources; and protect special places, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sustainable Energy Development Reform Act.  2.Table of contentsThe table of contents for this Act is the following: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Fair Return for Taxpayers 
Sec. 101. Onshore fossil fuel royalty rates. 
Sec. 102. Minimum bid amount. 
Sec. 103. Onshore oil and gas rental rates. 
Sec. 104. Surface disturbance and reclamation. 
Sec. 105. Penalties. 
Sec. 106. Royalty relief. 
Sec. 107. Revision of Royalty Policy Committee charter. 
Sec. 108. Royalty in kind. 
Sec. 109. Amendments to definitions. 
Sec. 110. Compliance reviews. 
Sec. 111. Liability for royalty payments. 
Sec. 112. Recordkeeping. 
Sec. 113. Adjustments and refunds. 
Sec. 114. Obligation period. 
Sec. 115. Tolling agreements and subpoenas. 
Sec. 116. Appeals. 
Sec. 117. Assessments. 
Sec. 118. Pilot project on automatic data transfer. 
Sec. 119. Penalty for late or incorrect reporting of data. 
Sec. 120. Required recordkeeping for natural gas plants. 
Sec. 121. Shared penalties. 
Sec. 122. Applicability to other minerals. 
Sec. 123. Entitlements. 
Sec. 124. Royalties on all extracted methane. 
Title II—Encouraging Development of Renewable Energy 
Subtitle A—Environmental Reviews and Permitting 
Sec. 201. Definitions. 
Sec. 202. Renewable energy goal. 
Sec. 203. Coordination. 
Sec. 204. Land use planning; supplements to programmatic environmental impact statements. 
Sec. 205. Environmental review on covered land. 
Sec. 206. Program to improve renewable energy project permit coordination. 
Sec. 207. Disposition of revenues. 
Sec. 208. Study and report on conservation banking. 
Sec. 209. Brownfields. 
Subtitle B—Geothermal Energy 
Sec. 221. Reauthorization of Geothermal Steam Act of 1970. 
Sec. 222. National goal for geothermal energy. 
Sec. 223. Facilitation of coproduction of geothermal energy on oil and gas leases. 
Sec. 224. Noncompetitive leasing for geothermal. 
Sec. 225. Report to Congress. 
Subtitle C—Offshore Renewable Energy 
Sec. 231. Wind leasing amendments. 
Sec. 232. Report to Congress. 
Title III—Preparing and Managing for Climate Change 
Sec. 301. Energy development policy. 
Sec. 302. Preparing for climate change. 
Sec. 303. GHG inventory. 
Sec. 304. Terrestrial carbon sequestration pilot program. 
Sec. 305. Federal lands adaptation. 
Sec. 306. Public Lands Service Corps. 
Sec. 307. Coastal State climate change planning. 
Title IV—Onshore Oil and Gas Reform 
Subtitle A—Leasing Reforms 
Sec. 401. Leasing process. 
Sec. 402. Transparency and landowner protections. 
Sec. 403. Lease stipulations. 
Sec. 404. Master leasing plans. 
Sec. 405. Parcel review. 
Sec. 406. Acreage limitations. 
Sec. 407. Land management. 
Sec. 408. Oil shale. 
Subtitle B—Permitting Reforms 
Sec. 411. Categorical exclusions. 
Sec. 412. Permitting deadline. 
Sec. 413. Abandoned and orphaned wells. 
Sec. 414. Online publication of notices of staking and applications for permits to drill. 
Sec. 415. Having open access to relevant data. 
Subtitle C—Operational Reforms 
Sec. 421. Best management practices. 
Sec. 422. Inspection fee. 
Sec. 423. Protection of water resources. 
Sec. 424. Methane emissions. 
Sec. 425. Fracking regulation on Federal lands. 
Sec. 426. Closing loopholes. 
Sec. 427. Transparency in management of leases. 
Sec. 428. Lease cancellation for improper issuance. 
Sec. 429. Protecting National Parks and Wildlife Refuges. 
Title V—Offshore Oil and Gas Reforms 
Subtitle A—Regional Coordination and Planning 
Sec. 501. Definitions. 
Sec. 502. Regional coordination. 
Sec. 503. Regional Coordination Councils. 
Sec. 504. Regional strategic plans. 
Sec. 505. Regulations. 
Sec. 506. Ocean Resources Conservation and Assistance (ORCA) Fund. 
Sec. 507. Waiver. 
Subtitle B—Outer Continental Shelf Lands Act Amendments 
Sec. 511. National policy for the Outer Continental Shelf. 
Sec. 512. OCS leasing standard. 
Sec. 513. OCS leasing procedures. 
Sec. 514. Funding. 
Sec. 515. Exploration plans. 
Sec. 516. 5-year programs. 
Sec. 517. Environmental studies. 
Sec. 518. Inspections and certifications. 
Sec. 519. Petitions. 
Subtitle C—Other Provisions 
Sec. 521. Contractor liability. 
Sec. 522. Area-wide leasing. 
Sec. 523. Frontier areas. 
Sec. 524. Strengthening coastal State oil spill planning and response. 
Sec. 525. Repeal of limitation on liability for offshore facilities. 
Sec. 526. Evidence of financial responsibility for offshore facilities. 
Title VI—Coal Reforms 
Sec. 601. Powder River Basin. 
Sec. 602. Deductions. 
Sec. 603. Valuation. 
Sec. 604. Methane recovery. 
Sec. 605. Self-bonding. 
Sec. 606. Stream protection. 
Sec. 607. Certified States. 
Sec. 608. Economic redevelopment on abandoned mine lands. 
Sec. 609. Prohibition on blasting within one mile of any occupied dwelling. 
Sec. 610. Coal Miners Pension Protection. 
Title VII—Land Management and Science 
Sec. 701. ANWR. 
Sec. 702. Land management standard. 
Sec. 703. Geological and geophysical data. 
Sec. 704. Land and Water Conservation Fund. 
Sec. 705. Mitigation.   
IFair Return for Taxpayers 
101.Onshore fossil fuel royalty ratesThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended— (1)in section 7, by striking 121/2 and inserting 18.75;  
(2)in section 17, by— (A)striking 12.5 each place such term appears and inserting 18.75; and  
(B)striking 121/2 each place such term appears and inserting 18.75; and  (3)in section 31(e), by striking 162/3 both places such term appears and inserting 25.  
102.Minimum bid amountSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended— (1)in subsection (b)(1)(B)— 
(A)by striking $2 per acre and inserting $5 per acre, except as otherwise provided by this paragraph; and  (B)by striking for a period of 2 years from the date of enactment of the Federal Onshore Oil and Gas Leasing Reform Act of 1987;  
(2)in subsection (b)(2)(C), by striking $2 per acre and inserting $5 per acre; and  (3)by adding at the end the following: 
 
(q)Inflation adjustmentThe Secretary shall— (1)by regulation, at least once every 4 years, adjust each of the dollar amounts that apply under subsections (b)(1)(B), (b)(2)(C), and (d) to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics; and  
(2)publish each such regulation in the Federal Register..  103.Onshore oil and gas rental ratesThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended— 
(1)in section 17(d)— (A)by striking $1.50 per acre and inserting $3 per acre; and  
(B)by striking $2 per acre and inserting $5 per acre; and  (2)in section 31(e), by striking $10 and inserting $20.  
104.Surface disturbance and reclamationSection 17(g) of the Mineral Leasing Act (30 U.S.C. 226(g)) is amended to read as follows:  (g)Regulation of surface-Disturbing activities; approval of plan of operations; bond or surety; failure To comply with reclamation requirements as barring lease; opportunity To comply with requirements; standards; monitoring (1)DefinitionsIn this subsection: 
(A)Interim reclamation planThe term Interim Reclamation Plan means an ongoing plan specifying reclamation steps to be taken on all disturbed areas covered by any lease issued under this Act that are not needed for active operations. Such Interim Reclamation Plans shall be reviewed by the relevant Secretary at regular intervals and shall be amended as warranted, subject to the approval of the relevant Secretary.  (B)Final reclamation planThe term Final Reclamation Plan includes a detailed description of all reclamation activity to be conducted for all disturbed areas covered by a lease issued under this Act prior to final abandonment. Final Reclamation Plans shall include reclamation of all locations, facilities, trenches, rights-of-way, roads and any other surface disturbance on lands covered by the lease.  
(2)In generalThe Secretary of the Interior, or for National Forest lands, the Secretary of Agriculture, shall regulate all surface-disturbing activities conducted pursuant to any lease issued under this Act, and shall determine reclamation and other actions as required in the interest of conservation of surface resources.  (3)Reclamation plans required (A)Applications for permits to drillEach application for a permit to drill submitted to the Secretary pursuant to this Act shall include both an Interim Reclamation Plan and a Final Reclamation Plan.  
(B)Analysis and approval requiredNo permit to drill on an oil and gas lease issued under this Act may be granted without the analysis and approval by the Secretary concerned of both an interim reclamation plan and a final reclamation plan covering proposed surface-disturbing activities within the lease area.  (C)Plans of operationsAll Plans of Operations submitted and approved pursuant to this Act shall include an Interim Reclamation Plan.  
(4)Bonding 
(A)In generalThe Secretary concerned shall, by regulation, require that an adequate bond, surety, or other financial arrangement will be established prior to the commencement of surface-disturbing activities on any lease, to ensure the complete and timely reclamation of the lease tract, and the restoration of any lands or surface waters adversely affected by lease operations after the abandonment or cessation of oil and gas operations on the lease. The Secretary shall not issue a lease or leases or approve the assignment of any lease or leases under the terms of this section to any person, association, corporation, or any subsidiary, affiliate, or person controlled by or under common control with such person, association, or corporation, during any period in which, as determined by the Secretary of the Interior or Secretary of Agriculture, such entity has failed or refused to comply in any material respect with the reclamation requirements and other standards established under this section for any prior lease to which such requirements and standards applied. Prior to making such determination with respect to any such entity the concerned Secretary shall provide such entity with adequate notification and an opportunity to comply with such reclamation requirements and other standards and shall consider whether any administrative or judicial appeal is pending. Once the entity has complied with the reclamation requirement or other standard concerned an oil or gas lease may be issued to such entity under this Act.  (B)Limitation on bondsA bond, surety, or other financial arrangement described in subparagraph (A) shall not be adequate if it is less than— 
(i)$50,000, in the case of an arrangement for an individual surface-disturbing activity of an entity;  (ii)$250,000, in the case of an arrangement for all surface-disturbing activities of an entity in a State; or  
(iii)$1,000,000, in the case of an arrangement for all surface-disturbing activities of an entity in the United States.  (C)Adjustments for inflationIn the application of subparagraph (B), the Secretaries concerned shall jointly at least once every three years adjust the dollar amounts in subparagraph (B) to account for inflation.  
(5)StandardsThe Secretary of the Interior and the Secretary of Agriculture shall, by regulation, establish uniform standards for all Interim and Final Reclamation Plans. The goal of such plans shall be the restoration of the affected ecosystem to a condition approximating or equal to that which existed prior to the surface disturbance. Such standards shall include, but are not limited to, restoration of natural vegetation and hydrology, habitat restoration, salvage, storage and reuse of topsoils, erosion control, control of invasive species and noxious weeds and natural contouring.  (6)MonitoringThe Secretary concerned shall not approve final abandonment and shall not release any bond required by this Act until the standards and requirement for final reclamation established pursuant to this Act have been met..   
105.Penalties 
(a)Mineral Leasing ActSection 41 of the Mineral Leasing Act (30 U.S.C. 195) is amended— (1)in subsection (b), by striking $500,000 and inserting $1,000,000; and  
(2)in subsection (c), by striking $100,000 and inserting $250,000.  (b)Federal Oil and Gas Royalty Management Act of 1982The Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.) is amended— 
(1)in section 109— (A)in subsection (a), by striking $500 and inserting $1,500;  
(B)in subsection (b), by striking $5,000 and inserting $15,000;  (C)in subsection (c), by striking $10,000 and inserting $25,000; and  
(D)in subsection (d), by striking $25,000 and inserting $75,000; and  (2)in section 110, by striking $50,000 and inserting $150,000.  
(c)Outer Continental Shelf Lands Act 
(1)Civil penalty, generallySection 24(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1350(b)) is amended to read as follows:  (b) (1)Except as provided in paragraph (2), any person who fails to comply with any provision of this Act, or any term of a lease, license, or permit issued pursuant to this Act, or any regulation or order issued under this Act, shall be liable for a civil administrative penalty of not more than $75,000 for each day of the continuance of such failure. The Secretary may assess, collect, and compromise any such penalty. No penalty shall be assessed until the person charged with a violation has been given an opportunity for a hearing. The Secretary shall, by regulation at least every 3 years, adjust the penalty specified in this paragraph to reflect any increases in the Consumer Price Index (all items, United States city average) as prepared by the Department of Labor.  
(2)If a failure described in paragraph (1) constitutes or constituted a threat of harm or damage to life (including fish and other aquatic life), property, any mineral deposit, or the marine, coastal, or human environment, a civil penalty of not more than $150,000 shall be assessed for each day of the continuance of the failure..  (2)Knowing and willful violationsSection 24(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1350(c)) is amended by striking $100,000 and inserting $1,000,000.  
(3)Officers and agents of corporationsSection 24(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1350(d)) is amended by inserting , or with willful disregard, after knowingly and willfully.  106.Royalty relief (a)Gulf of Mexico royalty reliefThe following provisions of the Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.) are hereby repealed: 
(1)Section 344 (relating to incentives for natural gas production from deep wells in the shallow waters of the Gulf of Mexico).  (2)Section 345 (relating to royalty relief for deep water production).  
(b)Alaska royalty relief 
(1)Provisions relating to planning areas offshore AlaskaSection 8(a)(3)(B) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by striking and in the Planning Areas offshore Alaska after West longitude.  (2)Provisions relating to naval petroleum reserve in AlaskaSection 107 of the Naval Petroleum Reserves Production Act of 1976 is amended— 
(A)in subsection (i), by striking paragraphs (2) through (6); and  (B)by striking subsection (k).  
107.Revision of Royalty Policy Committee charterNot later than one year after enactment of this Act, or March 29, 2019, whichever is earlier, the Secretary of the Interior shall revise the charter of the Royalty Policy Committee (as signed on March 29, 2017) to— (1)require that of the 6 members of such Committee who are representatives of the Governors of States, no more than 4 members may be representatives of Governors of the same political party;  
(2)increase to 6 the number of members who are representatives of academia or public, of whom— (A)2 members shall be representatives of academia;  
(B)2 members shall be representatives of public interest groups; and  (C)2 members shall be representatives of nonprofit environmental groups; and  
(3)require that for a person to be eligible to serve as a member who is a representative of a person who is a mineral stakeholder or energy stakeholder (or both) in Federal and Indian royalty policy, the employer of that member must release— (A)for the preceding 10-year period— 
(i)aggregated information on all Federal royalty payments made by the employer, by year and by commodity;  (ii)conclusions from compliance reviews and audits conducted by Federal or State revenue collection entities; and  
(iii)a description of all enforcement actions taken against the employer regarding payment of Federal or State royalties; and  (B)records of— 
(i)prices charged by the employer for sales of minerals to captive affiliates of the employer; and  (ii)prices charged by such affiliates for subsequent resales of such minerals.  
108.Royalty in kind 
(a)Onshore oil and gas lease royaltiesSection 36 of the Mineral Leasing Act (30 U.S.C. 192) is amended in the first sentence by inserting , except that the Secretary may not demand such payments in oil or gas greater than the amount necessary to fill the strategic petroleum reserve after paid in oil or gas.  (b)Offshore oil and gas lease royaltiesSection 27(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1353(a)) is amended by striking the period at the end and inserting , except that the Secretary may not demand such payments in oil or gas greater than the amount necessary to fill the strategic petroleum reserve..  
109.Amendments to definitionsSection 3 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1702) is amended— (1)in paragraph (8), by striking the semicolon and inserting , including the Act of October 20, 1914 (38 Stat. 741), the Act of February 25, 1920 (41 Stat. 437), the Act of April 17, 1926 (44 Stat. 301), the Act of February 7, 1927 (44 Stat. 1057), and all Acts heretofore or hereafter enacted that are amendatory of or supplementary to any of the foregoing Acts;;  
(2)in paragraph (20)(A), by striking : Provided, That and all that follows through subject of the judicial proceeding;  (3)in paragraph (20)(B), by striking (with written notice to the lessee who designated the designee);  
(4)in paragraph (23)(A), by striking (with written notice to the lessee who designated the designee);  (5)by striking paragraph (24) and inserting the following: 
 
(24)designee means a person who pays, offsets, or credits monies, makes adjustments, requests and receives refunds, or submits reports with respect to payments a lessee must make pursuant to section 102(a);;  (6)in paragraph (25), in subparagraph (B)— 
(A)by striking (subject to the provisions of section 102(a) of this Act); and  (B)in clause (ii), by striking subclause (IV) and all that follows through the end of the subparagraph and inserting the following: 
 
(IV)any assignment,  that arises from or relates to any lease, easement, right-of-way, permit, or other agreement regardless of form administered by the Secretary for, or any mineral leasing law related to, the exploration, production, and development of oil and gas or other energy resource on Federal lands or the Outer Continental Shelf;;  (7)in paragraph (29), by inserting or permit after lease; and  
(8)by striking and after the semicolon at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting a semicolon, and by adding at the end the following new paragraphs:  (34)compliance review means a full-scope or a limited-scope examination of a lessee’s lease accounts to compare one or all elements of the royalty equation (volume, value, royalty rate, and allowances) against anticipated elements of the royalty equation to test for variances; and  
(35)marketing affiliate means an affiliate of a lessee whose function is to acquire the lessee’s production and to market that production..  110.Compliance reviewsSection 101 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1711) is amended by adding at the end the following new subsection: 
 
(d)The Secretary may, as an adjunct to audits of accounts for leases, utilize compliance reviews of accounts. Such reviews shall not constitute nor substitute for audits of lease accounts. Any disparity uncovered in such a compliance review shall be immediately referred to a program auditor. The Secretary shall, before completion of a compliance review, provide notice of the review to designees whose obligations are the subject of the review..  111.Liability for royalty paymentsSection 102(a) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1712(a)) is amended to read as follows: 
 
(a)In order to increase receipts and achieve effective collections of royalty and other payments, a lessee who is required to make any royalty or other payment under a lease, easement, right-of-way, permit, or other agreement, regardless of form, or under the mineral leasing laws, shall make such payment in the time and manner as may be specified by the Secretary or the applicable delegated State. Any person who pays, offsets, or credits monies, makes adjustments, requests and receives refunds, or submits reports with respect to payments the lessee must make is the lessee’s designee under this Act. Notwithstanding any other provision of this Act to the contrary, a designee shall be liable for any payment obligation of any lessee on whose behalf the designee pays royalty under the lease. The person owning operating rights in a lease and a person owning legal record title in a lease shall be liable for that person’s pro rata share of payment obligations under the lease..   112.RecordkeepingSection 103(b) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1712(a)) is amended by striking 6 and inserting 7.  
113.Adjustments and refundsSection 111A of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721a) is amended— (1)in subsection (a)(3), by inserting (A) after (3), and by striking the last sentence and inserting the following: 
 
(B)Except as provided in subparagraph (C), no adjustment may be made with respect to an obligation that is the subject of an audit or compliance review after completion of the audit or compliance review, respectively, unless such adjustment is approved by the Secretary or the applicable delegated State, as appropriate.  (C)If an overpayment is identified during an audit, the Secretary shall allow a credit in the amount of the overpayment.;  
(2)in subsection (a)(4)— (A)by striking six-year and inserting four-year; and  
(B)by striking shall the first time such term appears and inserting may; and  (3)in subsection (b)(1) by striking and after the semicolon at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting ; and, and by adding at the end the following: 
 
(E)is made within the adjustment period for that obligation..  114.Obligation periodSection 115(c) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724(c)) is amended by adding at the end the following new paragraph: 
 
(3)AdjustmentsIn the case of an adjustment under section 111A(a) in which a recoupment by the lessee results in an underpayment of an obligation, for purposes of this Act the obligation becomes due on the date the lessee or its designee makes the adjustment..  115.Tolling agreements and subpoenas (a)Tolling agreementsSection 115(d)(1) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724(d)(1)) is amended by striking (with notice to the lessee who designated the designee).  
(b)SubpoenasSection 115(d)(2)(A) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724(d)(2)(A)) is amended by striking (with notice to the lessee who designated the designee, which notice shall not constitute a subpoena to the lessee).  116.AppealsSection 115(h) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724(h)) is amended— 
(1)in paragraph (1), in the heading, by striking 33-month and inserting 48-month;  (2)by striking 33 months each place it appears and inserting 48 months; and  
(3)by striking 33-month each place it appears and inserting 48-month.  117.AssessmentsSection 116 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724) is repealed.  
118.Pilot project on automatic data transfer 
(a)Pilot projectWithin 2 years after the date of the enactment of this Act, the Secretary of the Interior shall complete a pilot project with willing operators of oil and gas leases on the outer Continental Shelf (as such term is defined in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)) that assesses the costs and benefits of automatic transmission of data regarding the volume and quality of oil and gas produced under Federal leases on the outer Continental Shelf in order to improve the production verification systems used to ensure accurate royalty collection and audit.  (b)ReportThe Secretary shall submit to Congress a report on findings and recommendations of the pilot project within 3 years after the date of the enactment of this Act.  
119.Penalty for late or incorrect reporting of data 
(a)In generalThe Secretary of the Interior shall issue regulations by not later than 1 year after the date of enactment of this Act that establish a civil penalty for late or incorrect reporting of data under the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.).  (b)AmountThe amount of the civil penalty shall be— 
(1)an amount (subject to paragraph (2)) that the Secretary determines is sufficient to ensure filing of data in accordance with that Act; and  (2)not less than $10 for each failure to file correct data in accordance with that Act.  
(c)Content of regulationsExcept as provided in subsection (b), the regulations issued under this section shall be substantially similar to section 216.40 of title 30, Code of Federal Regulations, as most recently in effect before the date of enactment of this Act.  120.Required recordkeeping for natural gas plantsNo later than 1 year after the date of the enactment of this Act, the Secretary of the Interior shall publish final regulations with respect to required recordkeeping of natural gas measurement data as set forth in section 250.1203 of title 30, Code of Federal Regulations (as in effect on the date of enactment of this Act), to include operators and other persons involved in the transporting, purchasing, or selling of gas under the requirements of that rule, under the authority provided in section 103 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1713).  
121.Shared penaltiesSection 206 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1736) is amended by striking Any payments under this section shall be reduced by an amount equal to any payments provided or due to such State or Indian tribe under the cooperative agreement or delegation, as applicable, during the fiscal year in which the civil penalty is received, up to the total amount provided or due for that fiscal year..  122.Applicability to other mineralsSection 304 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1753) is amended by adding at the end the following new subsection: 
 
(e)Applicability to other minerals 
(1)Notwithstanding any other provision of law, sections 107, 109, and 110 of this Act and the regulations duly promulgated with respect thereto shall apply to any lease authorizing the development of coal or any other solid mineral on any Federal lands or Indian lands, to the same extent as if such lease were an oil and gas lease, on the same terms and conditions as those authorized for oil and gas leases.  (2)Notwithstanding any other provision of law, sections 107, 109, and 110 of this Act and the regulations duly promulgated with respect thereto shall apply with respect to any lease, easement, right-of-way, or other agreement, regardless of form (including any royalty, rent, or other payment due thereunder)— 
(A)under section 8(k) or 8(p) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(k) and 1337(p)); or  (B)under the Geothermal Steam Act (30 U.S.C. 1001 et seq.), to the same extent as if such lease, easement, right-of-way, or other agreement were an oil and gas lease on the same terms and conditions as those authorized for oil and gas leases.  
(3)For the purposes of this subsection, the term solid mineral means any mineral other than oil, gas, and geo-pressured-geothermal resources, that is authorized by an Act of Congress to be produced from public lands (as that term is defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702))..  123.Entitlements (a)Directed rulemakingNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall publish final regulations prescribing when a Federal lessee or designee must report and pay royalties on— 
(1)the volume of oil and gas such lessee or designee produces or takes under a Federal lease or Indian lease; or  (2)the volume of oil and gas that such lessee or designee is entitled to based on its ownership interest under a unitization agreement for Federal leases or Indian leases.  
(b)100 percent entitlement reporting and payingThe Secretary shall give consideration to requiring 100 percent entitlement reporting and paying based on Federal or Indian oil and gas lease ownership.  124.Royalties on all extracted methane (a)Assessment on all production (1)In generalExcept as provided in paragraph (2), royalties otherwise authorized or required under the mineral leasing laws (as that term is defined in the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.)) to be paid for gas shall be assessed on all gas produced under the mineral leasing laws, including— 
(A)gas used or consumed within the area of the lease tract for the benefit of the lease (commonly referred to as beneficial use gas); and  (B)all gas that is consumed or lost by venting, flaring, or fugitive releases through any equipment during upstream operations.  
(2)ExceptionParagraph (1) shall not apply with respect to— (A)gas vented or flared in an acute emergency situation that poses danger to human health that occurs for no longer than 48 hours; and  
(B)gas injected into the ground on a lease tract in order to enhance production of an oil or gas well or for some other purpose.  (b)Conforming amendments (1)Mineral Leasing ActThe Mineral Leasing Act is amended— 
(A)in section 14 (30 U.S.C. 223), by adding at the end the following: Notwithstanding any other provision of this Act (including this section), royalty shall be assessed with respect to oil and gas, other than gas described in section 124(a)(2) of the Sustainable Energy Development Reform Act, without regard to whether oil or gas is removed or sold from the leased land.;  (B)in section 17 (30 U.S.C. 226), by striking removed or sold each place it appears;  
(C)in section 22 (30 U.S.C. 251), by striking sold or removed; and  (D)in section 31 (30 U.S.C. 188), by striking removed or sold each place it appears.  
(2)Outer Continental Shelf Lands ActThe Outer Continental Shelf Lands Act is amended— (A)in section 6(a)(8) (43 U.S.C. 1335(a)(8)), by striking saved, removed, or sold each place it appears; and  
(B)in section 8(a) (43 U.S.C. 1337(a))— (i)in paragraph (1), by striking saved, removed, or sold each place it appears; and  
(ii)by adding at the end the following:  (9)Notwithstanding any other provision of this Act (including this section), royalty under this Act shall be assessed with respect to oil and gas, other than gas described in section 124(a)(2) of the Sustainable Energy Development Reform Act, without regard to whether oil or gas is removed or sold from the leased land..  
(c)ApplicationThe amendments made by this section shall apply only with respect to leases issued on or after the date of the enactment of this Act.  IIEncouraging Development of Renewable Energy AEnvironmental Reviews and Permitting 201.DefinitionsIn this subtitle: 
(1)Covered landThe term covered land means land that is— (A)public land administered by the Secretary of the Interior; and  
(B)not excluded from the development of geothermal, solar, or wind energy under— (i)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or  
(ii)other Federal law.  (2)DirectorThe term Director means the Director of the Bureau of Land Management.  
(3)Exclusion areaThe term exclusion area means covered land that is identified by the Bureau of Land Management as not suitable for development of renewable energy projects.  (4)Priority areaThe term priority area means covered land identified by the land use planning process of the Bureau of Land Management as being a preferred location for a renewable energy project.  
(5)Federal landThe term Federal land means— (A)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); and  
(B)public land.  (6)FundThe term Fund means the Renewable Energy Resource Conservation Fund established by section 207(c)(1).  
(7)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).  (8)Renewable energy projectThe term renewable energy project means a project carried out on covered land that uses wind, solar, geothermal, wave, current, tidal, or ocean thermal energy to generate electricity.  
(9)SecretaryThe term Secretary means the Secretary of the Interior.  (10)Variance areaThe term variance area means covered land that is— 
(A)not an exclusion area;  (B)not a priority area; and  
(C)identified by the Secretary as— (i)potentially available for renewable energy development; and  
(ii)land on which such development can be conducted under a land use plan previously approved, and consistent with the principles of multiple use applicable, under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).  202.Renewable energy goalThe Secretary of the Interior and the Secretary of Agriculture shall seek to issue permits that authorize production of not less than 25 gigawatts of electricity from renewable energy projects by not later than 2025, through management of public lands, and administration of Federal laws, under their respective jurisdictions.  
203.CoordinationThe Secretary shall establish a position in the Department of the Interior with the responsibility to— (1)coordinate renewable energy project reviews across agencies of the Department; and  
(2)report to Congress annually on the effectiveness of such coordination efforts.  204.Land use planning; supplements to programmatic environmental impact statements (a)Priority areas (1)In generalThe Director shall establish priority areas on covered land for geothermal, solar, and wind energy projects.  
(2)Deadline 
(A)Geothermal energyFor geothermal energy, the Director shall establish priority and variance areas as soon as practicable, but not later than 5 years, after the date of enactment of this Act.  (B)Solar energyFor solar energy, the 2012 western solar plan of the Bureau of Land Management, as amended by subsequent land use plan amendments, shall be considered to establish priority and variance areas for solar energy projects.  
(C)Wind energyFor geothermal energy, the Director shall establish priority and variance areas as soon as practicable, but not later than 3 years, after the date of enactment of this Act.  (b)Variance areasTo the maximum extent practicable, variance areas shall be considered for renewable energy project development, consistent with the principles of multiple use (as defined in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.)).  
(c)Review and modificationNot less frequently than once every 10 years, the Director shall— (1)review the adequacy of land allocations for geothermal, solar, and wind energy priority and variance areas for the purpose of encouraging new renewable energy development opportunities; and  
(2)based on the review carried out under paragraph (1), add, modify, or eliminate priority and variance areas.  (d)Compliance with the National Environmental Policy Act of 1969For purposes of this section, compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be accomplished— 
(1)for geothermal energy, by supplementing the October 2008 final programmatic environmental impact statement for geothermal leasing in the western United States;  (2)for solar energy, by supplementing the July 2012 final programmatic environmental impact statement for solar energy projects through more detailed regional analyses; and  
(3)for wind energy, by supplementing the July 2005 final programmatic environmental impact statement for wind energy projects.  (e)No effect on processing applicationsA requirement to prepare a supplement to a programmatic environmental impact statement under this section shall not result in any delay in processing an application for a renewable energy project.  
(f)CoordinationIn developing a supplement required by this section, the Secretary shall coordinate, on an ongoing basis, with appropriate State, tribal, and local governments, transmission infrastructure owners and operators, developers, and other appropriate entities to ensure that priority areas identified by the Secretary are— (1)economically viable (including having access to transmission);  
(2)likely to avoid or minimize impacts to habitat for animals and plants, recreation, and other uses of covered land; and  (3)consistent with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), including subsection (c)(9) of that section (43 U.S.C. 1712(c)(9)).  
(g)Removal from classificationIn carrying out subsections (a), (d), and (e), if the Secretary determines an area previously suited for development should be removed from priority or variance classification, not later than 90 days after the date of the determination, the Secretary shall submit to Congress a report on the determination.  205.Environmental review on covered land (a)In generalIf the Director determines that a proposed renewable energy project has been sufficiently analyzed by a programmatic environmental impact statement prepared under section 204(d), the head of the applicable Federal agency shall not require any additional review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
(b)Additional environmental reviewIf the Director determines that additional environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary for a proposed renewable energy project, the head of the applicable Federal agency shall rely on the analysis in the programmatic environmental impact statement conducted under section 204(d), to the maximum extent practicable when analyzing the potential impacts of the project.  206.Program to improve renewable energy project permit coordination (a)EstablishmentThe Secretary shall establish a program to improve Federal permit coordination with respect to renewable energy projects on covered land.  
(b)Memorandum of understanding 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section, including to specifically expedite the environmental analysis of applications for projects proposed in a variance area, with— (A)the Secretary of Agriculture; and  
(B)the Assistant Secretary of the Army for Civil Works.  (2)State participationThe Secretary may request the Governor of any interested State to be a signatory to the memorandum of understanding under paragraph (1).  
(c)Designation of qualified staff 
(1)In generalNot later than 30 days after the date on which the memorandum of understanding under subsection (b) is executed, all Federal signatories, as appropriate, shall identify for each of the Bureau of Land Management Renewable Energy Coordination Offices an employee who has expertise in the regulatory issues relating to the office in which the employee is employed, including, as applicable, particular expertise in— (A)consultation regarding, and preparation of, biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);  
(B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);  (C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);  
(D)planning under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a);  (E)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);  
(F)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); and  (G)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
(2)DutiesEach employee identified under paragraph (1) shall— (A)be responsible for all issues relating to the jurisdiction of the home office or agency of the employee; and  
(B)participate as part of the team of personnel working on proposed energy projects, planning, monitoring, inspection, enforcement, and environmental analyses.  (d)Renewable energy coordination officesIn carrying out the program established under subsection (a), the Secretary may— 
(1)establish additional Bureau of Land Management Renewable Energy Coordination Offices; or  (2)temporarily assign the qualified employees identified under subsection (c) to a State, district, or field office of the Bureau of Land Management to expedite the permitting of renewable energy projects.  
(e)Report to Congress 
(1)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act, and each February 1 thereafter, the Secretary shall submit to the Chairperson and Ranking Member of the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the progress made pursuant to the program under this subtitle during the preceding year.  (2)InclusionsEach report under this subsection shall include— 
(A)projections for renewable energy production and capacity installations; and  (B)a description of any problems relating to leasing, permitting, siting, or production.  
207.Disposition of revenues 
(a)Disposition of revenuesWithout further appropriation or fiscal year limitation, of the amounts collected as bonus bids, royalties, rentals, fees, or other payments under a right-of-way, permit, lease, or other authorization (other than payments under section 504(g) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764(g))) for the development of wind or solar energy on covered land— (1)25 percent shall be paid by the Secretary of the Treasury to the State within the boundaries of which the revenue is derived;  
(2)25 percent shall be paid by the Secretary of the Treasury to the one or more counties within the boundaries of which the revenue is derived, to be allocated among the counties based on the percentage of land from which the revenue is derived;  (3)to be deposited in the Treasury and be made available to the Secretary to carry out the program established by section 206, including the transfer of the funds by the Bureau of Land Management to other Federal agencies and State agencies to facilitate the processing of renewable energy permits on Federal land, with priority given to using the amounts, to the maximum extent practicable, for expediting the issuance of permits required for the development of renewable energy projects in the States from which the revenues are derived— 
(A)25 percent for each of fiscal years 2018 through 2025;  (B)20 percent for each of fiscal years 2026 through 2030;  
(C)15 percent for each of fiscal years 2031 through 2035; and  (D)10 percent for fiscal year 2036 and each fiscal year thereafter; and  
(4)to be deposited in the Renewable Energy Resource Conservation Fund established by subsection (c)— (A)25 percent for each of fiscal years 2018 through 2025;  
(B)30 percent for each of fiscal years 2026 through 2030;  (C)35 percent for each of fiscal years 2031 through 2035; and  
(D)40 percent for fiscal year 2036 and each fiscal year thereafter.  (b)Payments to States and counties (1)In generalAmounts paid to States and counties under subsection (a) shall be used consistent with section 35 of the Mineral Leasing Act (30 U.S.C. 191).  
(2)Payments in lieu of taxesA payment to a county under paragraph (1) shall be in addition to a payment in lieu of taxes received by the county under chapter 69 of title 31, United States Code.  (c)Renewable Energy Resource Conservation Fund (1)In generalThere is established in the Treasury a separate account, to be known as the Renewable Energy Resource Conservation Fund, which shall be available to the Secretary for use, in consultation with the Secretary of Agriculture, in accordance with paragraph (2).  
(2)Use of fundsThe Secretary may make funds in the Fund available to Federal, State, and tribal agencies for distribution in regions in which renewable energy projects are located on Federal land, for the purposes of— (A)restoring and protecting— 
(i)fish and wildlife habitat for species affected by wind, geothermal, or solar energy development;  (ii)fish and wildlife corridors for species affected by such development; and  
(iii)water resources in areas affected by such development; and  (B)preserving and improving recreational access to Federal land and water in a region affected by such development, through an easement, right-of-way, or other instrument executed by willing landowners for the purpose of enhancing public access to existing Federal land and water that is inaccessible or significantly restricted.  
(3)PartnershipsThe Secretary may enter into cooperative agreements with State and tribal agencies, nonprofit organizations, and other appropriate entities to carry out the activities described in subparagraphs (A) and (B) of paragraph (2).  (4)Investment of Fund (A)In generalAny amounts deposited in the Fund shall earn interest in an amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities.  
(B)UseAny interest earned under subparagraph (A) may be expended in accordance with this subsection.  (5)Intent of CongressIt is the intent of Congress that the revenues deposited and used in the Fund shall supplement and not supplant annual appropriations for conservation activities described in paragraph (2)(A).  
208.Study and report on conservation banking 
(a)Study 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretaries shall carry out a study on the siting, development, and management of projects to determine the feasibility of carrying out a conservation banking program on Federal land.  (2)ContentsThe study under paragraph (1) shall— 
(A)identify areas in which— (i)privately owned land is not available to fully offset the impacts of solar or wind energy development on federally administered land; or  
(ii)mitigation investments on Federal land are likely to provide greater conservation value for impacts of solar or wind energy development on federally administered land; and  (B)examine— 
(i)the effectiveness of laws (including regulations) and policies in effect on the date of enactment of this Act in facilitating the development and effective operation of conservation banks;  (ii)the advantages and disadvantages of using conservation banks on Federal land to mitigate impacts to natural resources on State, tribal, and private land; and  
(iii)any changes in Federal law (including regulations) or policy necessary to further develop a Federal conservation banking program.  (b)Report to CongressNot later than 18 months after the date of enactment of this Act, the Secretaries shall jointly submit to Congress a report that includes— 
(1)the recommendations of the Secretaries relating to— (A)the most effective system for Federal land described in subsection (a)(2)(A) to meet the goals of facilitating the development of a conservation banking program on Federal land; and  
(B)any change to Federal law (including regulations) or policy necessary to address more effectively the siting, development, and management of conservation banking programs on Federal land to mitigate impacts to natural resources on State, tribal, and private land; and  (2)any administrative action to be taken by the Secretaries in response to the recommendations.  
(c)Availability to the publicNot later than 30 days after the date on which the report described in subsection (b) is submitted to Congress, the Secretaries shall make the results of the study available to the public.  209.Brownfields (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  (2)Brownfield siteThe term brownfield site has the meaning given that term in section (39) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39)).  
(3)SecretaryThe term Secretary means the Secretary of Energy.  (b)Department of Energy and Environmental Protection Agency effortsThe Secretary, in conjunction with the Administrator, shall— 
(1)in partnership with the National Renewable Energy Laboratory, identify opportunities to prioritize renewable energy project development on brownfield sites;  (2)provide to States, units of local governments, project developers, and other stakeholders publicly available resources identifying potential brownfield sites for renewable energy project development, with an emphasis on non-Federal land; and  
(3)provide technical assistance to State and local officials, interested project developers, and other stakeholders to expedite renewable energy projects on brownfield sites identified under this subsection, with an emphasis on non-Federal land.  (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary and Administrator shall submit to Congress a report that includes— 
(1)proposals for Federal policies, incentives, or other means of encouraging renewable energy projects on sites identified under subsection (b); and  (2)data on existing and potential job creation from, environmental benefits of, and energy production from renewable energy projects on brownfield sites.  
(d)Stakeholder forumsThe Secretary, in conjunction with the Administrator, shall conduct stakeholder forums in each region of the United States to assist State and local officials, project developers, and other stakeholders with renewable energy project siting on brownfield sites, with an emphasis on non-Federal land.  (e)EffectNothing in this section affects existing Federal efforts to promote the reuse and redevelopment of brownfield sites.  
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section for each of fiscal years 2018 through 2022.  BGeothermal Energy 221.Reauthorization of Geothermal Steam Act of 1970 (a)In generalSection 234(a) of the Energy Policy Act of 2005 (42 U.S.C. 15873(a)) is amended by striking in the first 5 fiscal years beginning after the date of enactment of this Act and inserting through fiscal year 2022.  
(b)AuthorizationSection 234(b) of the Energy Policy Act of 2005 (42 U.S.C. 15873(b)) is amended— (1)by striking Amounts and inserting the following: 
 
(1)In generalAmounts; and  (2)by adding at the end the following: 
 
(2)AuthorizationEffective for fiscal year 2018 and each fiscal year thereafter, amounts deposited under subsection (a) shall be available to the Secretary of the Interior for expenditure, subject to appropriation and without fiscal year limitation, to implement the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) and this Act..  222.National goal for geothermal energyIt is the sense of Congress that, not later than 10 years after the date of enactment of this Act— 
(1)the Secretary of the Interior shall seek to approve a significant increase in new geothermal energy capacity on public land across a geographically diverse set of States using the full range of available technologies; and  (2)the Director of the Geological Survey and the Secretary should identify sites capable of producing a total of 50,000 megawatts of geothermal power, using the full range of available technologies, through a program conducted in collaboration with industry, including cost-shared exploration drilling.  
223.Facilitation of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:  (4)Land subject to oil and gas leaseLand under an oil and gas lease issued pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved application for permit to drill and from which oil and gas production is occurring may be available for noncompetitive leasing under this section to the holder of the oil and gas lease— 
(A)on a determination that— (i)geothermal energy will be produced from a well producing or capable of producing oil and gas; and  
(ii)national energy security will be improved by the issuance of such a lease; and  (B)to provide for the coproduction of geothermal energy with oil and gas..   
224.Noncompetitive leasing for geothermalSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) (as amended by section 223) is amended by adding at the end the following:  (5)Adjoining land (A)DefinitionsIn this paragraph: 
(i)Fair market value per acreThe term fair market value per acre means a dollar amount per acre that— (I)except as provided in this clause, shall be equal to the market value per acre (taking into account the determination under subparagraph (B)(iii) regarding a valid discovery on the adjoining land), as determined by the Secretary under regulations issued under this paragraph;  
(II)shall be determined by the Secretary with respect to a lease under this paragraph, by not later than the end of the 180-day period beginning on the date the Secretary receives an application for the lease; and  (III)shall be not less than the greater of— 
(aa)4 times the median amount paid per acre for all land leased under this Act during the preceding year; or  (bb)$50.  
(ii)Industry standardsThe term industry standards means the standards by which a qualified geothermal professional assesses whether downhole or flowing temperature measurements with indications of permeability are sufficient to produce energy from geothermal resources, as determined through flow or injection testing or measurement of lost circulation while drilling.  (iii)Qualified Federal landThe term qualified Federal land means land that is otherwise available for leasing under this Act.  
(iv)Qualified geothermal professionalThe term qualified geothermal professional means an individual who is an engineer or geoscientist in good professional standing with at least 5 years of experience in geothermal exploration, development, or project assessment.  (v)Qualified lesseeThe term qualified lessee means a person that is eligible to hold a geothermal lease under this Act (including applicable regulations).  
(vi)Valid discoveryThe term valid discovery means a discovery of a geothermal resource by a new or existing slim hole or production well, that exhibits downhole or flowing temperature measurements with indications of permeability that are sufficient to meet industry standards.  (B)AuthorityAn area of qualified Federal land that adjoins other land for which a qualified lessee holds a legal right to develop geothermal resources may be available for a noncompetitive lease under this section to the qualified lessee at the fair market value per acre, if— 
(i)the area of qualified Federal land— (I)consists of not less than 1 acre and not more than 640 acres; and  
(II)is not already leased under this Act or nominated to be leased under subsection (a);  (ii)the qualified lessee has not previously received a noncompetitive lease under this paragraph in connection with the valid discovery for which data has been submitted under clause (iii)(I); and  
(iii)sufficient geological and other technical data prepared by a qualified geothermal professional has been submitted by the qualified lessee to the applicable Federal land management agency that would lead individuals who are experienced in the subject matter to believe that— (I)there is a valid discovery of geothermal resources on the land for which the qualified lessee holds the legal right to develop geothermal resources; and  
(II)that thermal feature extends into the adjoining areas.  (C)Determination of fair market value (i)In generalThe Secretary shall— 
(I)publish a notice of any request to lease land under this paragraph;  (II)determine fair market value for purposes of this paragraph in accordance with procedures for making those determinations that are established by regulations issued by the Secretary;  
(III)provide to a qualified lessee and publish, with an opportunity for public comment for a period of 30 days, any proposed determination under this subparagraph of the fair market value of an area that the qualified lessee seeks to lease under this paragraph; and  (IV)provide to the qualified lessee and any adversely affected party the opportunity to appeal the final determination of fair market value in an administrative proceeding before the applicable Federal land management agency, in accordance with applicable law (including regulations).  
(ii)Limitation on nominationAfter publication of a notice of request to lease land under this paragraph, the Secretary may not accept under subsection (a) any nomination of the land for leasing unless the request has been denied or withdrawn.  (iii)Annual rentalFor purposes of section 5(a)(3), a lease awarded under this paragraph shall be considered a lease awarded in a competitive lease sale.  
(D)RegulationsNot later than 270 days after the date of enactment of the Sustainable Energy Development Reform Act, the Secretary shall issue regulations to carry out this paragraph..   225.Report to CongressNot later than 3 years after the date of enactment of this Act and not less frequently than once every 5 years thereafter, the Secretary of the Interior and the Secretary shall submit to Congress a report describing the progress made towards achieving the goals described in section 222.  
COffshore Renewable Energy 
231.Wind leasing amendments 
(a)Clarification relating to alternative energy developmentSection 8(p) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)) is amended— (1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by inserting or after 1501 et seq.), and by striking or other applicable law,; and  (B)by amending subparagraph (D) to read as follows: 
 
(D)use, for energy-related purposes, facilities currently or previously used for activities authorized under this Act, except that any oil and gas energy-related uses shall not be authorized in areas in which oil and gas preleasing, leasing, and related activities are prohibited by a moratorium.; and  (2)in paragraph (4)— 
(A)in subparagraph (E), by striking coordination and inserting in consultation; and  (B)in subparagraph (J)(ii), by inserting a potential site for an alternative energy facility, after deepwater port,.  
(b)Noncompetitive alternative energy lease optionsSection 8(p)(3) of such Act (43 U.S.C. 1337(p)(3)) is amended to read as follows:  (3)Competitive or noncompetitive basisAny lease, easement, right-of-way, or other authorization granted under paragraph (1) shall be issued on a competitive basis, unless— 
(A)the lease, easement, right-of-way, or other authorization relates to a project that meets the criteria established under section 388(d) of the Energy Policy Act of 2005 (43 U.S.C. 1337 note; Public Law 109–58);  (B)the lease, easement, right-of-way, or other authorization— 
(i)is for the placement and operation of a meteorological or marine data collection facility; and  (ii)has a term of not more than 5 years; or  
(C)the Secretary determines, after providing public notice of a proposed lease, easement, right-of-way, or other authorization, that no competitive interest exists..  232.Report to CongressNot later than 1 year after the date of the enactment of this Act the Secretary of the Interior shall submit recommendations to reduce the time required for the Department of the Interior to consider and act on applications for permits authorizing offshore renewable energy projects.  
IIIPreparing and Managing for Climate Change 
301.Energy development policyIt is the policy of the United States that— (1)the United States should aggressively reduce carbon pollution as rapidly as practicable; and  
(2)energy development decisions on Federal lands should be guided by the goals of— (A)protecting public health and the environment;  
(B)avoiding the most dangerous impacts of climate change; and  (C)promoting a rapid, just, and equitable transition to a clean-energy economy.  
302.Preparing for climate change 
(a)Reinstatement of agency actionsExecutive Order 13783, entitled Promoting Energy Independence and Economic Growth and dated March 28, 2017 (82 Fed. Reg. 16093), shall have no force or effect, and each regulation, order, guidance document, policy, or other similar agency action suspended, revised, or rescinded by or under such Executive order shall apply as if such Executive order were not issued.  (b)Consideration of the social costs of climate changeNot later than 1-year after the date of the enactment of this Act, the Council on Environmental Quality shall issue regulations requiring Federal departments and agencies to— 
(1)comply with the final guidance of the Council referred to in the Notice of Availability entitled Final Guidance for Federal Departments and Agencies on Consideration of Greenhouse Gas Emissions and the Effects of Climate Change in National Environmental Policy Act Reviews and published by the Council on August 5, 2016 (81 Fed. Reg. 51866); and  (2)use the most recent estimates of the social cost of carbon and social cost of methane, as determined by the Interagency Working Group on Social Cost of Carbon, in all cost-benefit analyses.  
303.GHG inventory 
(a)In generalThe Secretary of the Interior shall make available to the public through the internet— (1)information that describes for all covered operations— 
(A)the aggregate amount of each fossil fuel, by type and by State, produced under Federal leases; and  (B)for gas reported, the portion and source of such amount that was released by each of venting, flaring, and fugitive release;  
(2)information that accurately describes the estimated amounts of existing fossil fuel resources on Federal lands under lease for the production of fossil fuels, and of Federal lands that have potential for such leasing; and  (3)information that describes the amount and sources of energy, in megawatts, produced from operating solar, wind, and geothermal projects on Federal lands under lease for the production of renewable energy.  
(b)FormatInformation made available under this section shall be presented in a format that— (1)translates such amounts and portions into emissions of metric tons of greenhouse gases expressed in carbon dioxide equivalent using both the 20-year and 100-year Global Warming Potential-weighted emission values;  
(2)for energy produced from solar, wind, and geothermal projects, includes an estimate of the greenhouse gas emissions that would result from production of the same amount of energy from fossil fuel resources; and  (3)allows— 
(A)downloading in a machine readable format; and  (B)accessing the information without payment of any fee or other charge.  
(c)Data publication frequencyThe data made available under this section shall be updated at least annually.  304.Terrestrial carbon sequestration pilot program (a)Program requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall establish a carbon sequestration pilot program to make grants to eligible entities for projects to carry out eligible activities.  
(b)Science advisory boardAs part of the program, the Secretary shall establish a science advisory board to provide analysis and recommendations regarding— (1)the selection of eligible entities and eligible activities to receive grants under the program, based on the best available science; and  
(2)appropriate monitoring requirements to be required under subsection (c).  (c)Monitoring and reportingAs a condition of a grant under the program, the grant recipient shall comply with monitoring and reporting requirements to quantify project performance and communicate results.  
(d)Innovation competition 
(1)In generalThe Secretary shall make grants, through a challenge competition, to eligible entities for projects to carry out innovative approaches to eligible activities.  (2)ListingThe Secretary shall list the challenge competition under this subsection on www.challenge.gov (or any successor website of the Federal Government that lists challenge competitions run by Federal agencies).  
(e)Outreach, education, and technical assistanceThe Secretary— (1)may provide technical assistance for eligible activities; and  
(2)shall expand outreach and education with respect to carbon sequestration and best practices related to eligible activities.  (f)Acceptance of outside fundingThe Secretary may accept nonappropriated funds, including funds from other public sources, private companies, nonprofit organizations, or foundations, to carry out the program.  
(g)Reports to CongressWith respect to each project administered under the program, not later than 3 years after the awarding of the grant, at least every 2 years thereafter for the duration of the project, and not later than 180 days after the completion of the project, the Secretary, working with grantees and any other agencies of jurisdiction shall submit a report to Congress detailing— (1)the progress and accomplishments of the project in general;  
(2)a detailed summary and estimate of the volume of carbon sequestered due to project activities;  (3)a summary of education and outreach efforts related to the project; and  
(4)a set of recommendations for land management best practices based on the outcome of the project.  (h)DefinitionsFor the purposes of this section: 
(1)BiocharThe term biochar means carbonized biomass produced by converting feedstock through reductive thermal processing.  (2)CompostThe term compost means a biologically stable organic material suitable for use as a amendment that is produced by the controlled aerobic decomposition of manure or other organic material, not including sewage sludge or biosolids, by microorganisms.  
(3)Eligible activityThe term eligible activity means a project for sequestering carbon through— (A)grazing practices;  
(B)restoring degraded qualified public lands;  (C)application of compost on qualified public lands; or  
(D)using biochar as an amendment on qualified public lands.  (4)Eligible entityThe term eligible entity means an owner or operator of qualified public lands, a university, a nongovernmental organization, or an Indian tribe.  
(5)ProgramThe term program means the Carbon Sequestration Pilot Program established by this section.  (6)Qualified public landsThe term qualified public lands means any land and interest in land owned by the United States within the several States and administered by the Secretary of the Interior through the Bureau of Land Management, the National Park Service, or the United States Fish and Wildlife Service, without regard to how the United States acquired ownership, except lands located on the Outer Continental Shelf.  
305.Federal lands adaptation 
(a)Findings, purposes, and policy 
(1)FindingsCongress finds that— (A)healthy, diverse, and productive communities of fish, wildlife, and plants provide significant benefits to the people and economy of the United States, including— 
(i)abundant clean water supplies;  (ii)flood and coastal storm protection;  
(iii)clean air;  (iv)a source of food, fiber, medicines, and pollination of the crops and other plants of the United States;  
(v)outdoor recreation, which is a source of jobs and economic stimulus;  (vi)hunting and fishing opportunities and support for subsistence communities;  
(vii)opportunities for scientific research and education;  (viii)world-class tourism destinations that support local economies; and  
(ix)sequestration and storage of carbon to help mitigate changes to the global climate system;  (B)the United States Geological Survey, National Oceanic and Atmospheric Administration, National Aeronautics and Space Administration, and other agencies within the United States Global Change Research Program have observed that the fish, wildlife, and plants of the United States are facing increasing risks from changing patterns of extreme weather and climate, including— 
(i)severe droughts and heatwaves;  (ii)severe storms and floods;  
(iii)frequent and severe wildfires;  (iv)more frequent and severe outbreaks of forest pests and invasive species;  
(v)flooding and erosion of coastal areas due to rising sea levels;  (vi)melting glaciers and sea ice;  
(vii)thawing permafrost;  (viii)shifting distributions of fish, wildlife, and plant populations;  
(ix)disruptive shifts in the timing of fish, wildlife, and plant natural history cycles, such as blooming, breeding, and seasonal migrations;  (x)increasing ocean temperatures and acidification;  
(xi)altered patterns of rain, snow, runoff, and streamflow; and  (xii)habitat loss, degradation, fragmentation, and movement; and  
(C)the Federal Government should provide leadership in preparing for and responding to the effects described in subparagraph (B) to ensure that present and future generations continue to receive the benefits of the abundant and diverse fish, wildlife, and plant resources of the United States.  (2)PurposesThe purpose of this section is to establish an integrated national approach— 
(A)to respond to ongoing and expected effects of extreme weather and climate change by protecting, managing, and conserving the fish, wildlife, and plants of the United States; and  (B)to maximize Government efficiency and reduce costs, in cooperation with State, local, and tribal governments and other entities.  
(3)National fish, wildlife, and plants climate change adaptation policyIt is the policy of the Federal Government, in cooperation with State and local governments, Indian tribes, and other interested stakeholders to evaluate and reduce the increased risks and vulnerabilities associated with climate change and extreme weather events, and to use all practicable means to protect, manage, and conserve healthy, diverse, and productive fish, wildlife, and plant populations.  (b)DefinitionsIn this section: 
(1)AdaptationThe term adaptation means— (A)the process of adjustment to actual or expected climate and the effects of climate change; and  
(B)with respect to fish, wildlife, and plants, protection, management, and conservation efforts designed to maintain or enhance the ability of fish, wildlife, and plants to withstand, adjust to, or recover from the effects of extreme weather and climate change (including, where applicable, ocean acidification, drought, flooding, and wildfire).  (2)CenterThe term Center means the National Climate Change and Wildlife Science Center established under subsection (e)(1)(A).  
(3)CommitteeThe term Committee means the Advisory Committee on Climate Change and Natural Resource Sciences established under subsection (e)(1)(A).  (4)Ecological processesThe term ecological processes means biological, chemical, or physical interaction between the biotic and abiotic components of an ecosystem, including— 
(A)decomposition;  (B)disease epizootiology;  
(C)disturbance regimes, such as fire and flooding;  (D)gene flow;  
(E)hydrological cycling;  (F)larval dispersal and settlement;  
(G)nutrient cycling;  (H)pollination;  
(I)predator-prey relationships; and  (J)soil formation.  
(5)HabitatThe term habitat means the physical, chemical, and biological properties that fish, wildlife, or plants use for growth, reproduction, survival, food, water, or cover (whether on land, in water, or in an area or region).  (6)Habitat connectivityThe term habitat connectivity means areas that facilitate terrestrial, marine, estuarine, and freshwater fish, wildlife, or plant movement that is necessary— 
(A)for migration, gene flow, or dispersal; or  (B)to respond to the ongoing and expected effects of climate change (including, where applicable, ocean acidification, drought, flooding, and wildfire).  
(7)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).  (8)National StrategyThe term National Strategy means the National Fish, Wildlife, and Plants Climate Adaptation Strategy released March 26, 2013.  
(9)Resilience; resilientThe terms resilience and resilient mean the ability to anticipate, prepare for, and adapt to changing conditions and withstand, respond to, and recover rapidly from disruptions.  (10)StateThe term State means— 
(A)a State of the United States;  (B)the District of Columbia;  
(C)American Samoa;  (D)Guam;  
(E)the Commonwealth of the Northern Mariana Islands;  (F)the Commonwealth of Puerto Rico; and  
(G)the United States Virgin Islands.  (11)Working GroupThe term Working Group means the National Fish, Wildlife, and Plants Climate Adaptation Strategy Joint Implementation Working Group established under subsection (c)(1).  
(c)National Fish, Wildlife, and Plants Climate Adaptation Strategy Joint Implementation Working Group 
(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the President shall establish a National Fish, Wildlife, and Plants Climate Adaptation Strategy Joint Implementation Working Group composed of the heads of Federal and State agencies or departments with jurisdiction over fish, wildlife, and plant resources of the United States, and tribal representatives, as follows: (A)The Administrator of the Environmental Protection Agency.  
(B)The Administrator of the Federal Emergency Management Agency.  (C)The Administrator of the National Oceanic and Atmospheric Administration.  
(D)The Chair of the Council on Environmental Quality.  (E)The Chief of Engineers.  
(F)The Chief of the Forest Service.  (G)The Commissioner of Reclamation.  
(H)The Director of the Bureau of Indian Affairs.  (I)The Director of the Bureau of Land Management.  
(J)The Director of the National Park Service.  (K)The Director of the United States Fish and Wildlife Service.  
(L)The Director of the United States Geological Survey.  (M)The Secretary of Agriculture.  
(N)The Secretary of Defense.  (O)State representatives from each regional association of State fish and wildlife agencies.  
(P)Not less than 2 tribal representatives.  (2)DutiesThe Working Group shall serve as a forum for interagency consultation on, and the coordination of, the development and implementation of the National Strategy.  
(3)Co-ChairsThere shall be 4 co-chairs, of whom— (A)2 shall be representatives of the Federal Government;  
(B)1 shall be a representative of a State; and  (C)1 shall be a tribal representative.  
(d)National fish, wildlife, and plants climate adaptation strategy 
(1)In generalThe Working Group shall adopt the National Strategy to protect, manage, and conserve fish, wildlife, and plants to maintain the inherent resilience and adaptability of fish, wildlife, and plants to withstand the ongoing and expected effects of extreme weather and climate change.  (2)Review and revisionNot later than 1 year after each release of the assessment required under section 106 of the Global Change Research Act of 1990 (15 U.S.C. 2936), the Working Group shall— 
(A)use sound science to review and revise the National Strategy to incorporate— (i)new information regarding the ongoing and expected effects of climate change on fish, wildlife, and plants; and  
(ii)advances in the development of fish, wildlife, and plant adaptation strategies; and  (B)in carrying out paragraph (1), provide public notice and opportunity for comment.  
(3)ContentsA revised National Strategy shall— (A)assess the vulnerability of fish, wildlife, and plants to climate change, including short-term, medium-term, long-term, and cumulative impacts;  
(B)describe current, observation, and monitoring activities at the Federal, State, tribal, and local levels relating to the ongoing and expected effects of climate change on fish, wildlife, and plants;  (C)identify and prioritize research and data needs;  
(D)identify fish, wildlife, and plants likely to have the greatest need for protection, restoration, and conservation due to the ongoing and expanding effects of extreme weather and climate change;  (E)include specific protocols for integrating fish, wildlife, and plant adaptation strategies and activities into the conservation and management of natural resources by Federal agencies to ensure consistency across agency jurisdictions;  
(F)identify opportunities for maintaining, restoring, or enhancing fish, wildlife, and plants to reduce the risks of extreme weather and climate change on other vulnerable sectors of society;  (G)identify Federal policies and actions that may reduce resilience and increase the vulnerability of fish, wildlife, and plants to extreme weather and climate change;  
(H)include specific actions that Federal agencies shall take to protect, conserve, and manage fish, wildlife, and plants to maintain the inherent resilience and adaptability of fish, wildlife, and plants to withstand, adjust to, or recover from the ongoing and expected effects of climate change, including a timeline to implement those actions;  (I)include specific mechanisms for ensuring communication and coordination— 
(i)among Federal agencies; and  (ii)between Federal agencies and State agencies, territories of the United States, Indian tribes, private landowners, conservation organizations, and other countries that share jurisdiction over fish, wildlife, and plants with the United States;  
(J)include specific actions to develop and implement coordinated fish, wildlife, and plants inventory and monitoring protocols through interagency coordination and collaboration with States and local governments, Indian tribes, and private organizations; and  (K)include procedures for guiding the development of detailed strategy implementation plans required under subsection (f).  
(4)Implementation 
(A)In generalConsistent with other laws and Federal trust responsibilities concerning Indian land or rights of Indians under treaties with the United States, each Federal agency shall integrate the elements of the National Strategy that relate to conservation, management, and protection of fish, wildlife, and plants into agency plans, environmental reviews, and programs.  (B)Public reportThe Working Group shall, on a biannual basis, between revisions to the National Strategy, make available to the public a report documenting any actions implementing the Strategy.  
(C)CoordinationThe Working Group shall coordinate the implementation of the National Strategy with Federal agencies not represented on the Working Group to achieve the policy of the United States described in subsection (a)(3).  (e)Fish, wildlife, and plants adaptation science and information (1)National Climate Change and Wildlife Science Center (A)AuthorizationThe Secretary of the Interior, in collaboration with the States, Indian tribes, and other partner organizations, shall establish a National Climate Change and Wildlife Science Center.  
(B)Duties of CenterThe Center shall assess and develop scientific information, tools, strategies, and techniques to support the Working Group, Federal and State agencies, tribes, regionally based science and conservation centers, regional coordinating entities, and other interested parties in addressing the effects of extreme weather and climate change on fish, wildlife, and plants.  (C)General authority to enter into contracts, grants, and cooperative agreementsThe Secretary may enter into contracts, grants, or cooperative agreements with State agencies, State cooperative extension services, institutions of higher education, other research or educational institutions and organizations, tribal organizations, Federal and private agencies and organizations, individuals, and any other contractor or recipient, to further the duties under subparagraph (B) without regard to— 
(i)any requirements for competition;  (ii)section 6101 of title 41, United States Code; or  
(iii)subsections (a) and (b) of section 3324 of title 31, United States Code.  (2)Advisory Committee on Climate Change and Natural Resource Sciences (A)In generalNot later than 180 days after the date of enactment of this Act, and pursuant to the Federal Advisory Committee Act (5 U.S.C. App.), the Secretary of the Interior shall establish an Advisory Committee on Climate Change and Natural Resource Sciences.  
(B)MembershipThe Committee shall be comprised of 25 members who— (i)represent— 
(I)Federal agencies;  (II)State, local, and tribal governments;  
(III)nongovernmental organizations;  (IV)academic institutions; and  
(V)the private sector; and  (ii)have expertise in— 
(I)biology (including fish, wildlife, plant, aquatic, coastal, and marine biology);  (II)ecology;  
(III)climate change (including, where applicable, ocean acidification, drought, flooding, and wildfire); and  (IV)other relevant scientific disciplines.  
(C)ChairThe Secretary of the Interior shall appoint a Committee Chair from among the members of the Committee.  (D)DutiesThe Committee shall— 
(i)advise the Working Group on the state of the science regarding— (I)the ongoing and expected effects of extreme weather and climate change on fish, wildlife, and plants; and  
(II)scientific strategies and mechanisms for fish, wildlife, and plant adaptation;  (ii)identify and recommend priorities for ongoing research needs on the issues described in clause (i) to inform the research priorities of the Center described in paragraph (1) and other Federal climate science institutions; and  
(iii)review and comment on each revised National Strategy before that National Strategy is finalized.  (E)CollaborationThe Committee shall collaborate with climate change and fish, wildlife, and plant research entities in other Federal agencies and departments.  
(F)Availability to publicThe advice and recommendations of the Committee shall be made available to the public.  (f)Strategy implementation plan (1)DevelopmentNot later than 1 year after the date of enactment of this Act and not later than 1 year after the date of each revision of the National Strategy, the Working Group shall— 
(A)complete a strategy implementation plan;  (B)provide opportunities for public review and comment on the plan; and  
(C)submit the plan to the President for approval.  (2)RequirementsThe strategy implementation plan shall— 
(A)identify and prioritize specific conservation and management strategies and actions that address the ongoing and expected effects of extreme weather and climate change on fish, wildlife, and plants, including— (i)protection, management, and conservation of terrestrial, marine, estuarine, and freshwater habitats and ecosystems;  
(ii)establishment of terrestrial, marine, estuarine, and freshwater habitat connectivity corridors;  (iii)restoration and conservation of ecological processes;  
(iv)protection of a broad diversity of species of fish, wildlife, and plant populations; and  (v)protection of fish, wildlife, and plant health, recognizing that climate can alter the distribution and ecology of parasites, pathogens, and vectors;  
(B)establish methods— (i)to assess the effectiveness of strategies and conservation actions implemented by the agencies to protect, manage, and conserve fish, wildlife, and plants; and  
(ii)to update those strategies and actions to respond to new information and changing conditions;  (C)describe current and proposed mechanisms to enhance cooperation and coordination of fish, wildlife, and plant adaptation efforts with other Federal agencies, State and local governments, Indian tribes, and nongovernmental stakeholders;  
(D)include written guidance to resource managers; and  (E)identify and assess data and information gaps necessary to develop fish, wildlife, and plant adaptation plans and strategies.  
(3)Implementation 
(A)In generalOn approval by the President, each Federal agency shall, consistent with existing authority, implement the strategy implementation plan under paragraph (1)(A) through existing and new plans, policies, programs, activities, and actions, including integration into climate adaptation plans pursuant to Executive Order 13653 (42 U.S.C. 4321 note; relating to preparation for the impacts of climate change).  (B)Consideration of effectsTo the maximum extent practicable and consistent with existing authority, fish, wildlife, and plant conservation and management decisions made by each Federal agency shall consider and promote resilience to the ongoing and expected effects of extreme weather and climate change.  
(4)Revision and reviewNot later than 1 year after the National Strategy is revised under subsection (d)(2), the Working Group shall review and revise the strategy implementation plan under subsection (a)(1) to incorporate the best available science, including advice and information pursuant to subsection (e) and other information, regarding the ongoing and expected effects of climate change on fish, wildlife, and plants.  (g)State fish, wildlife, and plants adaptation plans (1)RequirementTo be eligible to receive funds pursuant to paragraph (4), not later than 1 year after the date of enactment of this Act and not later than 1 year after the date of each revision of the National Strategy, each State shall prepare and submit to the Secretary of the Interior and the Secretary of Commerce, a State fish, wildlife, and plant adaptation plan detailing current and future efforts of the State to address the ongoing and expected effects of climate change on fish, wildlife, and plants and coastal areas within the jurisdiction of the State.  
(2)Review or approvalThe Secretary of the Interior and the Secretary of Commerce shall— (A)review each State adaptation plan; and  
(B)approve a State adaptation plan if the plan— (i)meets the requirements of paragraph (3); and  
(ii)is consistent with the National Strategy.  (3)ContentsA State adaptation plan shall— 
(A)meet the requirements described in subsection (f)(2);  (B)include the adaptation provisions of any State comprehensive wildlife conservation strategy (or State wildlife action plan) that has been— 
(i)submitted to the Director of the United States Fish and Wildlife Service; and  (ii)approved, or is pending approval, by the Director of the United States Fish and Wildlife Service;  
(C)include the adaptation provisions of a statewide assessment and strategy for forest resources required under section 2A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a) that has been— (i)submitted to the Secretary of Agriculture; and  
(ii)approved, or is pending approval, by the Secretary of Agriculture; and  (D)include the adaptation provisions of a Coastal Zone Management Plan or a Coastal and Estuarine Land Conservation Program Plan that has been— 
(i)submitted to the Administrator of the National Oceanic and Atmospheric Administration; and  (ii)approved, or is pending approval, by the Administrator of the National Oceanic and Atmospheric Administration.  
(4)Distribution of funds to StatesAny funds made available pursuant to this section shall be— (A)used to carry out activities in accordance with adaptation plans approved under this section; and  
(B)made available through— (i)the State and tribal wildlife grant program under title I of division F of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2103); and  
(ii) 
(I)the grant program under section 306 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455);  (II)the Coastal and Estuarine Land Conservation Program established under title II of the Department of Commerce and Related Agencies Appropriations Act, 2002 (16 U.S.C. 1456d); and  
(III)programs established under the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.).  (5)Public inputIn developing an adaptation plan, a State shall solicit and consider input from the public and independent scientists.  
(6)Coordination with other plansA State adaptation plan shall, where appropriate, integrate the goals and measures set forth in other climate adaptation, hazard mitigation, and fish, wildlife, and plant conservation strategies and plans.  (7)UpdatesEach State adaptation plan shall be updated at least every 4 years.  
306.Public Lands Service Corps 
(a)Amendment to existing short titleSection 201 of the Public Lands Corps Act of 1993 (16 U.S.C. 1701 note; title II of Public Law 91–378) is amended to read as follows:  201.Short title; references (a)Short titleThis title may be cited as the Public Lands Service Corps Act of 1993.  
(b)ReferencesAny reference contained in any law, regulation, document, paper, or other record of the United States to the Public Lands Corps Act of 1993 shall be considered to be a reference to the Public Lands Service Corps Act of 1993..  (b)Name and project description changesThe Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.; title II of Public Law 91–378) is amended— 
(1)in the title heading, by striking Public lands corps and inserting Public lands service corps;  (2)in section 204 (16 U.S.C. 1723), in the heading, by striking Public lands corps and inserting public lands service corps;  
(3)in section 210(a)(2) (16 U.S.C. 1729(a)(2)), in the heading, by striking Public lands;  (4)by striking Public Lands Corps each place it appears and inserting Corps;  
(5)by striking conservation center each place it appears and inserting residential conservation center;  (6)by striking conservation centers each place it appears and inserting residential conservation centers;  
(7)by striking appropriate conservation project each place it appears and inserting appropriate natural and cultural resources conservation project; and  (8)by striking appropriate conservation projects each place it appears and inserting appropriate natural and cultural resources conservation projects.  
(c)FindingsSection 202(a) of the Public Lands Corps Act of 1993 (16 U.S.C. 1721(a)), as amended by subsection (b), is amended— (1)in paragraph (1)— 
(A)by striking Corps can benefit and inserting conservation corps can benefit; and  (B)by striking the natural and cultural and inserting natural and cultural;  
(2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;  (3)by inserting after paragraph (1) the following new paragraph: 
 
(2)Participants in conservation corps receive meaningful education and training, and their experience with conservation corps provides preparation for careers in public service.  (3)Young men and women who participate in the rehabilitation and restoration of the natural, cultural, historic, archaeological, recreational, and scenic treasures of the United States will gain an increased appreciation and understanding of the public lands and heritage of the United States, and of the value of public service, and are likely to become life-long advocates for those values.;  
(4)in paragraph (4), as redesignated by paragraph (2), by inserting , cultural, historic, archaeological, recreational, and scenic after Many facilities and natural; and  (5)by adding at the end the following new paragraph: 
 
(6)The work of conservation corps can benefit communities adjacent to public lands and facilities through renewed civic engagement and participation by corps participants and those they serve, improved student achievement, and restoration and rehabilitation of public assets..  (d)PurposesSubsection (b) of section 202 of the Public Lands Corps Act of 1993 (16 U.S.C. 1721) is amended to read as follows: 
 
(b)PurposesThe purposes of this Act are as follows: (1)To introduce young men and women to public service while furthering their understanding and appreciation of the natural, cultural, historic, archaeological, recreational, and scenic resources of the United States.  
(2)To facilitate training and recruitment opportunities in which service is credited as qualifying experience for careers in the management of such resources.  (3)To instill in a new generation of young men and women from across the United States, including young men and women from diverse backgrounds, the desire to seek careers in resource stewardship and public service by allowing them to work directly with professionals in agencies responsible for the management of the natural, cultural, historic, archaeological, recreational, and scenic resources of the United States.  
(4)To perform, in a cost-effective manner, appropriate natural and cultural resources conservation projects where such projects are not being performed by existing employees.  (5)To assist State and local governments and Indian tribes in performing research and public education tasks associated with the conservation of natural, cultural, historic, archaeological, recreational, and scenic resources.  
(6)To expand educational opportunities on public lands and by rewarding individuals who participate in conservation corps with an increased ability to pursue higher education and job training.  (7)To promote public understanding and appreciation of the missions and the natural and cultural resources conservation work of the participating Federal agencies through training opportunities, community service and outreach, and other appropriate means.  
(8)To create a grant program for Indian tribes to establish the Indian Youth Service Corps so that Indian youth can benefit from carrying out projects on Indian lands that the Indian tribes and communities determine to be priorities..  (e)DefinitionsSection 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722) is amended— 
(1)by redesignating paragraphs (3) through (7), (8) through (10), and (11) through (13) as paragraphs (5) through (9), (11) through (13), and (15) through (17), respectively;  (2)by striking paragraphs (1) and (2) and inserting the following new paragraphs: 
 
(1)Appropriate natural and cultural resources conservation projectThe term appropriate natural and cultural resources conservation project means any project for the conservation, restoration, construction, or rehabilitation of natural, cultural, historic, archaeological, recreational, or scenic resources.  (2)Consulting internThe term consulting intern means a consulting intern selected under section 206(a)(2).  
(3)Corps and public lands service corpsThe terms Corps and Public Lands Service Corps mean the Public Lands Service Corps established under section 204(a).  (4)Corps participantThe term Corps participant means an individual enrolled— 
(A)in the Corps or the Indian Youth Service Corps; or  (B)as a resource assistant or consulting intern.;  
(3)by inserting after paragraph (9), as redesignated by paragraph (1), the following new paragraph:  (10)Indian youth service corpsThe term Indian Youth Service Corps means a qualified youth or conservation corps established under section 207 that— 
(A)enrolls individuals between the ages of 15 and 25, inclusive, a majority of whom are Indians; and  (B)is established pursuant to a tribal resolution that describes the agreement between the Indian tribe and the qualified youth or conservation corps to operate an Indian Youth Service Corps program for the benefit of the members of the Indian tribe.;  
(4)by striking paragraph (12), as redesignated by paragraph (1), and inserting the following new paragraph:  (12)Public landsThe term public lands means any land or water (or interest therein) owned or administered by the United States, including those areas of coastal and ocean waters, the Great Lakes and their connecting waters, and submerged lands over which the United States exercises jurisdiction, except that such term does not include Indian lands.;  
(5)in paragraph (13), as redesignated by paragraph (1)— (A)in subparagraph (A)— 
(i)by striking full-time,;  (ii)by inserting on eligible service lands after resource setting; and  
(iii)by striking 16 and inserting 15;  (B)in subparagraph (B), by striking and at the end;  
(C)in subparagraph (C), by striking the period at the end and inserting ; and; and  (D)by adding at the end the following new subparagraph: 
 
(D)makes available for audit for each fiscal year for which the qualified youth or conservation corps receives Federal funds under this Act, all information pertaining to the expenditure of the funds, any matching funds, and participant demographics.;  (6)by inserting after paragraph (13), as redesignated by paragraph (1) and amended by paragraph (5), the following new paragraph: 
 
(14)Residential conservation centersThe term residential conservation centers means the facilities authorized under section 205.;   (7)in paragraph (15), as redesignated by paragraph (1), by striking 206 and inserting 206(a)(1); and  
(8)in paragraph (16), as redesignated by paragraph (1)— (A)in subparagraph (A), by striking and at the end;  
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and  (C)by adding at the end the following new subparagraph: 
 
(C)with respect to the National Marine Sanctuary System, coral reefs, and other coastal, estuarine, and marine habitats, and other lands and facilities administered by the National Oceanic and Atmospheric Administration, the Secretary of Commerce..  (f)Public Lands Service Corps programSection 204 of the Public Lands Corps Act of 1993 (16 U.S.C. 1723), as amended by subsection (b), is amended— 
(1)by redesignating subsections (c), (d), (e), and (f) as subsections (d), (f), (g), and (h), respectively;  (2)by striking subsections (a) and (b) and inserting the following new subsections: 
 
(a)Establishment of Public Lands Service CorpsThere is established in the Department of the Interior, the Department of Agriculture, and the Department of Commerce a Public Lands Service Corps.  (b)Establishment of Corps Office; Coordinators; Liaison (1)Establishment of Offices (A)Department of the InteriorThe Secretary of the Interior shall establish a department-level office to coordinate the Corps activities within the Department of the Interior.  
(B)Department of AgricultureThe Secretary of Agriculture shall establish within the Forest Service an office to coordinate the Corps activities within that agency.  (C)Department of CommerceThe Secretary of Commerce shall establish within the National Oceanic and Atmospheric Administration an office to coordinate the Corps activities within that agency.  
(2)Establishment of coordinatorsThe Secretary shall designate a Public Lands Service Corps coordinator for each agency under the jurisdiction of the Secretary that administers Corps activities.  (3)Establishment of liaisonThe Secretary of the Interior shall establish an Indian Youth Service Corps liaison that will— 
(A)provide outreach to Indian tribes about opportunities for establishing Corps and Indian Youth Service Corps programs; and  (B)coordinate with the Tribal Liaison of the Corporation for National Service to identify and establish Corps and Indian Youth Service Corps opportunities for Indian youth.  
(c)Participants 
(1)In generalThe Secretary may enroll in the Corps individuals who are— (A)hired by an agency under the jurisdiction of the Secretary to perform work authorized under this Act; or  
(B)members of a qualified youth or conservation corps with which the Secretary has entered into a cooperative agreement to perform work authorized under this Act.  (2)Resource assistants and consulting internsThe Secretary may also enroll in the Corps resource assistants and consulting interns in accordance with section 206(a).  
(3)Eligibility requirementsTo be eligible for enrollment as a Corps participant, an individual shall— (A) (i)be between the ages of 15 and 25, inclusive; or  
(ii)in the case of a military veteran, be not older than 35; and  (B)satisfy the requirements of section 137(a)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)(5)).  
(4)TermsEach Corps participant may be enrolled in the Corps for a term of up to 2 years of service, which may be served over a period that exceeds 2 calendar years.  (5)Civil serviceAn individual may be enrolled as a Corps participant without regard to the civil service and classification laws, rules, or regulations of the United States.  
(6)PreferenceThe Secretary may establish a preference for the enrollment as Corps participants individuals who are economically, physically, or educationally disadvantaged.  (7)Local preferenceThe Secretary may establish a preference for enrollment of Corps participants who are individuals who live in that State or region.;  
(3)in subsection (d), as redesignated by paragraph (1)— (A)in paragraph (1)— 
(i)by striking contracts and; and  (ii)by striking subsection (d) and inserting subsection (f); and  
(B)by striking paragraph (2) and inserting the following new paragraphs:  (2)RecruitmentThe Secretary shall carry out, or enter into cooperative agreements to provide, a program to attract eligible youth to the Corps by publicizing Corps opportunities through high schools, colleges, employment centers, electronic media, and other appropriate institutions and means.  
(3)PreferenceIn entering into cooperative agreements under paragraph (1) or awarding competitive grants to Indian tribes or tribally authorized organizations under section 207, the Secretary may give preference to qualified youth or conservation corps that are located in specific areas where a substantial portion of members are economically, physically, or educationally disadvantaged.;  (4)by inserting after subsection (d), as redesignated by paragraph (1), the following new subsection: 
 
(e)TrainingFor purposes of training, the Secretary shall take into account training already received by Corps participants enrolled from qualified youth or conservation corps.;  (5)in subsection (f), as redesignated by paragraph (1)— 
(A)in paragraph (1)— (i)in the heading, by striking In general.— and inserting Use of Corps; projects.—;  
(ii)by striking The Secretary may utilize the Corps or any qualified youth or conservation corps to carry out and inserting the following:  (A)In generalThe Secretary may use the Corps to carry out, with appropriate supervision and training,;  
(iii)by striking on public lands and inserting on on eligible service lands; and  (iv)by adding at the end the following new subparagraph: 
 
(B)ProjectsAppropriate natural and cultural resources conservation projects carried out under this section may include— (i)protecting, restoring, or enhancing ecosystem components to promote species recovery, improve biological diversity, enhance productivity and carbon sequestration, and enhance adaptability and resilience of eligible service lands and resources to climate change and other natural and human disturbances;  
(ii)promoting the health of eligible service lands, including— (I)protecting and restoring watersheds and forest, grassland, riparian, estuarine, marine, or other habitat;  
(II)reducing the risk of uncharacteristically severe wildfire and mitigating damage from insects, disease, and disasters;  (III)controlling erosion;  
(IV)controlling and removing invasive, noxious, or nonnative species; and  (V)restoring native species;  
(iii)collecting biological, archaeological, and other scientific data, including climatological information, species populations and movement, habitat status, and other information;  (iv)assisting in historical and cultural research, museum curatorial work, oral history projects, documentary photography, and activities that support the creation of public works of art related to eligible service lands; and  
(v)constructing, repairing, rehabilitating, and maintaining roads, trails, campgrounds and other visitor facilities, employee housing, cultural and historic sites and structures, and other facilities that further the purposes of this Act.;  (B)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and  
(C)by inserting after paragraph (1) the following new paragraphs:  (2)Visitor servicesThe Secretary may— 
(A)enter into or amend an existing cooperative agreement with a cooperating association, educational institution, friends group, or similar nonprofit partner organization for the purpose of providing training and work experience to Corps participants in areas such as sales, office work, accounting, and management, provided that the work experience directly relates to the conservation and management of eligible service lands; and  (B)allow Corps participants to help promote visitor safety and enjoyment of eligible service lands, and assist in the gathering of visitor use data.  
(3)InterpretationThe Secretary may permit Corps participants to provide interpretation or education services for the public under the direct and immediate supervision of an agency employee— (A)to provide orientation and information services to visitors;  
(B)to assist agency employees in the delivery of interpretive or educational programs where audience size, environmental conditions, safety, or other factors make such assistance desirable;  (C)to present programs that relate the personal experience of the Corps participants for the purpose of promoting public awareness of the Corps, the role of the Corps in public land management agencies, and the availability of the Corps to potential participants; and  
(D)to create nonpersonal interpretive products, such as website content, Junior Ranger program books, printed handouts, and audiovisual programs.;   (6)in subsection (g), as redesignated by paragraph (1)— 
(A)in the matter preceding paragraph (1), by striking those projects which and inserting priority projects and other projects that; and  (B)by striking paragraph (2) and inserting the following new paragraph: 
 
(2)will instill in Corps participants a work ethic and a sense of public service;; and  (7)by adding at the end the following new subsections: 
 
(i)Other participantsThe Secretary may allow volunteers from other programs administered or designated by the Secretary to participate as volunteers in projects carried out under this section.  (j)Criminal history checks (1)In generalThe requirements of section 189D(b) of the National and Community Service Act of 1990 (42 U.S.C. 12645g(b)) shall apply to each individual age 18 or older seeking— 
(A)to become a Corps participant;  (B)to receive funds authorized under this Act; or  
(C)to supervise or otherwise have regular contact with Corps participants in activities authorized under this Act.  (2)Eligibility prohibitionIf any of paragraphs (1) through (4) of section 189D(c) of the National and Community Service Act of 1990 (42 U.S.C. 12645g(c)) apply to an individual described in paragraph (1), that individual shall not be eligible for the position or activity described in paragraph (1), unless the Secretary provides an exemption for good cause..  
(g)Residential conservation centers and program supportSection 205 of the Public Lands Corps Act of 1993 (16 U.S.C. 1724) is amended— (1)in subsection (b)— 
(A)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and  
(B)by adding at the end the following new paragraphs:  (2)Temporary housingThe Secretary may make arrangements with another Federal agency, State, local government, or private organization to provide temporary housing for Corps participants as needed and available.  
(3)TransportationIn project areas where Corps participants reside at their own homes, the Secretary may provide transportation to and from project sites.;  (2)by redesignating subsection (d) as subsection (e);  
(3)by inserting after subsection (c) the following new subsection:  (d)MentorsThe Secretary may recruit from programs, such as Federal volunteer and encore service programs, and from veterans groups, military retirees, and active duty personnel, such adults as may be suitable and qualified to provide training, mentoring, and crew-leading services to Corps participants.; and  
(4)in subsection (e), as redesignated by paragraph (2), by striking that are appropriate and all that follows through the period and inserting that the Secretary determines to be necessary for a residential conservation center..  (h)Resource assistants and consulting internsSection 206 of the Public Lands Corps Act of 1993 (16 U.S.C. 1725) is amended— 
(1)in the section heading, by inserting and consulting interns before the period; and  (2)by striking subsections (a) and (b) and inserting the following new subsections: 
 
(a)Authorization 
(1)Resource assistants 
(A)In generalThe Secretary may provide individual placements of resource assistants with any agency under the jurisdiction of the Secretary that carries out appropriate natural and cultural resources conservation projects to carry out research or resource protection activities on behalf of the agency.  (B)EligibilityTo be eligible for selection as a resource assistant, an individual shall be at least 17 years of age.  
(C)PreferenceIn selecting resource assistants for placement under this paragraph, the Secretary shall give a preference to individuals who are enrolled in an institution of higher education or are recent graduates from an institution of higher education, with particular attention given to ensuring full representation of women and participants from Historically Black Colleges and Universities, Hispanic-serving institutions, and Tribal Colleges and Universities.  (2)Consulting interns (A)In generalThe Secretary may provide individual placements of consulting interns with any agency under the jurisdiction of the Secretary that carries out appropriate natural and cultural resources conservation projects to carry out management analysis activities on behalf of the agency.  
(B)EligibilityTo be eligible for selection as a consulting intern, an individual shall be enrolled in, and have completed at least 1 full year at, a graduate or professional school that has been accredited by an accrediting body recognized by the Secretary of Education.  (b)Use of Existing Nonprofit Organizations (1)In generalWhenever one or more nonprofit organizations can provide appropriate recruitment and placement services to fulfill the requirements of this section, the Secretary may implement this section through such organizations.  
(2)ExpensesParticipating organizations shall contribute to the expenses of providing and supporting the resource assistants or consulting interns from sources of funding other than the Secretary, at a level of not less than 25 percent of the total costs (15 percent of which may be from in-kind sources) of each participant in the resource assistant or consulting intern program who has been recruited and placed through that organization.  (3)ReportingEach participating organization shall be required to submit an annual report evaluating the scope, size, and quality of the program, including the value of work contributed by the resource assistants and consulting interns, to the mission of the agency..  
(i)Inclusion of Indian Youth Service Corps and issuance of guidanceThe Public Lands Corps Act of 1993 is amended— (1)by redesignating sections 207 through 211 (16 U.S.C. 1726 through 1730) as sections 209 through 213, respectively; and  
(2)by inserting after section 206 (16 U.S.C. 1725) the following new sections:  207.Indian Youth Service Corps (a)Authorization of Cooperative Agreements and Competitive GrantsThe Secretary is authorized to enter into cooperative agreements with, or make competitive grants to, Indian tribes and qualified youth or conservation corps for the establishment and administration of Indian Youth Service Corps programs to carry out appropriate natural and cultural resources conservation projects on Indian lands.  
(b)ApplicationTo be eligible to receive assistance under this section, an Indian tribe or a qualified youth or conservation corps shall submit to the Secretary an application in such manner and containing such information as the Secretary may require, including— (1)a description of the methods by which Indian youth will be recruited for and retained in the Indian Youth Service Corps;  
(2)a description of the projects to be carried out by the Indian Youth Service Corps;  (3)a description of how the projects were identified; and  
(4)an explanation of the impact of, and the direct community benefits provided by, the proposed projects.  208.GuidanceNot later than 18 months after funds are made available to the Secretary to carry out this Act, the Secretary shall issue guidelines for the management of programs under the jurisdiction of the Secretary that are authorized under this Act..  
(j)Living allowances and terms of serviceSection 209 of the Public Lands Corps Act of 1993 (16 U.S.C. 1726), as redesignated by subsection (i), is amended by striking subsections (a), (b), and (c) and inserting the following new subsections:  (a)Living allowances (1)In generalThe Secretary shall provide each Corps participant with a living allowance in an amount established by the Secretary.  
(2)Travel costsThe Secretary may reimburse Corps participants for travel costs at the beginning and end of the term of service of the Corps participants.  (b)Terms of Service (1)In generalEach Corps participant shall agree to participate for such term of service as may be established by the Secretary.  
(2)ConsultationsWith respect to the Indian Youth Service Corps, the term of service shall be established in consultation with the affected Indian tribe or tribally authorized organization.  (c)Hiring Preference and Future EmploymentThe Secretary may— 
(1)grant to a Corps participant credit for time served as a Corps participant, which may be used toward future Federal hiring;  (2)provide to a former participant of the Corps or the Indian Youth Service Corps noncompetitive hiring status for a period of not more than 2 years after the date on which the service of the candidate in the Corps or the Indian Youth Service Corps was complete, if the candidate— 
(A)has served a minimum of 960 hours on an appropriate natural or cultural resources conservation project that included at least 120 hours through the Corps or the Indian Youth Service Corps; and  (B)meets Office of Personnel Management qualification standards for the position for which the candidate is applying;  
(3)provide to a former resource assistant or consulting intern noncompetitive hiring status for a period of not more than 2 years after the date on which the individual has completed an undergraduate or graduate degree, respectively, from an accredited institution, if the candidate— (A)successfully fulfilled the resource assistant or consulting intern program requirements; and  
(B)meets Office of Personnel Management qualification standards for the position for which the candidate is applying; and  (4)provide, or enter into contracts or cooperative agreements with qualified employment agencies to provide, alumni services such as job and education counseling, referrals, verification of service, communications, and other appropriate services to Corps participants who have completed the term of service..  
(k)National service educational awardsSection 210 of the Public Lands Corps Act of 1993 (16 U.S.C. 1727), as redesignated by subsection (i) and amended by subsection (b), is amended— (1)in subsection (a), in the first sentence— 
(A)by striking participant in the Corps or a resource assistant and inserting Corps participant; and  (B)by striking participant or resource assistant and inserting Corps participant; and  
(2)in subsection (b)— (A)by striking either participants in the Corps or resource assistants and inserting Corps participants; and  
(B)by striking or a resource assistant.  (l)NondisplacementSection 211 of the Public Lands Corps Act of 1993 (16 U.S.C. 1728), as redesignated by subsection (i), is amended by striking activities carried out and all that follows through the period and inserting Corps participants..  
(m)FundingSection 212 of the Public Lands Corps Act of 1993 (16 U.S.C. 1729), as redesignated by subsection (i), is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)in the second sentence, by striking nonfederal sources and inserting sources other than the Secretary; and  
(ii)by inserting after the second sentence the following: The Secretary may pay up to 90 percent of the costs of a project if the Secretary determines that the reduction is necessary to enable participation from a greater range of organizations or individuals.; and  (B)in paragraph (2), by inserting or Indian Youth Service Corps after Corps each place it appears;  
(2)by striking subsection (b) and inserting the following new subsection:  (b)Funds available under National and Community Service ActTo carry out this title, the Secretary shall be eligible to apply for and receive assistance under section 121(b) of the National and Community Service Act (42 U.S.C. 12571(b)).; and  
(3)in subsection (c)— (A)by striking section 211 and inserting section 213; and  
(B)by inserting or Indian Youth Service Corps after Corps.  (n)Authorization of appropriationsSection 213 of the Public Lands Corps Act of 1993 (16 U.S.C. 1730), as redesignated by subsection (i), is amended— 
(1)in subsection (a), by striking year and all that follows through the period and inserting year.;  (2)by striking subsection (b); and  
(3)by redesignating subsection (c) as subsection (b).  307.Coastal State climate change planning (a)In GeneralThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following: 
 
320.Climate change adaptation planning 
(a)In GeneralThe Secretary shall establish consistent with the national policies set forth in section 303 a coastal climate change adaptation planning and response program to— (1)provide assistance to coastal states to voluntarily develop coastal climate change adaptation plans pursuant to approved management programs approved under section 306, to minimize contributions to climate change and to prepare for and reduce the negative consequences that may result from climate change in the coastal zone; and  
(2)provide financial and technical assistance and training to enable coastal states to implement plans developed pursuant to this section through coastal states’ enforceable policies.  (b)GuidelinesWithin 180 days after the date of enactment of this section, the Secretary, in consultation with the coastal states, shall issue guidelines for the implementation of the grant program established under subsection (c).  
(c)Climate change adaptation planning grants 
(1)In generalThe Secretary, subject to the availability of appropriations, may make a grant to any coastal state for the purpose of developing climate change adaptation plans pursuant to guidelines issued by the Secretary under subsection (b).  (2)Plan contentA plan developed with a grant under this section shall include the following: 
(A)Identification of public facilities and public services, working waterfronts, coastal resources of national significance, coastal waters, energy facilities, or other land and water uses located in the coastal zone that are likely to be impacted by climate change.  (B)Adaptive management strategies for land use to respond or adapt to changing environmental conditions, including strategies to protect biodiversity, protect water quality, and establish habitat buffer zones, migration corridors, and climate refugia.  
(C)Requirements to initiate and maintain long-term monitoring of environmental change to assess coastal zone adaptation and to adjust when necessary adaptive management strategies and new planning guidelines to attain the policies under section 303.  (D)Other information considered necessary by the Secretary to identify the full range of climate change impacts affecting coastal communities.  
(3)State hazard mitigation plansPlans developed with a grant under this section shall be consistent with State hazard mitigation plans and natural disaster response and recovery programs developed under State or Federal law.  (4)AllocationGrants under this section shall be available only to coastal states with management programs approved by the Secretary under section 306 and shall be allocated among such coastal states in a manner consistent with regulations promulgated pursuant to section 306(c).  
(5)PriorityIn the awarding of grants under this subsection the Secretary may give priority to any coastal state that has received grant funding to develop program changes pursuant to paragraphs (1), (2), (3), (5), (6), (7), and (8) of section 309(a).  (6)Technical assistanceThe Secretary may provide technical assistance to a coastal state consistent with section 310 to ensure the timely development of plans supported by grants awarded under this subsection.  
(7)Federal ApprovalIn order to be eligible for a grant under subsection (d), a coastal state must have its plan developed under this section approved by the Secretary.  (d)Coastal adaptation project grants (1)In generalThe Secretary, subject to the availability of appropriations, may make grants to any coastal state that has a climate change adaptation plan approved under subsection (c)(7), in order to support projects that implement strategies contained within such plans.  
(2)Program requirementsThe Secretary within 90 days after approval of the first plan approved under subsection (c)(7), shall publish in the Federal Register requirements regarding applications, allocations, eligible activities, and all terms and conditions for grants awarded under this subsection. No less than 30 percent, and no more than 50 percent, of the funds appropriated in any fiscal year for grants under this subsection shall be awarded through a merit-based competitive process.  (3)Eligible activitiesThe Secretary may award grants to coastal states to implement projects in the coastal zone to address stress factors in order to improve coastal climate change adaptation, including the following: 
(A)Activities to address physical disturbances within the coastal zone, especially activities related to public facilities and public services, tourism, sedimentation, ocean acidification, and other factors negatively impacting coastal waters, and fisheries-associated habitat destruction or alteration.  (B)Monitoring, control, or eradication of disease organisms and invasive species.  
(C)Activities to address the loss, degradation, or fragmentation of wildlife habitat through projects to establish or protect marine and terrestrial habitat buffers, wildlife refugia, other wildlife refuges, or networks thereof, preservation of migratory wildlife corridors and other transition zones, and restoration of fish and wildlife habitat.  (D)Implementation of projects to reduce, mitigate, or otherwise address likely impacts caused by natural hazards in the coastal zone, including sea level rise, coastal inundation, coastal erosion and subsidence, severe weather events such as cyclonic storms, tsunamis and other seismic threats, and fluctuating Great Lakes water levels.  
(E)Provide technical training and assistance to local coastal policy makers to increase awareness of science, management, and technology information related to climate change and adaptation strategies.  (4)Promotion and use of National Estuarine Research ReservesThe Secretary shall promote and encourage the use of National Estuarine Research Reserves as sites for pilot or demonstration projects carried out with grants awarded under this section..  
(b)Authorization of appropriationsSection 318(a) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464) is further amended by striking and after the semicolon at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; and, and by adding at the end the following:  (3)for grants under subsections (c) and (d) of section 320, such sums as are necessary..  
(c)Intent of CongressNothing in this section shall be construed to require any coastal state to amend or modify its approved management program pursuant to section 306(e) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455(e)), or to extend the enforceable policies of a coastal state beyond the coastal zone as identified in the coastal state’s approved management program.  IVOnshore Oil and Gas Reform ALeasing Reforms 401.Leasing process (a)Onshore oil and gas leasingSection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)) is amended to read as follows: 
 
(a)Leasing authority 
(1)In generalAll lands subject to disposition under this Act that are known or believed to contain oil or gas deposits may be leased by the Secretary.  (2)Receipt of fair market valueLeasing activities under this Act shall be conducted to assure receipt of fair market value for the lands and resources leased and the rights conveyed by the Federal Government..  
(b)Competitive biddingSection 17(b)(1)(A) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)), as amended by this Act, is further amended by— (1)striking so much as precedes A lease shall be conditioned and inserting All lands to be leased shall be leased as provided in this paragraph to the highest responsible qualified bidder by competitive bidding under general regulations in units of not more than 2,560 acres, except in Alaska, where units shall be not more than 5,760 acres. Such units shall be as nearly compact as possible. Lease sales shall be conducted by sealed bid. Lease sales shall be held for each State in which there are lands eligible for leasing no more than 3 times each year, and on a rotating basis such that the lands under the responsibility of any Bureau of Land Management field office are available for leasing no more than one time each year.;  
(2)striking The Secretary shall accept and all that follows through for the first lease year. and inserting The Secretary may issue a lease to the responsible qualified bidder with the highest bid that is equal to or greater than the national minimum acceptable bid. The Secretary shall decide whether to accept a bid and issue a lease within 90 days following payment by the successful bidder of the remainder of the bonus bid, if any, and the annual rental for the first lease year.; and  (3)striking the last sentence.  
(c)Minimum bidSubparagraph (B) of section 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)), as amended by this Act, is further amended by striking Thereafter and all that follows through the end of the subparagraph and inserting The Secretary may establish a higher minimum acceptable bid if the Secretary finds that such a higher amount is necessary (i) to enhance financial returns to the United States; and (ii) to promote more efficient management of oil and gas resources on Federal lands. The Secretary may reject a bid above the national minimum acceptable bid if, after evaluation of the value of the lands proposed for lease, the Secretary determines that the bid amount does not ensure that fair market value is obtained for the lease. The proposal or promulgation of any regulation to establish a higher minimum acceptable bid shall not be considered a major Federal action that is subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))..  (d)RentalsSection 17(d) of the Mineral Leasing Act (30 U.S.C. 226(d)), as amended by this Act, is further amended by— 
(1)striking so much as precedes shall be conditioned and inserting the following:  (d)During the 2-year period beginning on the date of the enactment of the Sustainable Energy Development Reform Act, all leases issued under this section; and  
(2)inserting before A minimum royalty the following: After the end of such 2-year period, the Secretary may establish higher rental rates for all subsequent years, if the Secretary finds that such action is necessary to enhance financial returns to the United States and promote more efficient management of oil and gas and alternative energy resources on Federal lands..  (e)Elimination of noncompetitive leasingThe Mineral Leasing Act, as amended by this Act, is further amended— 
(1)in section 17(b) (30 U.S.C. 226(b)), by striking paragraph (3);  (2)by amending section 17(c) (30 U.S.C. 226(c)) to read as follows: 
 
(c)Lands made available for leasing under subsection (b)(1) but for which no bids are received, or for which the highest bid was less than the national minimum acceptable bid, or for which the highest bid was determined to be below fair market value, may thereafter be made available for leasing only in accordance with subsection (b)(1).;   (3)in section 17(e) (30 U.S.C. 226(e))— 
(A)by striking Competitive and noncompetitive leases and inserting Leases; and  (B)by striking competitive;  
(4)in section 31(d)(1) (30 U.S.C. 188(d)(1)) by striking or section 17(c);  (5)in section 31(e) (30 U.S.C. 188(e))— 
(A)in paragraph (2) by striking , or the inclusion and all that follows and inserting a semicolon; and  (B)in paragraph (3) by striking (A) and by striking subparagraph (B);  
(6)by striking section 31(f) (30 U.S.C. 188(f)); and  (7)in section 31(g) (30 U.S.C. 188(g))— 
(A)in paragraph (1) by striking as a competitive and all that follows through the period and inserting in the same manner as the original lease issued pursuant to section 17.;  (B)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and  
(C)in paragraph (2), as so redesignated, by striking , applicable to leases issued under subsection 17(c) of this Act (30 U.S.C. 226(c)) except, and inserting , except.  (f)Lease termSection 17(e) of the Mineral Leasing Act (30 U.S.C. 226(e)) is amended— 
(1)by striking 10 years and inserting 5 years; and  (2)by striking ten years and inserting 5 years.  
(g)Other leasing requirementsSection 17(g) of the Mineral Leasing Act (30 U.S.C. 226(g)), as amended by section 104 of this Act, is further amended by adding at the end the following:  (7)LimitationThe Secretary shall not issue a lease or approve the assignment of any lease to any person, or to any subsidiary or affiliate of such person or any other person controlled by or under common control with such person, unless such person has the demonstrated capability to explore and produce oil and gas under the lease.  
(8)Protection of leased lands for other usesEach lease under this section shall include such terms as are necessary to preserve the Federal Government’s flexibility to control or prohibit activities that pose serious and unacceptable impacts to the value of the leased lands for uses other than production of oil and gas..  402.Transparency and landowner protections (a)Disclosure of identities filing disclosures of interest and bidsSection 17(b) of the Mineral Leasing Act (30 U.S.C. 226(b)), as amended by this Act, is further amended by adding at the end the following: 
 
(3)The Secretary— (A)shall require that each expression of interest to bid for a lease under this section and each bid for a lease under this section shall include the name of the person for whom such expression of interest or bid is submitted; and  
(B)shall promptly publish each such name..  (b)Notice requirementsSection 17(f) of the Mineral Leasing Act (30 U.S.C. 226(f)) is amended by striking all through the first 2 sentences and inserting the following: 
 
(f) 
(1)At least 45 days before offering lands for lease under this section, and at least 30 days before approving applications for permits to drill under the provisions of a lease, modifying the terms of any lease issued under this section, or granting a waiver, exception, or modification of any stipulation of a lease issued under this section, the Secretary shall provide notice of the proposed action to— (A)the general public by posting such notice in the appropriate local office and on the electronic website of the leasing and land management agencies offering the lands for lease;  
(B)all surface land owners in the area of the lands being offered for lease; and  (C)the holders of special recreation permits for commercial use, competitive events, and other organized activities on the lands being offered for lease.  
(2).  
(c)Surface owner protection 
(1)Post-lease surface use agreement 
(A)In generalExcept as provided in paragraph (2), the Secretary may not authorize any operator to conduct exploration and drilling operations on lands with respect to which title to oil and gas resources is held by the United States but title to the surface estate is not held by the United States, until the operator has filed with the Secretary a document, signed by the operator and the surface owner or owners, showing that the operator has secured a written surface use agreement between the operator and the surface owner or owners that meets the requirements of subparagraph (B).  (B)ContentsThe surface use agreement shall provide for— 
(i)the use of only such portion of the surface estate as is reasonably necessary for exploration and drilling operations based on site-specific conditions;  (ii)the accommodation of the surface estate owner to the maximum extent practicable, including the location, use, timing, and type of exploration and drilling operations, consistent with the operator’s right to develop the oil and gas estate;  
(iii)the reclamation of the site to a condition capable of supporting the uses which such lands were capable of supporting prior to exploration and drilling operations; and  (iv)compensation for damages as a result of exploration and drilling operations, including but not limited to— 
(I)loss of income and increased costs incurred;  (II)damage to or destruction of personal property, including crops, forage, and livestock; and  
(III)failure to reclaim the site in accordance with this clause (iii).  (C)Procedure (i)An operator shall notify the surface estate owner or owners of the operator’s desire to conclude an agreement under this section. If the surface estate owner and the operator do not reach an agreement within 90 days after the operator has provided such notice, the matter shall be referred to third-party arbitration for resolution within a period of 90 days. The cost of such arbitration shall be the responsibility of the operator.  
(ii)The Secretary shall identify persons with experience in conducting arbitrations and shall make this information available to operators.  (iii)Referral of a matter for arbitration by a person identified by the Secretary pursuant to clause (ii) shall be sufficient to constitute compliance with clause (i).  
(D)Attorneys feesIf action is taken to enforce or interpret any of the terms and conditions contained in a surface use agreement, the prevailing party shall be reimbursed by the other party for reasonable attorneys fees and actual costs incurred, in addition to any other relief which a court or arbitration panel may grant.  (2)Authorized exploration and drilling operations (A)Authorization without surface use agreementThe Secretary may authorize an operator to conduct exploration and drilling operations on lands covered by paragraph (1) in the absence of an agreement with the surface estate owner or owners, if— 
(i)the Secretary makes a determination in writing that the operator made a good faith attempt to conclude such an agreement, including referral of the matter to arbitration pursuant to paragraph (1)(C), but that no agreement was concluded within 90 days after the referral to arbitration;  (ii)the operator submits a plan of operations that provides for the matters specified in paragraph (1)(B) and for compliance with all other applicable requirements of Federal and State law; and  
(iii)the operator posts a bond or other financial assurance in an amount the Secretary determines to be adequate to ensure compensation to the surface estate owner for any damages to the site, in the form of a surety bond, trust fund, letter of credit, government security, certificate of deposit, cash, or equivalent.  (B)Surface owner participationThe Secretary shall provide surface estate owners with an opportunity to— 
(i)comment on plans of operations in advance of a determination of compliance with this title;  (ii)participate in bond level determinations and bond release proceedings under this section;  
(iii)attend an on-site inspection during such determinations and proceedings;  (iv)file written objections to a proposed bond release; and  
(v)request and participate in an on-site inspection when they have reason to believe there is a violation of the terms and conditions of a plan of operations.  (C)Payment of financial guaranteeA surface estate owner with respect to any land subject to a lease may petition the Secretary for payment of all or any portion of a bond or other financial assurance required under this section as compensation for any damages as a result of exploration and drilling operations. Pursuant to such a petition, the Secretary may use such bond or other guarantee to provide compensation to the surface estate owner for such damages.  
(D)Bond releaseUpon request and after inspection and opportunity for surface estate owner review, the Secretary may release the financial assurance required under this section if the Secretary determines that exploration and drilling operations are ended and all damages have been fully compensated.  (3)Surface owner notificationThe Secretary shall— 
(A)notify surface estate owners in writing at least 45 days in advance of lease sales;  (B)within ten working days after a lease is issued, notify surface estate owners of regarding the identity of the lessee;  
(C)notify surface estate owners in writing concerning any subsequent decisions regarding a lease, such as modifying or waiving stipulations and approving rights-of-way; and  (D)notify surface estate owners within five business days after issuance of a drilling permit under a lease.  
403.Lease stipulations 
(a)Energy Policy Act of 2005Section 363(b)(3)(C) of the Energy Policy Act of 2005 (42 U.S.C. 15922(b)(3)(C)) is amended to read as follows:  (C)adequately protective of the resource for which the stipulations are applied;.  
(b)Revision of existing memorandumNot later than 180 days after the date of the enactment of this Act the Secretary of the Interior and the Secretary of Agriculture shall revise the memorandum of understanding under section 363(b)(3)(C) of the Energy Policy Act of 2005 (42 U.S.C. 15922) in accordance with the amendment made by subsection (a).  404.Master leasing plansSection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)), as amended by section 401, is further amended by adding at the end the following: 
 
(3)Master leasing plans 
(A)In generalThe Secretary may adopt and implement a master leasing plan to govern the issuance of oil and gas leases under this Act for any Federal lands, in accordance with Bureau of Land Management Instruction Memorandum No. 2010–117, dated May 17, 2010, as in effect on April 24, 2017, and without regard to any recision, revocation, amendment, or other modification to such memorandum after such date.  (B)Factors and considerationsIn deciding whether to adopt and implement master leasing plans, the Secretary— 
(i)shall construe the factors stated in such Instruction Memorandum broadly; and  (ii)shall consider the benefits of avoiding conflicts and protecting other resources exercising discretion for adopting master leasing plan.  
(C)RequirementThe Secretary shall adopt and implement a master leasing plan under subparagraph (A) applicable to leases for Federal lands in a State or county of a State, if requested by the government of such State or county, respectively.  (D)Petitions (i)In generalAny person who is a resident of a State or county of a State may submit a petition to the Secretary requesting the Secretary to adopt and implement a master leasing plan under subparagraph (A) applicable to the issuance of leases for Federal lands in that State or county, respectively.  
(ii)ConsiderationIf the Secretary receives such a petition, the Secretary shall promptly issue a determination of whether or not the adoption and implementation of such a master leasing plan is appropriate..  405.Parcel reviewSection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)), as amended by sections 401 and 404 of this Act, is further amended by adding at the end the following: 
 
(4)Parcel reviewThe Secretary shall issue oil and gas leases under this Act only in accordance with subsections C through I of section III of Bureau of Land Management Instruction Memorandum No. 2010–117, dated May 17, 2010..  406.Acreage limitationsSection 27(d)(1) of the Mineral Leasing Act (30 U.S.C. 184(d)(1)) is amended by striking , and acreage under any lease any portion of which has been committed to a federally approved unit or cooperative plan or communitization agreement or for which royalty (including compensatory royalty or royalty in-kind) was paid in the preceding calendar year,.  
407.Land managementSection 17(g) of the Mineral Leasing Act (30 U.S.C. 226(g)) is further amended by adding at the end the following:  (9)Multiple-use managementThe Secretary of the Interior, or for National Forest lands, the Secretary of Agriculture, shall manage lands that are subject to an oil and gas lease under this Act in accordance with the principles, policies, and requirements relating to multiple use under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), until the beginning of operations under such lease..  
408.Oil shaleSection 21(a) of the Mineral Leasing Act (30 U.S.C. 241(a)) is amended— (1)in paragraph (1), by striking The Secretary of the Interior and inserting Subject to paragraph (6), the Secretary of the Interior; and  
(2)by adding at the end the following:  (6)The Secretary may not issue any lease for oil shale under this Act before the date the Secretary issues a finding that the technical and economic feasibility of development of and production from such deposit has been demonstrated under section 369 of the Energy Policy Act of 2005 (42 U.S.C. 15927)..  
BPermitting Reforms 
411.Categorical exclusionsSection 390 of the Energy Policy Act of 2005 (42 U.S.C. 15942) is amended by adding at the end the following:  (c)Limitation Based on extraordinary circumstancesThe categorical exclusion established under subsection (a) shall be subject to extraordinary circumstances in accordance with the Departmental Manual, 516 DM 2.3A(3) and 516 DM 2, Appendix 2 (or successor provisions)..  
412.Permitting deadlineSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is amended— (1)by striking the heading and inserting the following: Notice of Receipt of Permit Applications.—;  
(2)by striking paragraphs (2) and (3); and  (3)in paragraph (1)— 
(A)by striking (1) In general.—;  (B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and  
(C)by moving paragraphs (1) and (2), as so redesignated, 2 ems to the left.  413.Abandoned and orphaned wells (a)DefinitionAs used in this section, the term abandoned well means any well drilled for the purpose of exploring for or developing oil or gas resources (including coalbed methane) that— 
(1)has not been in operation for a period of 12 continuous months, unless the owner or operator has notified the Secretary of the Interior (for wells drilled to explore for or develop minerals owned by the United States) or the relevant State regulatory agency (for wells drilled to explore for or develop minerals not owned by the United States) that the well has been temporarily shut down; or  (2)has not been operative for more than 60 continuous months after the owner or operator has notified the Secretary of the Interior (for wells drilled to explore for or develop minerals owned by the United States) or the relevant State regulatory agency (for wells drilled to explore for or develop minerals not owned by the United States) that the well has been temporarily shut down.  
(b)Federal remediation program 
(1)Establishment of program 
(A)The Secretary of the Interior, in cooperation with the Secretary of Agriculture, shall establish a program to ensure to the maximum extent feasible the remediation, reclamation, and closure of abandoned wells that— (i)are located on lands administered by an agency of the Department of the Interior or the Forest Service; or  
(ii)were drilled to explore for or develop minerals owned by the United States located on lands with respect to which the surface estate is not owned by the United States.  (B)In implementing the program, the Secretary of the Interior— 
(i)shall cooperate with the Secretary of Agriculture and the States with respect to the Federal lands covered by the program are located; and  (ii)shall consult with the Secretary of Energy and the Interstate Oil and Gas Compact Commission.  
(C)The Secretary of the Interior shall establish the program by no later than 3 years after the date of enactment of this section.  (2)Program elementsThe program established under paragraph (1) shall— 
(A)provide for identification of abandoned wells to be covered by the program;  (B)establish a means of ranking critical sites for priority in remediation based on potential environmental harm, other land use priorities, and public health and safety; and  
(C)provide as far as possible for identifying any lessees or other persons responsible for abandoned wells, and for recovering the costs of remediation to the maximum extent feasible.  (3)PlanWithin 6 months after the date of enactment of this section, the Secretary of the Interior, in cooperation with the Secretary of Agriculture, shall prepare a plan for implementing the program established under paragraph (1). A copy of the plan shall be transmitted to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.  
(4)Review and report 
(A)No later than 3 years after the date of enactment of this section, the Secretary of the Interior, in consultation with the Secretary of Agriculture, shall complete a review of the status of remediation, reclamation, and closure actions under the program.  (B)Upon completion of the review required by subparagraph (A), the Secretary of the Interior shall provide to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate— 
(i)a report on the results of the review;  (ii)information regarding any wells on lands covered by the program that have been abandoned since the date of enactment of this section; and  
(iii)any recommendations the Secretary may choose to make regarding legislative or administration steps to further the purposes for which the program was established.  (c)Assistance to States and tribes (1)State programThe Secretary of the Interior, in consultation with the Secretary of Energy, shall establish a program to provide technical assistance to facilitate State efforts to develop and implement practical and economical remedies for environmental problems caused by abandoned wells on lands that are not owned by the United States. The Secretary shall work with the States, through the Interstate Oil and Gas Compact Commission, to assist the States in quantifying and mitigating environmental risks of onshore abandoned wells on State and private lands.  
(2)Tribal programThe Secretary of the Interior, in consultation with the Secretary of Energy, shall establish a program to provide technical assistance to facilitate efforts by Indian Tribes to develop and implement practical and economical remedies for environmental problems caused by abandoned wells on Indian lands, including lands held in trust by the United States.  (3)Program elementsSo far as possible, the programs established under this section shall include— 
(A)mechanisms to facilitate identification of responsible parties;  (B)criteria for ranking critical sites based on factors such as other land use priorities, potential environmental harm and public visibility; and  
(C)information and training programs regarding best practices for remediation of different types of sites.  (d)Fund (1)EstablishmentThere is established in the Treasury a separate account to be known as the Abandoned and Orphaned Oil and Gas Well Cleanup Fund.  
(2)ContentsThe account shall consist of amounts deposited in the account under section 35(d) of the Mineral Leasing Act.  (3)UseOf the amounts deposited into the account each fiscal year, there shall be available to the Secretary of the Interior— 
(A)$5,000,000 to carry out subsection (b); and  (B)$5,000,000 to carry out subsection (c).  
(e)Surcharge fee for applications permits To drillSection 35(d) of the Mineral Leasing Act (30 U.S.C. 191(d)) is amended— (1)in paragraph (2), by inserting under paragraph (1) after the fee;  
(2)in paragraph (3)— (A)by striking this subsection and inserting paragraph (1); and  
(B)in subparagraph (B), by striking the fees and inserting such fees; and  (3)by striking paragraph (4) and inserting the following: 
 
(4)Surcharge 
(A)In generalIn addition to the fee collected under paragraph (1), the Secretary shall collect a surcharge fee for each such new application for a permit to drill in the amount of $250 (as indexed as provided in paragraph (2)).  (B)DepositAmounts collected as a surcharge fee under this paragraph shall be deposited into the Abandoned and Orphaned Oil and Gas Well Cleanup Fund established by section 413 of the Sustainable Energy Development Reform Act..  
414.Online publication of notices of staking and applications for permits to drillSection 17(g) of the Mineral Leasing Act (30 U.S.C. 226(g)), as amended by this Act, is further amended by adding at the end the following:  (10)Publication of notices of staking and applications for permits to drill (A)Onsite reviewNo onsite review may be conducted pursuant to a notice of staking under Onshore Oil and Gas Order No. 1 of the Bureau of Land Management (dated March 7, 2007), or any successor authority, before the end of the 10-day period beginning on the date the Secretary publishes such notice on the Internet.  
(B)Permits to drillNo permit authorizing drilling for purposes of exploration for, or development or production of, oil or gas under this Act may be issued before the end of the 30-day period beginning on the date the Secretary publishes the application for such permit on the Internet..  415.Having open access to relevant data (a)Short titleThis section may be cited as the Having Open Access to Relevant Data Act or the HOARD Act.  
(b)Report on APDs 
(1)In generalNot later than January 1 of each year, the Secretary of the Interior shall submit to Congress a report on the following statistics: (A)The number of APDs approved by the BLM during the previous fiscal year for which the applicant has not begun drilling by the end of such year.  
(B)The number of APDs approved by the BLM during any fiscal year for which the applicant has not begun drilling by the end of the previous fiscal year.  (C)With respect to APDs approved by the BLM during the previous fiscal year, the average number of days between receipt of an APD by the BLM and the approval of such APD, disaggregated by the average number of such days— 
(i)the APD was being processed by BLM; and  (ii)the BLM was waiting on additional information from the applicant.  
(D)With respect to APDs approved by the BLM during the previous fiscal year, the average cost of approving an APD.  (2)DisaggregationThe Secretary of the Interior shall disaggregate each statistic required under paragraph (1) by the location of the site for which the APD was requested, including by— 
(A)the State in which such site is located;  (B)the BLM field office that administers the land upon which such site is located;  
(C)whether or not the site is located on Federal land; and  (D)whether or not the site is located on Indian land.  
(c)Discouraging hoarding and speculation 
(1)Limitation on Federal funds used for streamlining processing of APDsNo Federal funds may be used to streamline BLM processing of APDs during a fiscal year if, on the last day of the previous fiscal year, the number of APDs approved by the BLM during any fiscal year, but for which the applicant has not begun drilling, is greater than twice the number of APDs received by the BLM during any fiscal year for which the BLM has neither approved nor requested more information from the applicant.  (2)Limitation on number of outstanding APDs per applicantIf any applicant, including its affiliates, has received greater than 100 approved APDs from the BLM for which such applicant, including its affiliates, has not begun drilling, then such applicant, including its affiliates, shall not be eligible to participate in the competitive and noncompetitive bidding processes for oil and gas exploration and production under the Minerals Leasing Act (30 U.S.C. 181 et seq.) during the 5-year period beginning on the first day of the next fiscal year.  
(d)DefinitionsIn this section: (1)AffiliateWith respect to an applicant, the term affiliate means any person that controls, is controlled by, or is under common control with the applicant.  
(2)APDThe term APD means an application received by the BLM for a permit to drill an oil or gas well.  (3)BLMThe term BLM means the Bureau of Land Management.  
COperational Reforms 
421.Best management practicesNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate final regulations that require oil and gas operators to use best management practices that ensure the sound, efficient, and environmentally responsible development of oil and gas on Federal lands in a manner that avoids where practical, minimizes, and mitigates actual and anticipated impacts to environmental habitat functions resulting from oil and gas development. Such regulations may allow the Secretary to approve site-specific adjustments to address unique issues and circumstances, on a case-by-case basis. All such regulations shall be consistent with the United States trust responsibility to Indian Tribes.  422.Inspection fee (a)In generalSection 108 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1718) is amended by adding at the end the following: 
 
(d)Inspection fee 
(1)In generalThe designated operator under each oil and gas lease on Federal or Indian lands, or each unit and communitization agreement that includes one or more such Federal or Indian leases, that is subject to inspection under subsection (b) and that is in force at the start of fiscal year 2017, shall pay a nonrefundable inspection fee in an amount that, except as provided in paragraph (2), is established by the Secretary by regulation and is sufficient to recover the full costs incurred by the United States for inspection and enforcement with respect to such leases.  (2)AmountUntil the effective date of regulations under paragraph (1), the amount of the fee shall be— 
(A)$700 for each lease or unit or communitization agreement with no active or inactive wells, but with surface use, disturbance or reclamation;  (B)$1,225 for each lease or unit or communitization agreement with 1 to 10 wells, with any combination of active or inactive wells;  
(C)$4,900 for each lease or unit or communitization agreement with 11 to 50 wells, with any combination of active or inactive wells; and  (D)$9,800 for each lease or unit or communitization agreement with more than 50 wells, with any combination of active or inactive wells.  
(3)Due datePayment of the fee under this section shall be due not later than 30 days after the Secretary provides notice of the assessment of the fee.  (4)PenaltyIf the designated operator fails to pay the full amount of the fee as prescribed in this section, the Secretary may, in addition to utilizing any other applicable enforcement authority, assess civil penalties against the operator under section 109 in the same manner as if this section were a mineral leasing law..  
(b)Assessment for fiscal year 2018The Secretary of the Interior shall assess the fee under the amendment made by subsection (a) for fiscal year 2018, and provide notice of such assessment to each designated operator who is liable for such fee, by not later than 60 days after the date of the enactment of this Act.  423.Protection of water resources (a)Mineral Leasing Act requirementsSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the following: 
 
(r)Water requirements 
(1)An operator producing oil or gas (including coalbed methane) under a lease issued under this Act shall— (A)replace the water supply of a water user who obtains all or part of such user’s supply of water for domestic, agricultural, or other purposes from an underground or surface source that has been affected by contamination, diminution, or interruption proximately resulting from drilling operations for such production; and  
(B)comply with all applicable requirements of Federal and State law for discharge of any water produced under the lease.  (2)An application for a permit to drill under a lease under this Act shall be accompanied by a proposed water management plan including provisions to— 
(A)protect the quantity and quality of surface and ground water systems, both on-site and off-site, from adverse effects of the exploration, development, and reclamation processes or to provide alternative sources of water if such protection cannot be assured;  (B)protect the rights of present users of water that would be affected by operations under the lease, including the discharge of any water produced in connection with such operations that is not reinjected; and  
(C)identify any agreements with other parties for the beneficial use of produced waters and the steps that will be taken to comply with State and Federal laws related to such use..  (b)Relation to State lawNothing in this section or any amendment made by this section shall— 
(1)be construed as impairing or in any manner affecting any right or jurisdiction of any State with respect to the waters of such State; or  (2)be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportion water among and between States.  
424.Methane emissions 
(a)In generalTitle I of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1711 et seq.) is amended by adding at the end the following:  118.Gas waste reduction and enhancement of gas measuring and reporting (a)Rules for preventing and reducing waste of gas via venting, flaring, and fugitive releases (1)Requirement to issue rulesThe Secretary shall issue rules that establish requirements for reducing and preventing the waste of gas, including by venting, flaring, and fugitive releases, from covered operations.  
(2)Content of rulesThe rules shall— (A)require that 99 percent of all gas produced that is subject to a mineral leasing law be captured annually within 5 years after the enactment of the Sustainable Energy Development Reform Act;  
(B)require flaring of gas, rather than venting, in all instances in which gas capture is not viable;  (C)require that every application for a permit to drill a production well— 
(i)demonstrate sufficient infrastructure is in place to capture produced gas; and  (ii)be subject to public comments for a period of 30 days;  
(D)prohibit all new wells from flaring, within 2 years after the date of the enactment of the Sustainable Energy Development Reform Act;  (E)require the operator of any covered operation that routinely flares gas before the effective date of the prohibition under subparagraph (D) to submit a gas capture plan to the Secretary no later than 6 months after such effective date that ensures the requirement in subparagraph (A) will be met;  
(F)require the operator of any covered operation that routinely flares gas before the effective date of the prohibition under subparagraph (D) to demonstrate a yearly decrease in the amount of gas flared, as a fraction of gas produced, to meet the requirement under subparagraph (A);  (G)set performance standards based on modern equipment, to be updated every 5 years, that minimize gas loss from— 
(i)storage tanks;  (ii)dehydrators;  
(iii)compressors;  (iv)open-ended valves or lines;  
(v)pumps; and  (vi)other equipment for which the Secretary considers such standards are necessary;  
(H)require the replacement of all high-bleed gas-actuated pneumatic devices with low-bleed or no-bleed devices;  (I)set performance standards based on modern procedures and equipment, to be updated every 5 years, that minimize gas loss from— 
(i)downhole maintenance;  (ii)liquids unloading;  
(iii)well completion; and  (iv)other procedures for which the Secretary considers such standards are necessary;  
(J)require all operators to have regularly scheduled leak detection programs that assess the entire covered operation using an infrared camera or other equipment with equivalent sensitivity and the ability to survey similarly large areas;  (K)require any leaks found during leak detection programs required under subparagraph (J), or otherwise, to be repaired within 2 weeks; and  
(L)require recordkeeping for— (i)equipment maintenance;  
(ii)leak detection and repair;  (iii)venting events;  
(iv)flaring events; and  (v)other operations for which the Secretary considers such requirements are necessary.  
(b)Gas measuring, reporting, and transparency requirements 
(1)In generalThe Secretary shall, in accordance with this subsection, establish new requirements for measuring and reporting the production and disposition of all gas subject to the mineral leasing laws to allow for more accurate accounting of all such gas that is consumed or lost by venting and flaring, and of fugitive releases of such gas.  (2)Measuring and reporting requirementsTo account for all gas referred to in paragraph (1), the Secretary shall issue rules requiring oil or gas operators to— 
(A)measure all production and disposition of gas with such accuracy that fugitive gas releases can be calculated;  (B)install metering devices to measure all vented and flared gas; and  
(C)report to the Secretary the volumes of gas measured under the requirements under subparagraph (A), including— (i)all new measured values for production and disposition, including vented and flared volumes; and  
(ii)fugitive releases based on guidelines for their calculation established by the Secretary in the rule.  (3)TransparencyThe Secretary shall make all new data produced under the requirements established by the Secretary under this subsection, including calculated fugitive releases and volumes of gas lost to venting and flaring, publicly available through the internet— 
(A)without a fee or other access charge;  (B)in a searchable, sortable, and downloadable manner, to the extent technically possible; and  
(C)as soon as technically practicable after the report by the operator is filed.  (c)ApplicationExcept as otherwise specified in this section, the requirements established by the Secretary under this section shall apply to— 
(1)the construction and operation of any covered operation initiated after the date of the issuance of rules under this section; and  (2)after the end of the 1-year period beginning on the date of the issuance of such rules, any covered operation initiated before the date of the issuance of such rules.  
(d)Enforcement mechanisms 
(1)In generalThe Secretary shall include in the rules issued under this section consistent enforcement mechanisms for covered operations that are not in compliance with the requirements established by the rules.  (2)RequirementsThe enforcement mechanisms under paragraph (1) shall include— 
(A)civil penalties for unauthorized venting and flaring, which shall— (i)apply in lieu of the penalties under section 109; and  
(ii)include production restrictions and civil monetary penalties equivalent to 3 times the market value of the vented or flared gas; and  (B)civil penalties that apply to noncompliance with other new or existing procedures, which shall— 
(i)apply in addition to or in lieu of the penalties under section 109;  (ii)include production restrictions or monetary penalties, or both; and  
(iii)in the case of monetary penalties, be proportional to market conditions.  (e)DefinitionsIn this section: 
(1)Covered operationsThe term covered operations means all oil and gas operations that are subject to mineral leasing law or title V of the Federal Land Policy and Management Act of 1976 (30 U.S.C. 1761 et seq.), regardless of size, including production, storage, gathering, processing, and handling operations.  (2)Flare and flaringThe term flaring means the intentional and controlled burning of gas that occurs in the course of oil and gas operations to limit release of gas to the atmosphere.  
(3)Fugitive releaseThe term fugitive release means the unintentional and uncontrolled release of gas into the atmosphere in the course of oil and gas operations.  (4)Gas capture planThe term gas capture plan means a plan that includes specific goals, including equipment and timelines, for capturing, gathering, and processing gas produced under an oil or gas lease.  
(5)Gas releaseThe term gas release includes all gas that is discharged to the atmosphere via venting or fugitive release.  (6)Vent and ventingThe term venting means the intentional and controlled release of gas into the atmosphere in the course of oil and gas operations..  
(b)Clerical amendmentThe table of contents in section 1 of that Act is amended by adding at the end of the items relating to title I the following:   Sec. 118. Gas waste reduction and enhancement of gas measuring and reporting..  (c)DeadlineThe Secretary of the Interior shall issue rules required by the amendments made by this section by not later than 1 year after the date of the enactment of this Act.  
(d)Interim application of prior ruleThe final rule entitled Waste Prevention, Production Subject to Royalties, and Resource Conservation, as published in the Federal Register November 18, 2016 (81 Fed. Reg. 83008), shall apply until the date of the publication of a final rule under the amendment made by subsection (a).  (e)Assessment of venting, flaring, and fugitive releasesNot later than 6 months after the end of the 1-year period beginning on the date the Secretary of the Interior first receives data submitted under the requirements established under subsection (b) of section 118 of the Federal Oil and Gas Royalty Management Act of 1982, as amended by this section, the Secretary shall— 
(1)submit a report to Congress describing— (A)the volume of fugitive releases, and gas consumed or lost by venting and flaring, from covered operations (as those terms are used in such section);  
(B)additional rules the Secretary considers necessary to further curtail venting, flaring, and fugitive releases, or the rational basis for not issuing new rules if the Secretary considers new rules are not necessary; and  (C)recommendations for new statutory authority necessary to limit venting, flaring, or fugitive releases; and  
(2)issue rules described in the report under paragraph (1)(B) within 1 year after the date of the submission of the report.  425.Fracking regulation on Federal lands (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Interior, acting through the Bureau of Land Management, shall issue regulations governing the use of hydraulic fracturing under oil and gas leases for Federal lands.  
(b)Included provisionsThe regulations under this section shall include— (1)requirement of baseline water testing; and  
(2)full disclosure to the public of chemicals used for hydraulic fracturing, on an appropriate internet website.  (c)Interim application of prior ruleThe final rule entitled Oil and Gas; Hydraulic Fracturing on Federal and Indian Lands, as published in the Federal Register March 26, 2015 (80 Fed. Reg. 16128), and corrected by the rule published March 30, 2015 (80 Fed. Reg. 16577), shall apply until the date of the publication of a final rule under subsection (a).  
426.Closing loopholes 
(a)Safe Drinking Water Act 
(1)Hydraulic fracturingSection 1421(d)(1) of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)) is amended by striking subparagraph (B) and inserting the following:  (B)includes the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities; but  
(C)excludes the underground injection of natural gas for purposes of storage..  (2)Disclosure of hydraulic fracturing chemicals; medical emergencies; proprietary chemical formulasSection 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300H(b)) is amended by adding at the end the following: 
 
(4) 
(A)Regulations included under paragraph (1)(C) shall include the following requirements: (i)A person conducting hydraulic fracturing operations shall disclose to the State (or the Administrator if the Administrator has primary enforcement responsibility in the State)— 
(I)prior to the commencement of any hydraulic fracturing operations at any lease area or portion thereof, a list of chemicals intended for use in any underground injection during such operations, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets when available, and the anticipated volume of each chemical; and  (II)not later than 30 days after the end of any hydraulic fracturing operations, the list of chemicals used in each underground injection during such operations, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets when available, and the volume of each chemical used.  
(ii)The State or the Administrator, as applicable, shall make the disclosure of chemical constituents referred to in clause (i) available to the public, including by posting the information on an appropriate internet website.  (iii)Whenever the State or the Administrator, or a treating physician or nurse, determines that a medical emergency exists and the proprietary chemical formula of a chemical used in hydraulic fracturing operations is necessary for medical treatment, the person conducting the hydraulic fracturing operations shall, upon request, immediately disclose the proprietary chemical formulas or the specific chemical identity of a trade secret chemical to the State, the Administrator, or the treating physician or nurse, regardless of whether a written statement of need or a confidentiality agreement has been provided. The person conducting the hydraulic fracturing operations may require a written statement of need and a confidentiality agreement as soon thereafter as circumstances permit.  
(B)Subparagraphs (A)(i) and (A)(ii) do not authorize the State (or the Administrator) to require the public disclosure of proprietary chemical formulas..  (b)Clean Water Act (1)Limitation on permit requirementSection 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).  
(2)DefinitionsSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended— (A)by striking paragraph (24); and  
(B)by redesignating paragraphs (25) and (26) as paragraphs (24) and (25), respectively.  (3)Study (A)In generalThe Secretary of the Interior shall conduct a study of stormwater impacts with respect to any area that the Secretary determines may be contaminated by stormwater runoff associated with oil or gas operations, which shall include— 
(i)an analysis of measurable contamination in such area;  (ii)an analysis of ground water resources in such area; and  
(iii)an analysis of the susceptibility of aquifers in such area to contamination from stormwater runoff associated with such operations.  (B)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report on the results of studies conducted under subparagraph (A).  
(c)Clean Air Act 
(1)Repeal of exemption for aggregation of emissions from oil and gas sourcesSection 112(n) of the Clean Air Act (42 U.S.C. 7412(n)) is amended by striking paragraph (4).  (2)Hydrogen sulfide as a hazardous air pollutantThe Administrator of the Environmental Protection Agency shall— 
(A)not later than 180 days after the date of enactment of this Act, issue a final rule adding hydrogen sulfide to the list of hazardous air pollutants under section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)); and  (B)not later than 365 days after a final rule under paragraph (1) is issued, revise the list under section 112(c) of such Act (42 U.S.C. 7412(c)) to include categories and subcategories of major sources and area sources of hydrogen sulfide, including oil and gas wells.  
(d)Solid Waste Disposal Act 
(1)Identification or listing, and regulation under subtitle cParagraph (2) of section 3001(b) of the Solid Waste Disposal Act (42 U.S.C. 6921(b)) is amended to read as follows:  (2)Not later than 1 year after the date of enactment of the Sustainable Energy Development Reform Act, the Administrator shall— 
(A)determine whether drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy meet the criteria promulgated under this section for the identification or listing of hazardous waste;  (B)identify or list as hazardous waste any drilling fluids, produced waters, or other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy that the Administrator determines, pursuant to subparagraph (A), meet the criteria promulgated under this section for the identification or listing of hazardous waste; and  
(C)promulgate regulations under sections 3002, 3003, and 3004 for wastes identified or listed as hazardous waste pursuant to subparagraph (B), except that the Administrator is authorized to modify the requirements of such sections to take into account the special characteristics of such wastes so long as such modified requirements protect human health and the environment..  (2)Regulation under subtitle DSection 4010(c) of the Solid Waste Disposal Act (42 U.S.C. 6949a(c)) is amended by adding at the end the following new paragraph: 
 
(7)Drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energyNot later than 1 year after the date of enactment of the Sustainable Energy Development Reform Act, the Administrator shall promulgate revisions of the criteria promulgated under section 4004(a) and under section 1008(a)(3) for facilities that may receive drilling fluids, produced waters, or other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy, that are not identified or listed as hazardous waste pursuant to section 3001(b)(2). The criteria shall be those necessary to protect human health and the environment and may take into account the practicable capability of such facilities. At a minimum such revisions for facilities potentially receiving such wastes should require ground water monitoring as necessary to detect contamination, establish criteria for the acceptable location of new or existing facilities, and provide for corrective action and financial assurance as appropriate..  427.Transparency in management of leasesSection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)), as amended by sections 401, 404, and 405 of this Act, is further amended by adding at the end the following: 
 
(5)Transparency in management of leasesThe Secretary shall make available on a public Internet website for each lease under this section— (A)the identity of— 
(i)each person who is or has been a lessee under the lease; and  (ii)each person who is or has been an operator under the lease;  
(B)notice of each transfer of the lease; and  (C)notice of each suspension of operations, each suspension of production, and each suspension of operations and production..  
428.Lease cancellation for improper issuanceSection 31(b) of the Mineral Leasing Act (30 U.S.C. 188(b)) is amended by inserting if the lease was improperly issued or after 30 days notice.  429.Protecting National Parks and Wildlife Refuges (a)In generalEach of the rules described in subsection (b) shall apply as published on the date referred to in such subsection for such rule, unless— 
(1)the Secretary of the Interior determines that modifications to such rule are necessary; and  (2)such modifications are more protective of National Parks or National Wildlife Refuges, as applicable.  
(b)Rules describedThe rules referred to in subsection (a) are— (1)the rule entitled General Provisions and Non-Federal Oil and Gas Rights; Final Rule, as published in the Federal Register November 4, 2016 (81 Fed. Reg. 77972); and  
(2)the rule entitled Management of Non-Federal Oil and Gas Rights, as published November 14, 2016 (81 Fed. Reg. 79948).  VOffshore Oil and Gas Reforms ARegional Coordination and Planning 501.DefinitionsIn this subtitle: 
(1)Affected Indian TribeThe term affected Indian tribe means an Indian tribe that has federally reserved rights that are affirmed by treaty, statute, Executive order, Federal court order, or other Federal law in the area at issue.  (2)Coastal StateThe term coastal State has the meaning given the term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).  
(3)Important ecological areaThe term important ecological area means an area that contributes significantly to local or larger marine ecosystem health or is an especially unique or sensitive marine ecosystem.  (4)Marine ecosystem healthThe term marine ecosystem health means the ability of an ecosystem in ocean and coastal waters to support and maintain patterns, important processes, and productive, sustainable, and resilient communities of organisms, having a species composition, diversity, and functional organization resulting from the natural habitat of the region, such that it is capable of supporting a variety of activities and providing a complete range of ecological benefits. Such an ecosystem would be characterized by a variety of factors, including— 
(A)a complete diversity of native species and habitat wherein each native species is able to maintain an abundance, population structure, and distribution supporting its ecological and evolutionary functions, patterns, and processes; and  (B)a physical, chemical, geological, and microbial environment that is necessary to achieve such diversity.  
(5)Outer Continental ShelfThe term Outer Continental Shelf has the meaning that the term outer Continental Shelf has in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).  (6)Regional Ocean PartnershipThe term Regional Ocean Partnership means voluntary, collaborative management initiatives developed and entered into by the Governors of two or more coastal States or created by an interstate compact for the purpose of addressing more than one ocean, coastal, or Great Lakes issue and to implement policies and activities identified under special area management plans under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other agreements developed and signed by the Governors.  
(7)SecretaryThe term Secretary means the Secretary of the Interior.  502.Regional coordination (a)In generalThe purpose of this subtitle is— 
(1)to promote better coordination, communication, and collaboration between Federal agencies with authorities for ocean, coastal, and Great Lakes management; and  (2)to promote coordinated and collaborative regional planning efforts using the best available science in decisions affecting the sustainable development and use of Federal renewable and nonrenewable resources on, in, or above the ocean (including the Outer Continental Shelf) and the Great Lakes to ensure the protection and maintenance of marine ecosystem health and for the long-term economic and environmental benefit of the United States.  
(b)Objectives of regional effortsSuch regional efforts shall achieve the following objectives: (1)Greater systematic communication and coordination among Federal, coastal State, and affected tribal governments concerned with the conservation of and the sustainable development and use of Federal renewable and nonrenewable resources of the oceans, coasts, and Great Lakes.  
(2)To the maximum extent feasible, greater reliance on a multiobjective, science- and ecosystem-based, spatially explicit management approach that integrates regional economic, ecological, affected tribal, and social objectives into ocean, coastal, and Great Lakes management decisions.  (3)Identification and prioritization of shared State and Federal ocean, coastal, and Great Lakes management issues.  
(4)Identification of data and information needed by the Regional Coordination Councils established under section 503.  (c)RegionsThere are hereby designated the following Coordination Regions: 
(1)Pacific regionThe Pacific Coordination Region, which shall consist of the coastal waters and Exclusive Economic Zone adjacent to the States of Washington, Oregon, and California.  (2)Gulf of Mexico regionThe Gulf of Mexico Coordination Region, which shall consist of the coastal waters and Exclusive Economic Zone adjacent to the States of Texas, Louisiana, Mississippi, and Alabama, and the west coast of Florida.  
(3)North Atlantic regionThe North Atlantic Coordination Region, which shall consist of the coastal waters and Exclusive Economic Zone adjacent to the States of Maine, New Hampshire, Massachusetts, Rhode Island, and Connecticut.  (4)Mid Atlantic regionThe Mid Atlantic Coordination Region, which shall consist of the coastal waters and Exclusive Economic Zone adjacent to the States of New York, New Jersey, Pennsylvania, Delaware, Maryland, and Virginia.  
(5)South Atlantic regionThe South Atlantic Coordination Region, which shall consist of the coastal waters and Exclusive Economic Zone adjacent to the States of North Carolina, South Carolina, Georgia, the east coast of Florida, and the Straits of Florida Planning Area.  (6)Alaska regionThe Alaska Coordination Region, which shall consist of the coastal waters and Exclusive Economic Zone adjacent to the State of Alaska.  
(7)Pacific Islands regionThe Pacific Islands Coordination Region, which shall consist of the coastal waters and Exclusive Economic Zone adjacent to the State of Hawaii, the Commonwealth of the Northern Mariana Islands, American Samoa, and Guam.  (8)Caribbean regionThe Caribbean Coordination Region, which shall consist of the coastal waters and Exclusive Economic Zone adjacent to Puerto Rico and the United States Virgin Islands.  
(9)Great Lakes regionThe Great Lakes Coordination Region, which shall consist of waters of the Great Lakes in the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin.  503.Regional Coordination Councils (a)In generalNot later than 180 days after the date of the enactment of this Act, the Chairman of the Council on Environmental Quality, in consultation with the affected coastal States and affected Indian tribes, shall establish or designate a Regional Coordination Council for each of the Coordination Regions designated by section 502(c).  
(b)Membership 
(1)Federal representativesNot later than 90 days after the date of the enactment of this Act, the Chairman of the Council on Environmental Quality shall publish the titles of the officials of each Federal agency and department that shall participate in each Council. The Councils shall include representatives of each Federal agency and department that has authority related to the development of ocean, coastal, or Great Lakes policies or engages in planning, management, or scientific activities that significantly affect or inform the use of ocean, coastal, or Great Lakes resources. The Chairman of the Council on Environmental Quality shall determine which Federal agency representative shall serve as the chairperson of each Council.  (2)Coastal State representatives (A)Notice of intent to participateNot later than 3 months after the date of the enactment of this Act, the Governor of each coastal State within each Coordination Region designated by section 502(c) that intends to participate in the Regional Coordination Council for the Region shall inform the Chairman of the Council on Environmental Quality.  
(B)Appointment of responsible State officialThe Governor of each coastal State that intends to participate in the Regional Coordination Council for the Region shall appoint an officer or employee of the coastal State agency with primary responsibility for overseeing ocean and coastal policy or resource management to that Council.  (3)Regional Fishery Management Council representationThe Chairman of each Regional Fishery Management Council with jurisdiction in the Coordination Region of a Regional Coordination Council and the executive director of the interstate marine fisheries commission with jurisdiction in the Coordination Region of a Regional Coordination Council shall each serve as a member of the Council.  
(4)Regional Ocean Partnership representationA representative of any Regional Ocean Partnership that has been established for any part of the Coordination Region of a Regional Coordination Council may appoint a representative to serve on the Council in addition to any Federal or State appointments.  (5)Tribal representationAn appropriate tribal official selected by affected Indian tribes situated in the affected Coordination Region may elect to appoint a representative of such tribes collectively to serve as a member of the Regional Coordination Council for that Region.  
(6)Local representationThe Chairman of the Council on Environmental Quality shall, in consultation with the Governors of the coastal States within each Coordination Region, identify and appoint representatives of county and local governments, as appropriate, to serve as members of the Regional Coordination Council for that Region.  (c)Advisory committeeEach Regional Coordination Council shall establish an advisory committee made up of a balanced representation from the energy, shipping, and transportation, marine tourism, and recreation industries, from marine environmental nongovernmental organizations, and from scientific and educational authorities with expertise in the conservation and management of ocean, coastal, and Great Lakes resources to advise the Council during the development of Regional Assessments and Regional Strategic Plans and in its other activities.  
(d)Coordination with existing programsEach Regional Coordination Council shall build upon and complement current State, multistate, and regional capacity and governance and institutional mechanisms to manage and protect ocean waters, coastal waters, and ocean resources.  504.Regional strategic plans (a)Initial regional assessment (1)In generalNot later than 1 year after the date of the enactment of this Act, each Regional Coordination Council shall prepare an initial assessment of its Coordination Region that identifies deficiencies in data and information necessary to informed decisionmaking. Each initial assessment shall, to the extent feasible— 
(A)identify the Coordination Region’s renewable and nonrenewable resources, including current and potential energy resources;  (B)identify and include a spatially and temporally explicit inventory of existing and potential uses of the Coordination Region, including fishing and fish habitat, tourism, recreation, and energy development;  
(C)document the health and relative environmental sensitivity of the marine ecosystem within the Coordination Region, including a comprehensive survey and status assessment of species, habitats, and indicators of ecosystem health;  (D)identify marine habitat types and important ecological areas within the Coordination Region;  
(E)assess the Coordination Region’s marine economy and cultural attributes and include regionally specific ecological and socio-economic baseline data;  (F)identify and prioritize additional scientific and economic data necessary to inform the development of Strategic Plans; and  
(G)include other information to improve decision making as determined by the Regional Coordination Council.  (2)DataEach initial assessment shall— 
(A)use the best available data;  (B)collect and provide data in a spatially explicit manner wherever practicable and provide such data to the interagency comprehensive digital mapping initiative as described in section 2 of Public Law 109–58 (42 U.S.C. 15801); and  
(C)make publicly available any such data that is not classified information.  (3)Public participationEach Regional Coordination Council shall provide adequate opportunity for review and input by stakeholders and the general public during the preparation of the initial assessment and any revised assessments.  
(b)Regional Strategic Plans 
(1)RequirementNot later than 3 years after the completion of the initial regional assessment, each Regional Coordination Council shall prepare and submit to the Chairman of the Council on Environmental Quality a multiobjective, science- and ecosystem-based, spatially explicit, integrated Strategic Plan in accordance with this subsection for the Council’s Coordination Region.  (2)Management objectiveThe management objective of the Strategic Plans under this subsection shall be to foster comprehensive, integrated, and sustainable development and use of ocean, coastal, and Great Lakes resources, while protecting marine ecosystem health and sustaining the long-term economic and ecosystem values of the oceans.  
(3)ContentsEach Strategic Plan prepared by a Regional Coordination Council shall— (A)be based on the initial regional assessment and updates for the Coordination Region under subsections (a) and (c), respectively;  
(B)foster the sustainable and integrated development and use of ocean, coastal, and Great Lakes resources in a manner that protects the health of marine ecosystems;  (C)identify areas with potential for siting and developing renewable energy resources and oil and gas projects in the Coordination Region covered by the Strategic Plan;  
(D)identify other current and potential uses of the ocean and coastal resources in the Coordination Region;  (E)identify and recommend long-term monitoring needs for ecosystem health and socioeconomic variables within the Coordination Region covered by the Strategic Plan;  
(F)identify existing State and Federal regulating authorities within the Coordination Region covered by the Strategic Plan;  (G)identify best available technologies to minimize adverse environmental impacts and use conflicts in the development of ocean and coastal resources in the Coordination Region;  
(H)identify additional research, information, and data needed to carry out the Strategic Plan;  (I)identify performance measures and benchmarks for purposes of fulfilling the responsibilities under this section to be used to evaluate the Strategic Plan’s effectiveness;  
(J)define responsibilities and include an analysis of the gaps in authority, coordination, and resources, including funding, that must be filled in order to fully achieve those performance measures and benchmarks; and  (K)include such other information at the Chairman of the Council on Environmental Quality determines is appropriate.  
(4)Public participationEach Regional Coordination Council shall provide adequate opportunities for review and input by stakeholders and the general public during the development of the Strategic Plan and any Strategic Plan revisions.  (c)Updated regional assessmentsEach Regional Coordination Council shall update the initial regional assessment prepared under subsection (a) in coordination with each Strategic Plan revision under subsection (e) to provide more detailed information regarding the required elements of the assessment and to include any relevant new information that has become available in the interim.  
(d)Review and approval 
(1)Commencement of reviewNot later than 10 days after the receipt of a Strategic Plan under this section, or any revision to such a Strategic Plan, from a Regional Coordination Council, the Chairman of the Council of Environmental Quality shall commence a review of the Strategic Plan or the revised Strategic Plan, respectively.  (2)Public notice and commentImmediately after receipt of such a Strategic Plan or revision, the Chairman of the Council of Environmental Quality shall publish the Strategic Plan or revision in the Federal Register and provide an opportunity for the submission of public comment for a 90-day period beginning on the date of such publication.  
(3)Requirements for approvalBefore approving a Strategic Plan, or any revision to a Strategic Plan, the Chairman of the Council on Environmental Quality must find that the Strategic Plan or revision— (A)is consistent with the Outer Continental Shelf Lands Act;  
(B)complies with subsection (b); and  (C)complies with the purposes of this subtitle as identified in section 502(a) and the objectives identified in section 502(b).  
(4)Deadline for completionNot later than 180 days after the receipt of a Strategic Plan, or a revision to a Strategic Plan, the Chairman of the Council of Environmental Quality shall approve or disapprove the Strategic Plan or revision. If the Chairman disapproves the Strategic Plan or revision, the Chairman shall transmit to the Regional Coordination Council that submitted the Strategic Plan or revision, an identification of the deficiencies and recommendations to improve it. The Council shall submit a revised Strategic Plan or revision to such plan not later than 180 days after receiving the recommendations from the Chairman.  (e)Plan revisionEach Strategic Plan shall be reviewed and revised by the relevant Regional Coordination Council at least once every 5 years. Such review and revision shall be based on the most recently updated regional assessment. Any proposed revisions to the Strategic Plan shall be submitted to the Chairman of the Council on Environmental Quality for review and approval pursuant to this section.  
505.RegulationsThe Chairman of the Council on Environmental Quality may issue such regulations as the Chairman considers necessary to ensure proper administration of this subtitle.  506.Ocean Resources Conservation and Assistance (ORCA) Fund (a)Establishment (1)In generalThere is established in the Treasury of the United States a separate account to be known as the Ocean Resources Conservation and Assistance Fund, referred to in this section as the ORCA Fund.  
(2)CreditsThe ORCA Fund shall be credited with amounts as specified in section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338), as amended by section 514 of this title.  (3)Allocation of the ORCA Fund (A)In generalOf the amounts deposited in the ORCA Fund each fiscal year— 
(i)70 percent shall be allocated to the Secretary of Commerce, of which— (I)1⁄2 shall be used to make grants to coastal States and affected Indian tribes under subsection (b); and  
(II)1⁄2 shall be used for the ocean, coastal, and Great Lakes grants program established by subsection (c);  (ii)20 percent shall be allocated to the Secretary of Commerce to carry out the purposes of subsection (e); and  
(iii)10 percent shall be allocated to the Secretary of Commerce to make grants to Regional Ocean Partnerships under subsection (d).  (B)AvailabilityAmounts allocated to the Secretary of Commerce under subparagraph (A) shall be available without further appropriation.  
(4)ProceduresThe Secretary of Commerce shall establish application, review, oversight, financial accountability, and performance accountability procedures for each grant program for which funds are allocated under this subsection.  (b)Grants to coastal states (1)Grant authorityThe Secretary of Commerce may use amounts allocated under subsection (a)(3)(A)(i)(I) to make grants to— 
(A)coastal States pursuant to the formula established under section 306(c) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455(c)); and  (B)affected Indian tribes based on and proportional to any specific coastal and ocean management authority granted to an affected tribe pursuant to affirmation of a Federal reserved right.  
(2)EligibilityTo be eligible to receive a grant under this subsection, a coastal State or affected Indian tribe must prepare and revise a 5-year plan and annual work plans that— (A)demonstrate that activities for which the coastal State or affected Indian tribe will use the funds are consistent with the eligible uses of the Fund described in subsection (f); and  
(B)provide mechanisms to ensure that funding is made available to government, nongovernment, and academic entities to carry out eligible activities at the county and local level.  (3)Approval of State and affected tribal plans (A)In generalPlans required under paragraph (2) must be submitted to and approved by the Secretary of Commerce.  
(B)Public input and commentIn determining whether to approve such plans, the Secretary of Commerce shall provide opportunity for, and take into consideration, public input and comment on the plans from stakeholders and the general public.  (4)Oil spill planning and response grantsFor each of the fiscal years 2018–2022, the Secretary of Commerce may use funds allocated for grants under this subsection to make grants to coastal States and affected tribes under section 321 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), as amended by this Act.  
(5)Use of fundsAny amounts provided as a grant under this subsection, other than as a grant under paragraph (4), may only be used for activities described in subsection (f).  (c)Ocean and coastal competitive grants program (1)EstablishmentThe Secretary of Commerce shall use amounts allocated under subsection (a)(3)(A)(i)(II) to make competitive grants for conservation and management of ocean, coastal, and Great Lakes ecosystems and marine resources.  
(2)Ocean, coastal, and great lakes review panel 
(A)In generalThe Secretary of Commerce shall establish an Ocean, Coastal, and Great Lakes Review Panel (in this subsection referred to as the Panel), which shall consist of 12 members appointed by the Secretary of Commerce with expertise in the conservation and management of ocean, coastal, and Great Lakes ecosystems and marine resources. In appointing members to the Council, the Secretary of Commerce shall include a balanced diversity of representatives of relevant Federal agencies, the private sector, nonprofit organizations, and academia.  (B)FunctionsThe Panel shall— 
(i)review, in accordance with the procedures and criteria established under paragraph (3), grant applications under this subsection;  (ii)make recommendations to the Secretary of Commerce regarding which grant applications should be funded and the amount of each grant; and  
(iii)establish any specific requirements, conditions, or limitations on a grant application recommended for funding.  (3)Procedures and eligibility criteria for grants (A)In generalThe Secretary of Commerce shall establish— 
(i)procedures for applying for a grant under this subsection and criteria for evaluating applications for such grants; and  (ii)criteria, in consultation with the Panel, to determine what persons are eligible for grants under the program.  
(B)Eligible personsPersons eligible under the criteria under subparagraph (A)(ii) shall include Federal, State, affected tribal, and local agencies, fishery or wildlife management organizations, nonprofit organizations, and academic institutions.  (4)Approval of grantsIn making grants under this subsection the Secretary of Commerce shall give the highest priority to the recommendations of the Panel. If the Secretary of Commerce disapproves a grant recommended by the Panel, the Secretary of Commerce shall explain that disapproval in writing.  
(5)Use of grant fundsAny amounts provided as a grant under this subsection may only be used for activities described in subsection (f).  (d)Grants to Regional Ocean Partnerships (1)Grant authorityThe Secretary of Commerce may use amounts allocated under subsection (a)(3)(A)(iii) to make grants to Regional Ocean Partnerships.  
(2)EligibilityIn order to be eligible to receive a grant, a Regional Ocean Partnership must prepare and annually revise a plan that— (A)identifies regional science and information needs, regional goals and priorities, and mechanisms for facilitating coordinated and collaborative responses to regional issues;  
(B)establishes a process for coordinating and collaborating with the Regional Coordination Councils established under section 503 to address regional issues and information needs and achieve regional goals and priorities; and  (C)demonstrates that activities to be carried out with such funds are eligible uses of the funds identified in subsection (f).  
(3)Approval by SecretarySuch plans must be submitted to and approved by the Secretary of Commerce.  (4)Public input and commentIn determining whether to approve such plans, the Secretary of Commerce shall provide opportunity for, and take into consideration, input and comment on the plans from stakeholders and the general public.  
(5)Use of fundsAny amounts provided as a grant under this subsection may only be used for activities described in subsection (f).  (e)Long-Term ocean and coastal observations (1)In generalThe Secretary of Commerce shall use the amounts allocated under subsection (a)(3)(A)(ii) to build, operate, and maintain the system established under section 12304 of Public Law 111–11 (33 U.S.C. 3603), in accordance with the purposes and policies for which the system was established.  
(2)Administration of fundsThe Secretary of Commerce shall administer and distribute funds under this subsection based upon comprehensive system budgets adopted by the Council referred to in section 12304(c)(1)(A) of Public Law 111–11 (33 U.S.C. 3603(c)(1)(A)).  (f)Eligible use of fundsAny funds made available under this section may only be used for activities that contribute to the conservation, protection, maintenance, and restoration of ocean, coastal, and Great Lakes ecosystems in a manner that is consistent with Federal environmental laws and that avoids environmental degradation, including— 
(1)activities to conserve, protect, maintain, and restore coastal, marine, and Great Lakes ecosystem health;  (2)activities to protect marine biodiversity and living marine and coastal resources and their habitats, including fish populations;  
(3)the development and implementation of multiobjective, science- and ecosystem-based plans for monitoring and managing the wide variety of uses affecting ocean, coastal, and Great Lakes ecosystems and resources that consider cumulative impacts and are spatially explicit where appropriate;  (4)activities to improve the resiliency of those ecosystems;  
(5)activities to improve the ability of those ecosystems to become more resilient, and to adapt to and withstand the impacts of climate change and ocean acidification;  (6)planning for and managing coastal development to minimize the loss of life and property associated with sea level rise and the coastal hazards resulting from it;  
(7)research, assessment, monitoring, and dissemination of information that contributes to the achievement of these purposes;  (8)research of, protection of, enhancement to, and activities to improve the resiliency of culturally significant areas and resources; and  
(9)activities designed to rescue, rehabilitate, and recover injured marine mammals, marine birds, and sea turtles.  507.WaiverThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Regional Coordination Councils established under section 503.  
BOuter Continental Shelf Lands Act Amendments 
511.National policy for the Outer Continental ShelfSection 3 of the Outer Continental Shelf Lands Act (43 U.S.C. 1332) is amended— (1)by striking paragraph (3) and inserting the following: 
 
(3)the outer Continental Shelf is a vital national resource reserve held by the Federal Government for the public, that should be managed in a manner that— (A)recognizes the need of the United States for domestic sources of energy, food, minerals, and other resources;  
(B)minimizes the potential impacts of development of those resources on the marine and coastal environment and on human health and safety; and  (C)acknowledges the long-term economic value to the United States of the balanced and orderly management of those resources that safeguards the environment and respects the multiple values and uses of the outer Continental Shelf;;  
(2)in paragraph (4), by striking the period at the end and inserting a semicolon;  (3)in paragraph (5), by striking should be and inserting shall be, and striking ; and and inserting a semicolon;  
(4)by redesignating paragraph (6) as paragraph (7);  (5)by inserting after paragraph (5) the following: 
 
(6)exploration, development, and production of energy and minerals on the outer Continental Shelf should be allowed only when those activities can be accomplished in a manner that minimizes— (A)harmful impacts to life (including fish and other aquatic life) and health;  
(B)damage to the marine, coastal, and human environments and to property; and  (C)harm to other users of the waters, seabed, or subsoil; and; and  
(6)in paragraph (7) (as so redesignated), by— (A)striking should be and inserting shall be;  
(B)inserting best available after using; and  (C)striking or minimize.  
512.OCS leasing standardSection 5 of the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended— (1)in subsection (a), by striking The Secretary may at any time and inserting The Secretary shall;  
(2)in the second sentence of subsection (a), by inserting after provide for the following: operational safety, the protection of the marine and coastal environment, and;  (3)in subsection (a), by inserting and the Secretary of Commerce with respect to matters that may affect the marine and coastal environment after which may affect competition;  
(4)in clause (ii) of subsection (a)(2)(A), by striking a reasonable period of time and inserting 30 days; and  (5)in subsection (a)(7), by inserting in a manner that minimizes harmful impacts to the marine and coastal environment after lease area.  
513.OCS leasing procedures 
(a)Financial assurance and fiscal responsibilitySection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:  (q)Review of bond and surety amountsNot later than May 1, 2018, and every 5 years thereafter, the Secretary shall review the minimum financial responsibility requirements for leases issued under this section and shall ensure that any bonds or surety required are adequate to comply with the requirements of this Act or the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.).  
(r)Periodic fiscal review and report 
(1)In generalNot later than 1 year after the date of enactment of this subsection and every 3 years thereafter, the Secretary shall carry out a review and prepare a report setting forth— (A) (i)the royalty and rental rates included in new offshore oil and gas leases; and  
(ii)the rationale for the rates;  (B)whether, in the view of the Secretary, the royalty and rental rates described in subparagraph (A) will yield a fair return to the public while promoting the production of oil and gas resources in a timely manner;  
(C) 
(i)the minimum bond or surety amounts required pursuant to offshore oil and gas leases; and  (ii)the rationale for the minimum amounts;  
(D)whether the bond or surety amounts described in subparagraph (C) are adequate to comply with subsection (q); and  (E)whether the Secretary intends to modify the royalty or rental rates, or bond or surety amounts, based on the review.  
(2)Public participationIn carrying out a review and preparing a report under paragraph (1), the Secretary shall provide to the public an opportunity to participate.  (3)Report deadlineNot later than 30 days after the date on which the Secretary completes a report under paragraph (1), the Secretary shall transmit copies of the report to— 
(A)the Committee on Energy and Natural Resources of the Senate; and  (B)the Committee on Natural Resources of the House of Representatives.  
(s)Comparative review of fiscal system 
(1)In generalNot later than 2 years after the date of enactment of this subsection and every 5 years thereafter, the Secretary shall carry out a comprehensive review of all components of the Federal offshore oil and gas fiscal system, including requirements for— (A)bonus bids;  
(B)rental rates;  (C)royalties; and  
(D)oil and gas taxes.  (2)Requirements (A)Contents; scopeA review under paragraph (1) shall include— 
(i)the information and analyses necessary to compare the offshore bonus bids, rents, royalties, and taxes of the Federal Government to the offshore bonus bids, rents, royalties, and taxes of other resource owners, including States and foreign countries; and  (ii)an assessment of the overall offshore oil and gas fiscal system in the United States, as compared to foreign countries.  
(B)Advisory committeeIn carrying out a review under paragraph (1), the Secretary shall convene and seek the advice of the Royalty Policy Committee.  (3)Report (A)In generalThe Secretary shall prepare a report that contains— 
(i)the contents and results of the review carried out under paragraph (1) for the period covered by the report; and  (ii)any recommendations of the Secretary based on the contents and results of the review.  
(B)Report deadlineNot later than 30 days after the date on which the Secretary completes a report under paragraph (1), the Secretary shall transmit copies of the report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate..  (b)Environmental diligenceSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by striking subsection (d) and inserting the following: 
 
(d)Requirement for certification of responsible stewardship 
(1)Certification requirementNo bid or request for a lease, easement, or right-of-way under this section, or for a permit to drill under section 11(d), may be submitted by any person unless the person certifies to the Secretary that the person (including any related person and any predecessor of such person or related person) meets each of the following requirements: (A)The person is meeting due diligence, safety, and environmental requirements on other leases, easements, and rights-of-way.  
(B)In the case of a person that is a responsible party for a vessel or a facility from which oil is discharged, for purposes of section 1002 of the Oil Pollution Act of 1990 (33 U.S.C. 2702), the person has met all of its obligations under that Act to provide compensation for covered removal costs and damages.  (2)EnforcementIf the Secretary determines that a certification made under paragraph (1) is false, the Secretary shall cancel any lease, easement, or right-of-way and shall revoke any permit with respect to which the certification was required under such paragraph.  
(3)Definition of related personFor purposes of this subsection, the term related person includes a parent, subsidiary, affiliate, member of the same controlled group, contractor, subcontractor, a person holding a controlling interest or in which a controlling interest is held, and a person with substantially the same board members, senior officers, or investors..  (c)Review of impacts of lease sales on the marine and coastal environment by secretarySection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end of subsection (a) the following: 
 
(9)At least 60 days prior to any lease sale, the Secretary shall request a review by the Secretary of Commerce of the proposed sale with respect to impacts on the marine and coastal environment. The Secretary of Commerce shall complete and submit in writing the results of that review within 60 days after receipt of the Secretary of the Interior’s request..  (d)Terms and provisionsSection 8(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(b)) is amended by striking An oil and gas lease issued pursuant to this section shall and inserting An oil and gas lease may be issued pursuant to this section only if the Secretary determines that activities under the lease are not likely to result in any condition described in section 5(a)(2)(A)(i), and shall.  
514.FundingSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended to read as follows:  9.Disposition of revenues (a)GeneralExcept as provided in subsections (b), (c), and (d), all rentals, royalties, and other sums paid to the Secretary or the Secretary of the Navy under any lease on the outer Continental Shelf for the period from June 5, 1950, to date, and thereafter shall be deposited in the Treasury of the United States and credited to miscellaneous receipts.  
(b)Land and Water Conservation FundEffective for fiscal year 2018 and each fiscal year thereafter, $900,000,000 of the amounts referred to in subsection (a) shall be deposited in the Treasury of the United States and credited to the Land and Water Conservation Fund. These sums shall be available to the Secretary, without further appropriation or fiscal year limitation, for carrying out the purposes of chapter 2003 of title 54, United States Code.  (c)Historic Preservation FundEffective for fiscal year 2018 and each fiscal year thereafter, $150,000,000 of the amounts referred to in subsection (a) shall be deposited in the Treasury of the United States and credited to the Historic Preservation Fund. These sums shall be available to the Secretary, without further appropriation or fiscal year limitation, for carrying out the purposes of chapters 3021 through 3039 of title 54, United States Code.  
(d)Ocean Resources Conservation and Assistance FundEffective for each fiscal year 2018 and thereafter, 10 percent of the amounts referred to in subsection (a) shall be deposited in the Treasury of the United States and credited to the Ocean Resources Conservation and Assistance Fund established by section 506 of the Sustainable Energy Development Reform Act. These sums shall be available to the Secretary, without further appropriation or fiscal year limitation, for carrying out the purposes of such section.  (e)Savings provisionNothing in this section shall decrease the amount any State shall receive pursuant to section 8(g) of this Act or section 105 of the Gulf of Mexico Energy Security Act (43 U.S.C. 1331 note)..  
515.Exploration plans 
(a)Limitation on harm from agency explorationSection 11(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(a)(1)) is amended by striking unduly harmful to and inserting likely to harm.  (b)Exploration plan reviewSection 11(c)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(c)(1)), is amended— 
(1)by inserting (A) before the first sentence;  (2)in paragraph (1)(A), as designated by the amendment made by paragraph (1) of this subsection— 
(A)by striking and the provisions of such lease and inserting the provisions of such lease, and other applicable environmental and natural resource conservation laws; and  (B)by striking the fourth sentence and inserting the following: 
 
(B)The Secretary shall approve such plan, as submitted or modified, within 90 days after its submission and it is made publicly accessible by the Secretary, or within such additional time as the Secretary determines is necessary to complete any environmental, safety, or other reviews, if the Secretary determines that— (i)any proposed activity under such plan is not likely to result in any condition described in section 5(a)(2)(A)(i);  
(ii)the plan complies with other applicable environmental or natural resource conservation laws; and  (iii)the applicant has demonstrated the capability and technology to respond immediately and effectively to a worst-case oil spill in real-world conditions in the area of the proposed activity.; and  
(3)by adding at the end the following:  (5)If the Secretary requires greater than 90 days to review an exploration plan submitted pursuant to any oil and gas lease issued or maintained under this Act, then the Secretary may provide for a suspension of that lease pursuant to section 5 until the review of the exploration plan is completed..  
(c)RequirementsSection 11(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(c)) is amended by amending paragraph (3) to read as follows:  (3)An exploration plan submitted under this subsection shall include, in the degree of detail that the Secretary may by regulation require— 
(A)a schedule of anticipated exploration activities to be undertaken;  (B)a detailed and accurate description of equipment to be used for such activities, including— 
(i)a description of each drilling unit;  (ii)a statement of the design and condition of major safety-related pieces of equipment, including independent third-party certification of such equipment; and  
(iii)a description of any new technology to be used;  (C)a map showing the location of each well to be drilled;  
(D)a scenario for the potential blowout of the well involving the highest potential volume of liquid hydrocarbons, along with a complete description of a response plan to both control the blowout and manage the accompanying discharge of hydrocarbons, including the likelihood for surface intervention to stop the blowout, the availability of a rig to drill a relief well, an estimate of the time it would take to drill a relief well, a description of other technology that may be used to regain control of the well or capture escaping hydrocarbons and the potential timeline for using that technology for its intended purpose, and the strategy, organization, and resources necessary to avoid harm to the environment and human health from hydrocarbons;  (E)an analysis of the potential impacts of the worst-case-scenario discharge of hydrocarbons on the marine, coastal, and human environments for activities conducted pursuant to the proposed exploration plan; and  
(F)such other information deemed pertinent by the Secretary..  (d)Drilling permitsSection 11(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(d)) is amended to read as follows: 
 
(d)Drilling permits 
(1)In generalThe Secretary shall, by regulation, require that any lessee operating under an approved exploration plan obtain a permit prior to drilling any well in accordance with such plan, and prior to any significant modification of the well design as originally approved by the Secretary.  (2)Engineering review requiredThe Secretary may not grant any drilling permit or modification of the permit prior to completion of a full engineering review of the well system, including a determination that critical safety systems, including blowout prevention, will utilize best available technology and that blowout prevention systems will include redundancy and remote triggering capability.  
(3)Operator safety and environmental management requiredThe Secretary shall not grant any drilling permit or modification of the permit prior to completion of a safety and environmental management plan to be utilized by the operator during all well operations..  (e)Exploration permit requirementsSection 11(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(g)) is amended— 
(1)by striking shall be issued and inserting may be issued;  (2)by inserting and after consultation with the Secretary of Commerce, after in accordance with regulations issued by the Secretary;  
(3)by striking the and at the end of paragraph (2);  (4)in paragraph (3), by striking will not be unduly harmful to and inserting is not likely to harm;  
(5)by striking the period at the end of paragraph (3) and inserting a semicolon; and  (6)by adding at the end the following: 
 
(4)the exploration will be conducted in accordance with other applicable environmental and natural resource conservation laws;  (5)in the case of geophysical surveys, the applicant shall use the best available technologies and methods to minimize impacts on marine life; and  
(6)in the case of drilling operations, the applicant has available oil spill response and clean-up equipment and technology that has been demonstrated to be capable of effectively remediating a worst-case release of oil..  (f)Environmental review of plansSection 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by adding at the end the following: 
 
(i)Environmental review of plansThe Secretary shall treat the approval of an exploration plan, or a significant revision of such a plan, as an agency action requiring preparation of an environmental assessment or environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and shall require that such plan be based on the best available technology to ensure safety in carrying out both the drilling of the well and any oil spill response.  (j)Disapproval of Plan (1)In generalThe Secretary shall disapprove an exploration plan if the Secretary determines, because of exceptional geological conditions in the lease areas, exceptional resource values in the marine or coastal environment, or other exceptional circumstances, that— 
(A)implementation of the plan would probably cause serious harm or damage to life (including fish and other aquatic life), to property, to any mineral deposits (in areas leased or not leased), to the national security or defense, or to the marine, coastal, or human environments;  (B)the threat of harm or damage will not disappear or decrease to an acceptable extent within a reasonable period of time; and  
(C)the advantages of disapproving the plan outweigh the advantages of exploration.  (2)Cancellation of lease for disapproval of planIf a plan is disapproved under this subsection, the Secretary may cancel such lease in accordance with subsection (c)(1) of this section..  
516.5-year programsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended— (1)in subsection (a) in the second sentence by striking meet national energy needs and inserting balance national energy needs and the protection of the marine and coastal environment and all the resources in that environment,;  
(2)in subsection (a)(1), by striking considers and inserting gives equal consideration to;  (3)in subsection (a)(2)(A)— 
(A)by striking existing and inserting the best available scientific; and  (B)by inserting , including at least three consecutive years of data after information;  
(4)in subsection (a)(2)(D), by inserting , potential and existing sites of renewable energy installations after deepwater ports,;  (5)in subsection (a)(2)(H), by inserting including the availability of infrastructure to support oil spill response before the period;  
(6)in subsection (a)(3), by— (A)striking to the maximum extent practicable,;  
(B)striking obtain a proper balance between and inserting minimize; and  (C)striking damage, and all that follows through the period and inserting damage and adverse impacts on the marine, coastal, and human environments, and enhancing the potential for the discovery of oil and gas.;  
(7)in subsection (b)(1), by inserting environmental, marine, and energy after obtain;  (8)in subsection (b)(2), by inserting environmental, marine, and after interpret the;  
(9)in subsection (b)(3), by striking and after the semicolon at the end;  (10)by striking the period at the end of subsection (b)(4) and inserting a semicolon;  
(11)by adding at the end of subsection (b) the following:  (5)provide technical review and oversight of exploration plans and a systems review of the safety of well designs and other operational decisions;  
(6)conduct regular and thorough safety reviews and inspections; and  (7)enforce all applicable laws and regulations.;  
(12)in the first sentence of subsection (c)(1), by inserting the National Oceanic and Atmospheric Administration and after including;  (13)in subsection (c)(2)— 
(A)by inserting after the first sentence the following: The Secretary shall also submit a copy of such proposed program to the head of each Federal agency referred to in, or that otherwise provided suggestions under, paragraph (1).;  (B)in the third sentence, by inserting or head of a Federal agency after such Governor; and  
(C)in the fourth sentence, by inserting or between the Secretary and the head of a Federal agency, after affected State,;  (14)in the second sentence of subsection (d)(2), by inserting , the head of a Federal agency, after Attorney General;  
(15)in subsection (g), by inserting after the first sentence the following: Such information may include existing inventories and mapping of marine resources previously undertaken by the Department of the Interior and the National Oceanic and Atmospheric Administration, information provided by the Department of Defense, and other available data regarding energy or mineral resource potential, navigation uses, fisheries, aquaculture uses, recreational uses, habitat, conservation, and military uses on the outer Continental Shelf.; and  (16)by adding at the end the following: 
 
(i)Research and developmentThe Secretary shall carry out a program of research and development to ensure the continued improvement of methodologies for characterizing resources of the outer Continental Shelf and conditions that may affect the ability to develop and use those resources in a safe, sound, and environmentally responsible manner. Such research and development activities may include activities to provide accurate estimates of energy and mineral reserves and potential on the Outer Continental Shelf and any activities that may assist in filling gaps in environmental data needed to develop each leasing program under this section..  517.Environmental studies (a)Information needed for assessment and management of environmental impactsSection 20 of the Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended by striking so much as precedes subsection (a)(2) and inserting the following: 
 
20.Environmental studies 
(a) 
(1)The Secretary, in cooperation with the Secretary of Commerce, shall conduct a study no less than once every three years of any area or region included in any oil and gas lease sale or other lease in order to establish information needed for assessment and management of environmental impacts on the human, marine, and coastal environments of the outer Continental Shelf and the coastal areas which may be affected by oil and gas or other mineral development in such area or region..  (b)Impacts of deep water spillsSection 20 of the Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended by— 
(1)redesignating subsections (c) through (f) as (d) through (g); and  (2)inserting after subsection (b) the following: 
 
(c)The Secretary shall conduct research to identify and reduce data gaps related to impacts of deepwater hydrocarbon spills, including— (1)effects to benthic substrate communities and species;  
(2)water column habitats and species;  (3)surface and coastal impacts from spills originating in deep waters; and  
(4)the use of dispersants..  518.Inspections and certificationsSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended— 
(1)by amending subsection (c) to read as follows:  (c)InspectionsThe Secretary and the Secretary of the department in which the Coast Guard is operating shall individually, or jointly if they so agree, promulgate regulations to provide for— 
(1)scheduled onsite inspection, at least once a year, of each facility on the outer Continental Shelf which is subject to any environmental or safety regulation promulgated pursuant to this Act, which inspection shall include all safety equipment designed to prevent or ameliorate blowouts, fires, spillages, or other major accidents;  (2)scheduled onsite inspection, at least once a month, of each facility on the outer Continental Shelf engaged in drilling operations and which is subject to any environmental or safety regulation promulgated pursuant to this Act, which inspection shall include all safety equipment designed to prevent or ameliorate blowouts, fires, spillages, or other major accidents;  
(3)periodic onsite inspection without advance notice to the operator of such facility to assure compliance with such environmental or safety regulations; and  (4)periodic audits of each required safety and environmental management plan, and any associated safety case, both with respect to their implementation at each facility on the outer Continental Shelf for which such a plan or safety case is required and with respect to onshore management support for activities at such a facility.;  
(2)in subsection (d)(1)— (A)by striking each major fire and each major oil spillage and inserting each major fire, each major oil spillage, each loss of well control, and any other accident that presented a serious risk to human or environmental safety; and  
(B)by inserting before the period at the end the following: , as a condition of the lease or permit;  (3)in subsection (d)(2), by inserting before the period at the end the following: as a condition of the lease or permit;  
(4)in subsection (e), by adding at the end the following: Any such allegation from any employee of the lessee or any subcontractor of the lessee shall be investigated by the Secretary.;  (5)in subsection (b)(1), by striking recognized and inserting uncontrolled; and  
(6)by adding at the end the following:  (g)Information on causes and corrective actionsFor any incident investigated under this section, the Secretary shall promptly make available to all lessees and the public technical information about the causes and corrective actions taken. All data and reports related to any such incident shall be maintained in a data base available to the public.  
(h)Operator’s annual certification 
(1)The Secretary, in cooperation with the Secretary of the department in which the Coast Guard is operating, shall require all operators of all new and existing drilling and production operations to annually certify that their operations are being conducted in accordance with applicable law and regulations.  (2)Each certification shall include, but, not be limited to, statements that verify the operator has— 
(A)examined all well control system equipment (both surface and subsea) being used to ensure that it has been properly maintained and is capable of shutting in the well during emergency operations;  (B)examined and conducted tests to ensure that the emergency equipment has been function-tested and is capable of addressing emergency situations;  
(C)reviewed all rig drilling, casing, cementing, well abandonment (temporary and permanent), completion, and workover practices to ensure that well control is not compromised at any point while emergency equipment is installed on the wellhead;  (D)reviewed all emergency shutdown and dynamic positioning procedures that interface with emergency well control operations; and  
(E)taken the necessary steps to ensure that all personnel involved in well operations are properly trained and capable of performing their tasks under both normal drilling and emergency well control operations.  (i)CEO annual certificationOperators of all drilling and production operations shall annually submit to the Secretary a general statement by the operator’s chief executive officer that certifies to the operators’ compliance with all applicable laws and operating regulations.  
(j)Third-Party certificationAll operators that modify or upgrade any emergency equipment placed on any operation to prevent blow-outs or other well control events, shall have an independent third party conduct a detailed physical inspection and design review of such equipment within 30 days of its installation. The independent third party shall certify that the equipment will operate as originally designed and any modifications or upgrades conducted after delivery have not compromised the design, performance or functionality of the equipment. Failure to comply with this subsection shall result in suspension of the lease..  519.PetitionsSection 23(c)(3) of the Outer Continental Shelf Lands Act (43 U.S.C. 1349(c)(3)) is amended by striking sixty and inserting 90.  
COther Provisions 
521.Contractor liabilitySection 24 of the Outer Continental Shelf Lands Act (43 U.S.C. 1350) is amended by adding at the end the following:  (f)Liability of contractorsA person who enters into a contract with a lessee under this Act to provide goods or services to be used in activities under a lease under this Act shall be held jointly liable with the lessee for any damages resulting from a violation of this Act committed by such person in their performance under the contract..  
522.Area-wide leasingThe Secretary of the Interior shall seek to enter into an arrangement with the National Academy of Sciences to conduct a study to estimate the financial impact of the Secretary ceasing to offer oil and gas lease sales for the outer Continental Shelf under the area-wide system and returning to offering such lease sales under the tract-nomination system.  523.Frontier areasSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following: 
 
(q)Prohibition of oil and gas leasing in arctic planning area of the outer Continental ShelfNotwithstanding any other provision of this Act or any other law, the Secretary of the Interior shall not issue or renew a lease or any other authorization for the exploration, development, or production of oil, natural gas, or any other mineral in the Arctic Ocean, including the Beaufort Sea and Chukchi Sea Planning Areas..  524.Strengthening coastal State oil spill planning and responseThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following: 
 
321.Strengthening coastal state oil spill planning and response 
(a)Grants to statesThe Secretary may make grants to eligible coastal states— (1)to revise management programs approved under section 306 (16 U.S.C. 1455) to identify and implement new enforceable policies and procedures to ensure sufficient response capabilities at the state level to address the environmental, economic, and social impacts of oil spills or other accidents resulting from outer Continental Shelf energy activities with the potential to affect any land or water use or natural resource of the coastal zone;  
(2)to review and revise, where necessary, applicable enforceable policies and procedures of approved state management programs affecting coastal energy activities to ensure that such policies are consistent with— (A)other emergency response plans and policies developed under Federal or State law; and  
(B)new policies and procedures developed under paragraph (1); and  (3)after a State has adopted new or revised enforceable policies and procedures under paragraphs (1) and (2)— 
(A)the State shall submit the policies and procedures to the Secretary; and  (B)the Secretary shall notify the State whether the Secretary approves or disapproves the incorporation of the policies and procedures into the State’s management program pursuant to section 306(e).  
(b)ElementsNew enforceable policies and procedures developed by coastal states with grants awarded under this section shall consider— (1)other existing emergency response plans, procedures and enforceable policies developed under other Federal or State law that affect the coastal zone;  
(2)identification of critical infrastructure essential to facilitate spill or accident response activities;  (3)identification of coordination, logistics, and communication networks between Federal and State government agencies and between State agencies and affected local communities to ensure the efficient and timely dissemination of data and other information;  
(4)inventories of shore locations and infrastructure and equipment necessary to respond to oil spills or other accidents resulting from outer Continental Shelf energy activities;  (5)identification and characterization of significant or sensitive marine ecosystems or other areas possessing important conservation, recreational, ecological, historic, or aesthetic values;  
(6)inventories and surveys of shore locations and infrastructure capable of supporting alternative energy development; and  (7)other information or actions as may be necessary or as determined by the Secretary.  
(c)GuidelinesThe Secretary shall, within 180 days after the date of the enactment of this section and after consultation with the coastal states, publish guidelines for the application for and use of grants under this section.  (d)ParticipationA coastal state shall provide opportunity for public participation in developing new enforceable policies and procedures under this section pursuant to sections 306(d)(1) and 306(e), especially by relevant Federal agencies, other coastal state agencies, local governments, regional organizations, port authorities, and other interested parties and stakeholders, public and private, that are related to, or affected by, outer Continental Shelf energy activities.  
(e)Annual grants 
(1)In generalFor each of fiscal years 2018 through 2022, the Secretary may make a grant to a coastal state to develop new enforceable polices and procedures as required under this section.  (2)Grant amountsThe amount of any grant to any one coastal State under this section shall not exceed $750,000 for any fiscal year.  
(3)Grant limitationsA coastal state— (A)may not receive more than two grants under this section; and  
(B)may not receive more than one grant under this section in a fiscal year.  (4)No state matching contribution requiredBecause it is in the national interest to be able to respond efficiently and effectively at all levels of government to oil spills and other accidents resulting from outer Continental Shelf energy activities, a coastal state shall not be required to contribute any portion of the cost of a grant awarded under this section.  
(5)Secretarial review and limit on awardsAfter an initial grant is made to a coastal state under this section, no subsequent grant may be made to that coastal state under this section unless the Secretary finds that the coastal state is satisfactorily developing revisions to address offshore energy impacts.  (f)ApplicabilityThis section shall not be construed to convey any new authority to any coastal state or to repeal or supersede any existing authority of any coastal state to regulate the siting, licensing, leasing, or permitting of energy facilities in areas of the outer Continental Shelf under the administration of the Federal Government. Nothing in this section repeals or supersedes any existing coastal state authority.  
(g)Assistance by the SecretaryThe Secretary, to the extent practicable, shall provide technical assistance to the coastal states under section 310(a) for the purpose of revising approved management programs to meet the requirements under this section..  525.Repeal of limitation on liability for offshore facilities (a)RepealSection 1004(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended— 
(1)in paragraph (2), by striking the semicolon and inserting ; and;  (2)by striking paragraph (3); and  
(3)by redesignating paragraph (4) as paragraph (3).  (b)Conforming amendmentSection 1004(b)(2) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(b)(2)) is amended by striking the second sentence.  
526.Evidence of financial responsibility for offshore facilitiesSection 1016 of the Oil Pollution Act of 1990 (33 U.S.C. 2716) is amended— (1)in subsection (c)(1)— 
(A)in subparagraph (B), by striking subparagraph (A) is and all that follows through the period at the end and inserting subparagraph (A) is $300,000,000.; and  (B)by striking subparagraph (C) and inserting the following: 
 
(C)Alternate amount 
(i)Specific facilities 
(I)In generalIf the President determines that an amount of financial responsibility for a responsible party that is less than the amount required by subparagraph (B) is justified based on the criteria established under clause (ii), the evidence of financial responsibility required shall be for an amount prescribed under such clause by the President.  (II)Minimum amountsIn no case shall the evidence of financial responsibility required under this section be less than— 
(aa)$105,000,000 for an offshore facility located seaward of the seaward boundary of a State; or  (bb)$30,000,000 for an offshore facility located landward of the seaward boundary of a State.  
(ii)Criteria for determination of financial responsibilityThe President shall prescribe the amount of financial responsibility required under clause (i)(I) based on the following: (I)The market capacity of the insurance industry to issue such instruments.  
(II)The operational risk of a discharge and the likely effects of that discharge on the environment and the region.  (III)The quantity and location of the oil and gas that is explored for, drilled for, produced by, or transported by the responsible party.  
(IV)The asset value of the owner of the offshore facility, including the combined asset value of all partners that own the facility.  (V)The cost of all removal costs and damages for which the responsible party may be liable under this Act based on a worst-case-scenario.  
(VI)The safety history of the owner of the offshore facility.  (VII)Any other factors that the President considers appropriate.  
(iii)Adjustment for all offshore facilities 
(I)In generalNot later than 3 years after the date of enactment of the Sustainable Energy Development Reform Act, and at least once every 3 years thereafter, the President shall review the levels of financial responsibility specified in this subsection and the limit on liability specified in subsection (f)(4) and may by regulation revise such levels and limit upward to the levels and limit that the President determines are justified.  (II)Notice to CongressUpon completion of a review specified in subclause (I), the President shall notify Congress as to whether the President will revise the levels of financial responsibility and limit on liability referred to in subclause (I) and the factors used in making such determination.  
(III)Specific adjustmentsNot less frequently than every 3 years, the President shall review the amount of financial responsibility required of a responsible party under this subsection and revise that amount, in accordance with this subsection, as necessary based on the relative operational, environmental, and other risks posed by the quantity, quality, or location of oil that is explored for, drilled for, produced by, or transported by the responsible party at the time of the review.;  (2)in subsection (e) by striking self-insurer, and inserting self-insurer, participation in cooperative arrangements such as pooling or joint insurance,; and  
(3)in subsection (f)— (A)in paragraph (1) by striking Subject and inserting Except as provided in paragraph (4) and subject; and  
(B)by adding at the end the following:  (4)Maximum liabilityThe maximum liability of a guarantor of an offshore facility under this subsection is $300,000,000..  
VICoal Reforms 
601.Powder River Basin 
(a)DesignationThe Secretary of the Interior shall designate the Powder River Coal Production Region, as such region is described in Identification of Coal Production Regions Having Major Federal Coal Interests (44 Fed. Reg. 219 (November 9, 1979)), as a coal production region under section 3400.5 of title 43, Code of Federal Regulations (or any successor regulation).  (b)Lease requirementThe Secretary shall offer lease sales for the Powder River Coal Production Region, as designated by subsection (a), in a manner that maximizes competition.  
602.DeductionsSection 7 of the Mineral Leasing Act (30 U.S.C. 207) is amended by adding at the end the following:  (d)Royalty payment reductionThe Secretary may not determine a lesser amount of royalty than the amount in subsection (a) for washed coal..  
603.Valuation 
(a)LoopholeSection 7 of the Mineral Leasing Act (30 U.S.C. 207), as amended by section 602, is further amended by adding at the end the following:  (e)Valuation of coal (1)In generalThe value of coal for purposes of calculating the required royalty payment under subsection (a) is the gross proceeds accruing to the lessee or the lessee’s affiliate under the first arm’s-length contract for sale of the coal if— 
(A)the lessee or the lessee’s affiliate sells the coal under an arm’s-length contract; or  (B)the lessee or the lessee’s affiliate sells the coal to a person under a non-arm’s-length contract who then sells the coal under an arm’s-length contract.  
(2)Definition of arm’s-length contractIn this subsection, the term arm’s-length contract means a contract or agreement between independent persons who are not affiliates and who have opposing economic interests regarding that contract..  (b)StudyThe Secretary of the Interior shall enter into an agreement with the National Academy of Sciences to conduct a study to determine the most equitable method for valuation of coal produced on Federal lands for purposes of Federal coal leases.  
604.Methane recoverySection 2 of the Mineral Leasing Act (30 U.S.C. 201) is amended— (1)in subsection (a)(1), by inserting and subject to subsection (e)(6), after deems appropriate,; and  
(2)by adding at the end the following:  (e)Notwithstanding any other provision of law, any Federal coal lease issued under this section and any modification of an existing coal lease issued under this section shall include terms that establish the following: 
(1)Coal mine methane released in conjunction with mining activities shall be deemed to be included within the scope of the coal lease if the United States owns both the coal and gas resources.  (2)Except as provided in paragraph (4), any coal lease issued on lands for which the United States owns both the coal and gas resources shall include a requirement that the lessee recover the coal mine methane associated with the leased coal resources to the maximum feasible extent, taking into account the economics of both the mining and methane-capture operations.  
(3)Before the issuance of a lease for recovery of coal by deep mining operations, the Secretary shall require an analysis to determine the extent to which coal mine methane can be economically captured and either put to productive use or flared. The cost of the analysis shall be paid by the lessee and carried out by a person chosen by the Secretary with professional qualifications in the capture of coal mine methane and without financial or other economic ties to the lessee.  (4)If the Secretary determines that recovery or flaring of coal mine methane under a lease is not economically feasible in accordance with paragraph (2), or cannot be carried out in a manner that assures the protection of mine workers, coal mining under such lease may proceed without requiring recovery or flaring of the coal mine methane.  
(5)Any coal lease that involves federally owned coal and nonfederally owned gas resources shall require the coal operator to make a reasonable effort to negotiate an arrangement with the gas owner in advance of conducting any mining operations. If the coal lessee and gas owner are unable to arrange for the joint development of the coal and coal mine methane, and if the joint development of those resources is economically feasible, the Secretary may seek a court order to allow coal mining and methane capture to proceed by the coal lessee, subject to a reasonable division of the proceeds from the sale of the coal and methane resources.  (6)Any assessment of fair market value required by subsection (a)(1) shall include the value of any Federal coal mine methane that is associated with Federal coal resources and subject to capture and use under this section.  
(7)Any Federal coal mine methane that is captured and used or sold pursuant to a Federal coal lease shall be subject to a royalty of not less than 18.75 percent..  605.Self-bondingSection 509 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1259) is amended— 
(1)by striking subsection (c); and  (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.  
606.Stream protection 
(a)Addition of stream bufferTitle V of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1251 et seq.) is amended by adding at the end the following:  530.Limitations on surface or underground coal mining activity (a)In generalSurface or underground coal mining operations shall not be conducted if— 
(1)such activity would disturb the surface of land within 100 feet of a perennial or intermittent stream, unless the Secretary has authorized such activity to be conducted based on a finding that such disturbance— (A)will not cause or contribute to the violation of applicable State or Federal water quality standards; and  
(B)will not adversely affect the water quantity, water quality, or other environmental resources of the stream or downstream waters; or  (2)the Secretary determines that such activity will— 
(A)cause or contribute to the violation of applicable State or Federal water quality standards; or  (B)adversely affect the water quantity or quality or other environmental resources of the stream.  
(b)Measurement of distanceThe 100-foot distance referred to in subsection (a)(1) shall be measured horizontally on a line perpendicular to the stream, beginning at the ordinary high water mark.  (c)Definition of perennial or intermittent streamIn this section, the term perennial or intermittent stream means a stream or part of a stream that— 
(1)has flowing water during periods when groundwater provides water for streamflow, but may not have flowing water during other periods; and  (2)has channels that display both a bed-and-bank configuration and an ordinary high water mark..  
(b)Directed rulemakingThe Secretary shall issue regulations under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.), including the amendment to such Act made by subsection (a), to— (1)define material damage to the hydrologic balance outside the permit area under section 510(a)(b)(3) of such Act (30 U.S.C. 1260 (a)(b)(3)) and require that each permit specify the point at which adverse mining-related impacts on groundwater and surface water would reach that level of damage;  
(2)ensure collection of adequate premining data about the site of a proposed mining operation and adjacent areas to establish an adequate baseline for evaluation of the impacts of mining and the effectiveness of reclamation;  (3)adjust monitoring requirements to enable timely detection and correction of any adverse trends in the quality or quantity of surface water and groundwater or the biological condition of streams;  
(4)ensure protection or restoration of perennial and intermittent streams and related resources;  (5)ensure that permittees and regulatory authorities make use of advances in science and technology;  
(6)ensure that land disturbed by mining operations is restored to a condition capable of supporting the uses that it was capable of supporting before mining; and  (7)update and codify the requirements and procedures for protection of threatened or endangered species and designated critical habitat.  
607.Certified StatesSection 411(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a) is amended— (1)by striking If the Secretary and inserting the following: 
 
(1)In generalSubject to paragraph (2), if the Secretary;   (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving such subparagraphs 2 ems to the right; and  
(3)by adding at the end the following:  (2)Office approvalA State may not undertake a noncoal mine reclamation project under this title on lands, waters, or facilities determined by the Secretary to be eligible under paragraph (1) unless— 
(A)the State demonstrates to the Office’s satisfaction that the noncoal mine poses a more extreme danger to public health, safety, property, or the environment than any abandoned coal mine in the State; and  (B)the State has received approval from the Office to undertake such noncoal mine reclamation project.  
(3)Public listing of noncoal projectsThe Office shall maintain a public listing on the website of the Office of the noncoal mine reclamation projects undertaken by each State under this subsection..  608.Economic redevelopment on abandoned mine lands (a)Economic revitalization for coal country (1)In generalTitle IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is amended by adding at the end the following: 
 
415.Abandoned mine land economic revitalization 
(a)Definition of committedIn this section: (1)In generalThe term committed means that a State or Indian tribe receiving funds under this section has executed a project agreement with an applicant for the funds.  
(2)InclusionThe term committed includes, with respect to a project agreement, any amount used for project planning under subsection (g).  (b)AuthorizationOf the amounts deposited in the fund under section 401(b) before October 1, 2007, and not otherwise appropriated, $200,000,000 shall be available to the Secretary, without further appropriation, for each of fiscal years 2018 through 2022 for distribution to States and Indian tribes in accordance with this section for the purpose of promoting economic revitalization, diversification, and development in economically distressed communities through the reclamation and restoration of land and water resources adversely affected by coal mining carried out before August 3, 1977.  
(c)Use of fundsFunds distributed to a State or Indian tribe under subsection (d) shall be used only for those projects that meet the following criteria: (1)Related to the reclamation of abandoned mine land and watersThe project is designed— 
(A)to achieve one or more of the priorities stated in section 403(a); or  (B)to be conducted on land adjacent to eligible land and waters described in section 403(a) that has previously been remediated or will be remediated under this section.  
(2)Contribution to future economic or community development 
(A)In generalThe project is reasonably likely to create favorable conditions, as demonstrated in accordance with subparagraph (B), for the economic development of the project site or promote the general welfare through economic and community development of the area in which the project is conducted.  (B)Demonstration of conditionsThe conditions referred to in subparagraph (A) may be demonstrated by any documentation— 
(i)of the role of the project in the economic development strategy or other economic and community development planning process of the applicable area;  (ii)of the planned economic and community use of the project site after the primary reclamation activities are completed, which may include contracts, agreements in principle, or other evidence that, once reclaimed, the site is reasonably anticipated to be used for one or more industrial, commercial, residential, agricultural, or recreational purposes; or  
(iii)agreed to by the State or Indian tribe that demonstrates the project will meet the criteria set forth in this subsection.  (3)Location in community affected by recent decline in miningThe project will be conducted in a community— 
(A)that has been adversely affected economically by a reduction in coal mining-related activity over the preceding 5 years, as demonstrated by employment data, per capita income, or other indicators of reduced economic activity attributable to the reduction; or  (B) (i)that has traditionally relied on coal mining for a substantial portion of the economy of the community; and  
(ii)in which the economic contribution of coal mining has significantly declined.  (4)Stakeholder collaborationThe project has been— 
(A)the subject of project planning under subsection (g); and  (B)the focus of collaboration, including partnerships, as appropriate, with interested persons or local organizations.  
(5)Eligible applicantsThe project has been proposed and will be executed by entities of State, local, county, or tribal government, which may include subcontracting project-related activities, as appropriate.  (d)Distribution of funds (1)Uncertified States (A)In generalOf the amount made available under subsection (b), the Secretary shall distribute $195,000,000 for each of fiscal years 2018 through 2022 to States and Indian tribes that have a State program approved under section 405 or are referred to in section 402(g)(8)(B), and have not made a certification under section 411(a) in which the Secretary has concurred, as follows: 
(i)Fiscal years 2018 and 2019For each of fiscal years 2018 and 2019, the Secretary shall allocate to each State and Indian tribe the funds through a formula based on the quantity of coal historically produced in each State or from the land of each Indian tribe before August 3, 1977.  (ii)Fiscal years 2020 through 2022For each of fiscal years 2020 through 2022, the Secretary shall allocate to each State and Indian tribe— 
(I)the amount allocated to the State or Indian tribe for fiscal year 2018, plus any amount reallocated to the State or Indian tribe under this paragraph, if the State or Indian tribe has committed the full amount of the allocation of the State or Indian tribe for the preceding fiscal year to eligible projects; or  (II)if the State or Indian tribe has not committed the full amount of the allocation of the State or Indian tribe for the preceding fiscal year to eligible projects, an amount equal to the lesser of— 
(aa)the amount the State or Indian tribe has committed to eligible projects from the allocation of the State or Indian tribe for the preceding fiscal year; and  (bb)the amount allocated to the State or Indian tribe for fiscal year 2018.  
(iii)Fiscal year 2023For fiscal year 2023, the Secretary shall allocate to each State and Indian tribe the amount reallocated to the State or Indian tribe under subparagraph (B), if the State or Indian tribe has committed the full amount of the allocation of the State or Indian tribe for fiscal year 2022 to eligible projects.  (B)Reallocation of uncommitted funds (i)Fiscal year 2020 through 2022For each of fiscal years 2020 through 2022, the Secretary shall reallocate in accordance with clause (iii) any amount available for distribution under this subsection that has not been committed to eligible projects in the preceding 2 fiscal years, among the States and Indian tribes that have committed to eligible projects the full amount of the annual allocation of the State or Indian tribe for the preceding fiscal year as described in clause (iii).  
(ii)Fiscal year 2023For fiscal year 2023, the Secretary shall reallocate in accordance with clause (iii) any amount available for distribution under this subsection that has not been committed to eligible projects or distributed under subparagraph (A)(iii), among the States and Indian tribes that have committed to eligible projects the full amount of the annual allocation of the State or Indian tribe for fiscal year 2022.  (iii)Amount of reallocationThe amount reallocated to each State and Indian tribe under each of clauses (i) and (ii) shall be determined by the Secretary to reflect, to the extent practicable— 
(I)the proportion of unreclaimed eligible land and waters the State or Indian tribe has in the inventory maintained under section 403(c); and  (II)the proportion of coal mining employment loss incurred in the State or Indian land, respectively, as determined by the Mine Safety and Health Administration, over the 5-year period preceding the fiscal year for which the reallocation is made.  
(C)Supplemental fundsFunds distributed under this subsection— (i)shall be in addition to, and shall not affect, the amount of funds distributed to States and Indian tribes under section 401(f); and  
(ii)shall not reduce any funds distributed to a State or Indian tribe by reason of the application of section 402(g)(8).  (2)Additional funding to certain States and Indian tribes (A)EligibilityOf the amount made available under subsection (b), the Secretary shall distribute $5,000,000 for each of the 5 fiscal years beginning in fiscal year 2018 to States and Indian tribes that— 
(i)have a State program approved under section 405; and  (ii) (I)have made a certification under section 411(a) in which the Secretary has concurred; or  
(II)receive an allocation by reason of the application of section 402(g)(8)(A).  (B)Application for funds (i)In generalUsing the process described in section 405(f), any State or Indian tribe described in subparagraph (A) may submit a grant application to the Secretary for funds under this paragraph.  
(ii)ReviewThe Secretary shall review each grant application to confirm that the projects identified in the application for funding are eligible under subsection (c).  (C)Distribution of fundsThe amount of funds distributed to each State and Indian tribe under this paragraph shall be determined by the Secretary based on the demonstrated need for the funding to accomplish the purposes of this section.  
(e)Resolution of concerns of Secretary; congressional notificationIf the Secretary does not agree with a State or Indian tribe that a proposed project meets the criteria set forth in subsection (c)— (1)the Secretary and the State or Indian tribe shall meet and confer for a period of not less than 30 days to resolve the concerns of the Secretary;  
(2)during that period, the Secretary may consult with any appropriate Federal agency, such as the Appalachian Regional Commission, the Economic Development Administration, and the Bureau of Indian Affairs, to assist with the resolution of the concerns; and  (3)at the end of that period, if the concerns of the Secretary are not resolved, the Secretary shall provide to Congress an explanation of the concerns.  
(f)Acid mine drainage treatment 
(1)In generalSubject to paragraph (3), a State or Indian tribe that receives funds under this section may retain such portion of the funds as is necessary to supplement the acid mine drainage abatement and treatment fund of the State or Indian tribe established under section 402(g)(6)(A), for future operation and maintenance costs for the treatment of acid mine drainage associated with the individual projects funded under this section.  (2)ApplicationA State or Indian tribe shall specify the total funds allotted for costs described in paragraph (1) in the application of the State or Indian tribe submitted under subsection (d)(2)(B).  
(3)ConditionA State or Indian tribe may retain and use funds under this subsection only if the State or Indian tribe demonstrates that the annual grant distributed to the State or Indian tribe pursuant to section 401(f), including any interest from the acid mine drainage abatement and treatment fund of the State or Indian tribe that is not used for the operation or maintenance of preexisting acid mine drainage treatment systems, is insufficient to fund the operation and maintenance of any acid mine drainage treatment system associated with an individual project funded under this section.  (g)Project planning and administration (1)States and Indian tribes (A)In generalA State or Indian tribe may use up to 10 percent of the amounts distributed to the State or Indian tribe under this section for project planning and the costs of administering this section.  
(B)Planning requirementsPlanning under this paragraph may include— (i)identification of eligible projects;  
(ii)updating the inventory referred to in section 403(c);  (iii)developing project designs;  
(iv)preparing cost estimates; or  (v)engaging in other similar activities necessary to facilitate reclamation activities under this section.  
(2)SecretaryIn addition to amounts available for distribution under subsection (b), the Secretary may expend, without further appropriation, not more than $3,000,000 for the 5 fiscal years beginning after the date of enactment of this section for staffing and other administrative expenses necessary to carry out this section.  (h)Report to CongressEach State and Indian tribe to which funds are distributed under this section shall provide to Congress and the Secretary at the end of each fiscal year for which the funds are distributed a detailed report on— 
(1)the various projects that have been undertaken with the funds; and  (2)the community and economic benefits that are resulting, or are expected to result, from the use of the funds..  
(2)Clerical amendmentThe table of contents in the first section of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. prec. 1201) is amended by adding at the end of the items relating to title IV the following:   Sec. 415. Abandoned mine land economic revitalization..  (b)Technical and conforming amendments (1)Abandoned Mine Reclamation Fund and purposesSection 401 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231) is amended— 
(A)in subsection (c)— (i)in paragraph (10), by striking and at the end;  
(ii)by redesignating paragraph (11) as paragraph (12); and  (iii)by inserting after paragraph (10) the following: 
 
(11)to implement section 415; and; and  (B)in subsection (d)(3), by inserting and section 415(b) before the period at the end.  
(2)Reclamation feeSection 402(g) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)) is amended— (A)in paragraph (1), in the matter preceding subparagraph (A), by inserting and section 415 after subsection (h); and  
(B)in paragraph (3), by adding at the end the following:  (F)For the purpose of section 415(b)(2)(A)..  
(3)Objectives of FundSection 403(c) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(c)) is amended— (A)in the first sentence— 
(i)by striking For and inserting the following:  (1)In generalFor;  
(ii)by inserting any of after which meet; and  (iii)by striking paragraphs (1) and (2) of;  
(B)in the second sentence— (i)by striking Under and inserting the following: 
 
(2)Amendments 
(A)In generalUnder; and  (ii)by inserting after subparagraph (A) (as so designated) the following: 
 
(B)Advanced technologiesAs practicable, States and Indian tribes shall offer amendments described in subparagraph (A) based on the use of remote sensing, global positioning systems, and other advanced technologies.;  (C)by striking The Secretary shall provide and inserting the following: 
 
(3)AssistanceThe Secretary shall provide;  (D)by striking The Secretary shall compile and inserting the following: 
 
(4)Inventory 
(A)In generalThe Secretary shall compile;  (E)in the last sentence by striking On and inserting the following: 
 
(B)ProjectsOn; and  (F)by adding at the end the following: 
 
(C)UpdatesThe Secretary may perform any work necessary to amend any entry in the inventory that has not been updated by a State or Indian tribe within the preceding 3 years to ensure that the entry is up-to-date and accurate..  609.Prohibition on blasting within one mile of any occupied dwellingSection 515(b)(15) of the Surface Mining Control and Reclamation Act of 1977 (43 U.S.C. 1265(B)(15)) is amended by adding ; and at the end of subparagraph (E), and by adding at the end the following: 
 
(F)prohibit blasting— (i)within one mile of any occupied dwelling, unless such prohibition is waived by the owner thereof, and  
(ii)within one mile of any public building, school, church, community, institutional building, or public park..  610.Coal Miners Pension Protection (a)In generalSubsection (i) of section 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232), as amended by the Further Continuing and Security Assistance Appropriations Act, 2017, is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and  (2)by inserting after paragraph (3) the following: 
 
(4)Additional amounts 
(A)CalculationIf the dollar limitation specified in paragraph (3)(A) exceeds the aggregate amount required to be transferred under paragraphs (1) and (2) for a fiscal year, the Secretary of the Treasury shall transfer an additional amount equal to the difference between such dollar limitation and such aggregate amount to the trustees of the 1974 UMWA Pension Plan to pay benefits required under that plan.  (B)Cessation of transfersThe transfers described in subparagraph (A) shall cease as of the first fiscal year beginning after the first plan year for which the funded percentage (as defined in section 432(i)(2) of the Internal Revenue Code of 1986) of the 1974 UMWA Pension Plan is at least 100 percent.  
(C)Prohibition on benefit increases, etcDuring a fiscal year in which the 1974 UMWA Pension Plan is receiving transfers under subparagraph (A), no amendment of such plan which increases the liabilities of the plan by reason of any increase in benefits, any change in the accrual of benefits, or any change in the rate at which benefits become nonforfeitable under the plan may be adopted unless the amendment is required as a condition of qualification under part I of subchapter D of chapter 1 of the Internal Revenue Code of 1986.  (D)Treatment of transfers for purposes of withdrawal liability under ERISAThe amount of any transfer made under subparagraph (A) (and any earnings attributable thereto) shall be disregarded in determining the unfunded vested benefits of the 1974 UMWA Pension Plan and the allocation of such unfunded vested benefits to an employer for purposes of determining the employer’s withdrawal liability under section 4201 of the Employee Retirement Income Security Act of 1974.  
(E)Requirement to maintain contribution rateA transfer under subparagraph (A) shall not be made for a fiscal year unless the persons that are obligated to contribute to the 1974 UMWA Pension Plan on the date of the transfer are obligated to make the contributions at rates that are no less than those in effect on the date which is 30 days before the date of enactment of the Sustainable Energy Development Reform Act.  (F)Enhanced annual reporting (i)In generalNot later than the 90th day of each plan year beginning after the date of enactment of the Sustainable Energy Development Reform Act, the trustees of the 1974 UMWA Pension Plan shall file with the Secretary of the Treasury or the Secretary's delegate and the Pension Benefit Guaranty Corporation a report (including appropriate documentation and actuarial certifications from the plan actuary, as required by the Secretary of the Treasury or the Secretary's delegate) that contains— 
(I)whether the plan is in endangered or critical status under section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 as of the first day of such plan year;  (II)the funded percentage (as defined in section 432(i)(2) of such Code) as of the first day of such plan year, and the underlying actuarial value of assets and liabilities taken into account in determining such percentage;  
(III)the market value of the assets of the plan as of the last day of the plan year preceding such plan year;  (IV)the total value of all contributions made during the plan year preceding such plan year;  
(V)the total value of all benefits paid during the plan year preceding such plan year;  (VI)cash flow projections for such plan year and either the 6 or 10 succeeding plan years, at the election of the trustees, and the assumptions relied upon in making such projections;  
(VII)funding standard account projections for such plan year and the 9 succeeding plan years, and the assumptions relied upon in making such projections;  (VIII)the total value of all investment gains or losses during the plan year preceding such plan year;  
(IX)any significant reduction in the number of active participants during the plan year preceding such plan year, and the reason for such reduction;  (X)a list of employers that withdrew from the plan in the plan year preceding such plan year, and the resulting reduction in contributions;  
(XI)a list of employers that paid withdrawal liability to the plan during the plan year preceding such plan year and, for each employer, a total assessment of the withdrawal liability paid, the annual payment amount, and the number of years remaining in the payment schedule with respect to such withdrawal liability;  (XII)any material changes to benefits, accrual rates, or contribution rates during the plan year preceding such plan year;  
(XIII)any scheduled benefit increase or decrease in the plan year preceding such plan year having a material effect on liabilities of the plan;  (XIV)details regarding any funding improvement plan or rehabilitation plan and updates to such plan;  
(XV)the number of participants and beneficiaries during the plan year preceding such plan year who are active participants, the number of participants and beneficiaries in pay status, and the number of terminated vested participants and beneficiaries;  (XVI)the information contained on the most recent annual funding notice submitted by the plan under section 101(f) of the Employee Retirement Income Security Act of 1974;  
(XVII)the information contained on the most recent Department of Labor Form 5500 of the plan; and  (XVIII)copies of the plan document and amendments, other retirement benefit or ancillary benefit plans relating to the plan and contribution obligations under such plans, a breakdown of administrative expenses of the plan, participant census data and distribution of benefits, the most recent actuarial valuation report as of the plan year, copies of collective bargaining agreements, and financial reports, and such other information as the Secretary of the Treasury or the Secretary's delegate, in consultation with the Secretary of Labor and the Director of the Pension Benefit Guaranty Corporation, may require.  
(ii)Electronic submissionThe report required under clause (i) shall be submitted electronically.  (iii)Information sharingThe Secretary of the Treasury or the Secretary's delegate shall share the information in the report under clause (i) with the Secretary of Labor.  
(iv)PenaltyAny failure to file the report required under clause (i) on or before the date described in such clause shall be treated as a failure to file a report required to be filed under section 6058(a) of the Internal Revenue Code of 1986, except that section 6652(e) of such Code shall be applied with respect to any such failure by substituting $100 for $25. The preceding sentence shall not apply if the Secretary of the Treasury or the Secretary's delegate determines that reasonable diligence has been exercised by the trustees of such plan in attempting to timely file such report.  (G)1974 UMWA Pension Plan definedFor purposes of this paragraph, the term 1974 UMWA Pension Plan has the meaning given the term in section 9701(a)(3) of the Internal Revenue Code of 1986, but without regard to the limitation on participation to individuals who retired in 1976 and thereafter..  
(b)Customs user fees 
(1)In generalSection 13031(j)(3)(A) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)), as amended by section 105(a) of the Health Benefits for Miners Act of 2017, is amended by striking January 14, 2026 and inserting May 13, 2026.  (2)Rate for merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note), as amended by section 105(b) of the Health Benefits for Miners Act of 2017, is amended by striking January 14, 2026 and inserting May 13, 2026.  
VIILand Management and Science 
701.ANWR 
(a)Inclusion of Arctic Coastal PlainIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), an area within the Arctic National Wildlife Refuge in the State of Alaska comprising approximately 1,559,538 acres, as generally depicted on a map entitled Arctic National Wildlife Refuge—1002 Area Alternative E—Wilderness Designation and dated October 28, 1991, is hereby designated as wilderness and, therefore, as a component of the National Wilderness Preservation System.  (b)Availability of mapThe map referred to in subsection (a) shall be available for inspection in the appropriate office of the Secretary of the Interior.  
(c)AdministrationThe Secretary of the Interior shall administer the area designated as wilderness by subsection (a) in accordance with the Wilderness Act as part of the wilderness area already in existence within the Arctic National Wildlife Refuge as of the date of the enactment of this Act.  702.Land management standardSection 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)) is amended in the last sentence by inserting degradation after unnecessary.  
703.Geological and geophysical dataSection 351(k) of the Energy Policy Act of 2005 (42 U.S.C. 15908(k)) is amended by striking 2006 through 2010 and inserting 2018 through 2022.  704.Land and Water Conservation Fund (a)In generalSection 200302 of title 54, United States Code, is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2018, there and inserting There; and  (2)in subsection (c)(1), by striking through September 30, 2018.  
(b)Public accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Public accessFor each fiscal year, not less than 1.5 percent of amounts made available for expenditure in such fiscal year under section 200303, or $10,000,000, whichever is greater, shall be used for projects that secure recreational public access to existing Federal public land for hunting, fishing, and other recreational purposes..  
(c)Parity for territories and the District of ColumbiaSection 200305(b) of title 54, United States Code, is amended by striking paragraph (5).  705.MitigationThe provisions of the order of the Secretary of the Interior numbered 3349 and dated March 29, 2017 (relating to American energy independence) that revoke the order of the Secretary numbered 3330 and dated October 31, 2013 (relating to improving mitigation policies and practices of the Department of the Interior) shall have no force or effect, and the order of the Secretary numbered 3330 shall apply as published on October 31, 2013.  
 
